Exhibit 10.1

 

EXECUTION VERSION

 

AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT

 

dated as of

 

September 11, 2015

 

among

 

HUDSON CLOTHING, LLC,

 

JOE’S JEANS INC.

 

AND CERTAIN OF ITS SUBSIDIARIES PARTY HERETO,

 

each as a Borrower or Guarantor,

 

EACH OF THE LENDERS PARTY HERETO,

 

THE CIT GROUP/COMMERCIAL SERVICES, INC.,
as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

2

SECTION 1.01.

Defined Terms

2

SECTION 1.02.

Types of Loans and Borrowings

32

SECTION 1.03.

Terms Generally

32

SECTION 1.04.

Accounting Terms; GAAP

33

SECTION 1.05.

Resolution of Drafting Ambiguities

33

SECTION 1.06.

Rounding

33

 

 

 

ARTICLE II THE CREDITS

34

SECTION 2.01.

The Facility

34

SECTION 2.02.

Loans and Borrowings

34

SECTION 2.03.

Requests for Borrowings

35

SECTION 2.04.

Intentionally Omitted

35

SECTION 2.05.

Protective Advances

35

SECTION 2.06.

Swingline Loans

36

SECTION 2.07.

Letters of Credit

38

SECTION 2.08.

Funding of Borrowings

43

SECTION 2.09.

Interest Election

43

SECTION 2.10.

Termination or Reduction of Commitments

44

SECTION 2.11.

Repayment of Loans; Evidence of Debt

44

SECTION 2.12.

Prepayment of Loans

45

SECTION 2.13.

Fees

46

SECTION 2.14.

Interest

47

SECTION 2.15.

Intentionally Omitted

48

SECTION 2.16.

Increased Costs

48

SECTION 2.17.

Intentionally Omitted

49

SECTION 2.18.

Taxes

49

SECTION 2.19.

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

50

SECTION 2.20.

Mitigation Obligations; Replacement of Lenders

52

SECTION 2.21.

Indemnity for Returned Payments

53

SECTION 2.22.

Defaulting Lenders

53

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

55

SECTION 3.01.

Organization; Powers

55

SECTION 3.02.

Authorization; Enforceability

56

SECTION 3.03.

Governmental Approvals; No Conflicts

56

SECTION 3.04.

Financial Condition; No Material Adverse Change

56

SECTION 3.05.

Intellectual Property

57

SECTION 3.06.

Litigation

59

SECTION 3.07.

Compliance with Laws

59

SECTION 3.08.

Investment and Holding Company Status

59

SECTION 3.09.

Taxes

59

 

i

--------------------------------------------------------------------------------


 

SECTION 3.10.

ERISA

59

SECTION 3.11.

Disclosure

60

SECTION 3.12.

Material Agreements

60

SECTION 3.13.

Solvency

60

SECTION 3.14.

Intentionally Omitted

61

SECTION 3.15.

Capitalization and Subsidiaries

61

SECTION 3.16.

Common Enterprise

61

SECTION 3.17.

Security Interest in Collateral

62

SECTION 3.18.

Labor Matters

62

SECTION 3.19.

Affiliate Transactions

62

SECTION 3.20.

Joe’s Asset Disposition Documents

62

SECTION 3.21.

Intentionally Omitted

63

SECTION 3.22.

Broker’s and Transaction Fees

63

SECTION 3.23.

Title; Real Property

63

SECTION 3.24.

Environment

63

SECTION 3.25.

Insurance

64

SECTION 3.26.

Deposit Accounts

64

SECTION 3.27.

Customer and Trade Relations

64

SECTION 3.28.

Patriot Act

64

SECTION 3.29.

Benefits of Subordination Provisions

65

 

 

 

ARTICLE IV CONDITIONS

 

65

SECTION 4.01.

Effective Date

65

SECTION 4.02.

Each Credit Event

70

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

70

SECTION 5.01.

Financial Statements; Borrowing Base and Other Information

70

SECTION 5.02.

Notices of Material Events

74

SECTION 5.03.

Existence; Conduct of Business

76

SECTION 5.04.

Payment of Obligations

76

SECTION 5.05.

Maintenance of Properties and Intellectual Property Rights

76

SECTION 5.06.

Books and Records; Inspection Rights

76

SECTION 5.07.

Compliance with Laws

77

SECTION 5.08.

Use of Proceeds and Letters of Credit

77

SECTION 5.09.

Insurance

77

SECTION 5.10.

Appraisals

78

SECTION 5.11.

Additional Collateral; Further Assurances

78

SECTION 5.12.

Depository Bank

79

SECTION 5.13.

Cash Management

79

SECTION 5.14.

Environmental Matters

80

SECTION 5.15.

Material Agreements

81

SECTION 5.16.

Post-Closing Obligations

81

 

 

 

ARTICLE VI NEGATIVE COVENANTS

81

SECTION 6.01.

Indebtedness

81

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.02.

Liens

83

SECTION 6.03.

Fundamental Changes; Asset Sales

83

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

84

SECTION 6.05.

Swap Agreements

85

SECTION 6.06.

Restricted Payments

86

SECTION 6.07.

Transactions with Affiliates

87

SECTION 6.08.

Restrictive Agreements

87

SECTION 6.09.

Amendment of Material Documents

88

SECTION 6.10.

Prepayment of Indebtedness

88

SECTION 6.11.

Payments with Respect to Subordinated Obligations

88

SECTION 6.12.

Intentionally Omitted

88

SECTION 6.13.

Sale Leasebacks

88

SECTION 6.14.

Change of Corporate Name or Location; Change of Fiscal Year

88

SECTION 6.15.

Billing, Credit and Collection Policies

89

SECTION 6.16.

Equity Issuances

89

SECTION 6.17.

Hazardous Materials

89

SECTION 6.18.

Activities of Parent

89

 

 

 

ARTICLE VII EVENTS OF DEFAULT

89

SECTION 7.01.

Events of Default

89

SECTION 7.02.

Remedies Upon Default

93

SECTION 7.03.

Application of Funds

93

 

 

 

ARTICLE VIII THE AGENTS

94

SECTION 8.01.

Appointment and Authorization

94

SECTION 8.02.

Delegation of Duties

94

SECTION 8.03.

Liability of the Agents

95

SECTION 8.04.

Reliance by the Agents

95

SECTION 8.05.

Notice of Default

95

SECTION 8.06.

Credit Decision

96

SECTION 8.07.

Indemnification

96

SECTION 8.08.

The Agents in Individual Capacity

97

SECTION 8.09.

Successor Agents

97

SECTION 8.10.

Collateral Matters

98

SECTION 8.11.

Restrictions on Actions by Lenders

100

SECTION 8.12.

Agency for Perfection

100

SECTION 8.13.

Concerning the Collateral and the Related Loan Documents

100

SECTION 8.14.

Reports and Financial Statements; Disclaimer by Lenders

100

SECTION 8.15.

Relation Among Lenders

101

 

 

 

ARTICLE IX MISCELLANEOUS

101

SECTION 9.01.

Notices

101

SECTION 9.02.

Electronic Transmissions; Public-Side Lenders

102

 

iii

--------------------------------------------------------------------------------


 

SECTION 9.03.

Waivers; Amendments

104

SECTION 9.04.

Expenses; Indemnity; Damage Waiver

106

SECTION 9.05.

Successors and Assigns

108

SECTION 9.06.

Survival

111

SECTION 9.07.

Counterparts; Integration; Effectiveness

112

SECTION 9.08.

Severability

112

SECTION 9.09.

Right of Setoff

112

SECTION 9.10.

Governing Law; Jurisdiction; Consent to Service of Process

113

SECTION 9.11.

WAIVER OF JURY TRIAL

114

SECTION 9.12.

Headings

116

SECTION 9.13.

Confidentiality

116

SECTION 9.14.

Several Obligations; Nonreliance; Violation of Law

117

SECTION 9.15.

USA Patriot Act

117

SECTION 9.16.

Execution of Loan Documents

118

SECTION 9.17.

Interest Rate Limitation

118

SECTION 9.18.

Administrative Borrower; Joint and Several Liability

118

SECTION 9.19.

Subordination of Intercompany Indebtedness

120

SECTION 9.20.

Payments Set Aside

121

SECTION 9.21.

Certain Waivers

121

 

iv

--------------------------------------------------------------------------------


 

List of Exhibits and Schedules

 

Exhibits

 

 

 

 

 

Exhibit A

 

Form of Assignment and Assumption Agreement

Exhibit B

 

Form of Borrowing Base Certificate

Exhibit C

 

Form of Compliance Certificate

Exhibit D

 

Form of Guarantee and Collateral Agreement

Exhibit E

 

Form of Perfection Certificate

Exhibit F

 

Form of Inventory Certificate

 

 

 

Schedules

 

 

 

 

 

Schedule 1.01(a)

 

Joe’s Jeans Current Asset Disposition Documentation

Schedule 1.01(b)

 

Joe’s Jeans Intellectual Property

Schedule 1.01(c)

 

Joe’s Jeans Intellectual Property Disposition Documentation

Schedule 3.04

 

Financial Condition; No Material Adverse Change

Schedule 3.05

 

Intellectual Property

Schedule 3.09

 

Taxes

Schedule 3.12

 

Material Agreements

Schedule 3.15

 

Capitalization and Subsidiaries

Schedule 3.17

 

Financial Statements

Schedule 3.18

 

Labor Matters

Schedule 3.19

 

Affiliate Transactions

Schedule 3.23

 

Real Property

Schedule 3.22

 

Broker’s and Transaction Fees

Schedule 3.24

 

Environmental Matters

Schedule 3.25

 

Insurance

Schedule 3.26

 

Deposit Accounts

Schedule 5.16

 

Post-Closing Obligations

Schedule 6.01

 

Permitted Indebtedness

Schedule 6.02

 

Permitted Liens

Schedule 6.04

 

Investments

Schedule 6.08

 

Restrictive Agreements

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of September 11, 2015
(as it may be amended, amended and restated, or otherwise modified from time to
time, this “Agreement”), among JOE’S JEANS INC., a Delaware corporation (the
“Parent”), HUDSON CLOTHING, LLC, a California limited liability company (the
“Administrative Borrower”), each Person from time to time joined as a Borrower
hereto (together with the Administrative Borrower, the “Borrowers”), the Persons
identified on the signature pages hereof as a “Guarantor” (together with Parent
and the Borrowers, collectively the “Loan Parties”), the Lenders party hereto
and THE CIT GROUP/COMMERCIAL SERVICES, INC., as Administrative Agent, Collateral
Agent and Swingline Lender.

 

WHEREAS, Parent, Administrative Borrower, Joe’s Jeans Subsidiary Inc. (“Joe’s
Jeans” and together with Administrative Borrower, the “Existing Borrowers”), the
Guarantors party thereto, Agent and various financial institutions (the
“Existing Lenders”) are parties to a Revolving Credit Agreement dated as of
September 30, 2013 (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”) pursuant to which the
Existing Lenders provide Existing Borrowers with certain financial
accommodations and pursuant to which, together with the other Loan Documents
described in the Existing Credit Agreement (the “Existing Loan Documents”) the
Loan Parties granted to Collateral Agent (for the ratable benefit of the
Existing Lenders) a security interest in and lien upon all of their personal
property to secure their respective Obligations (as such term is defined in the
Existing Credit Agreement); and

 

WHEREAS, this Agreement is being entered into for the purpose of, among other
things, (i) amending and restating the Existing Credit Agreement on the terms
set forth herein, (ii) waiving the Existing Defaults (as defined in the
Forbearance Agreement), certain Forbearance Defaults (as defined in the
Forbearance Agreement) and certain other Defaults, (iii) reflecting the
repayment of a portion of the Obligations in connection with the Joe’s Asset
Dispositions, (iv) consenting to the Joe’s Asset Dispositions and (v) releasing
the Liens on the Collateral sold in connection with the Joe’s Asset
Dispositions.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Parent, Administrative Borrower, Guarantors,
Agents and Lenders agree as follows:

 

AMENDMENT AND RESTATEMENT

 

As of the Effective Date, the Existing Credit Agreement shall be deemed amended
and restated in its entirety as set forth in this Agreement, and this Agreement
shall supersede in its entirety the Existing Credit Agreement.  After taking
into account the partial payment on the Obligations as set forth in
Section 4.01(t), the Obligations outstanding under the Existing Credit Agreement
shall continue to be due and owing without defense, offset or counterclaim and
shall be and become for all purposes Obligations hereunder.  After giving effect
to the Joe’s Asset Dispositions and the release of all Liens on Collateral in
connection

 

--------------------------------------------------------------------------------


 

therewith, all Liens and security interests granted under the Existing Loan
Documents shall continue to be in full force and effect in accordance with the
terms of the applicable Existing Loan Documents and are hereby ratified and
confirmed.

 

Except for the partial payment on the Obligations as set forth in
Section 4.01(t) and the release of Liens on certain Collateral in connection
with the Joe’s Asset Dispositions, the amendment and restatement contained
herein shall not, in any manner, be construed to constitute payment of, or
impair, limit, cancel or extinguish, or constitute a novation in respect of, the
Obligations of the Loan Parties evidenced by or arising under the Existing
Credit Agreement, and the Liens and security interests of Collateral Agent
securing such Obligations, which shall not in any manner be impaired, limited,
terminated, waived or released, but shall continue in full force and effect in
favor of Collateral Agent, for its benefit and the ratable benefit of the
Lenders.  All references in the Existing Loan Documents to the “Agreement” shall
be deemed to refer to this Agreement.

 

WAIVER OF EXISTING DEFAULTS AND FORBEARANCE DEFAULTS

 

Concurrently with the satisfaction of the conditions set forth in Section 4.01
of this Agreement, the Agents and Lenders hereby waive (i) the Existing Defaults
(as defined in the Forbearance Agreement), (ii) the Forbearance Defaults (as
defined in the Forbearance Agreement) that occurred under the Forbearance
Agreement as a result of the Loan Parties’ failure to comply with the
Sale/Recapitalization Process Milestones set forth in Section 5.02 and Schedule
I of the Forbearance Agreement and (iii) the failure of the Loan Parties to
provide a certificate of the Chief Financial Officer within 45 days of the end
of each of the quarters ended February 28, 2015 and May 31, 2015. 
Notwithstanding the foregoing, the waiver of the Existing Defaults, Forbearance
Defaults and other Defaults set forth above does not establish a course of
conduct between the Loan Parties and the Agents and Lenders and the Loan Parties
hereby agree that the Agents and Lenders are not obligated to waive any future
Events of Default under the this Agreement or the other Loan Documents.

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.    Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“90-Day LIBO Rate” means, as determined by the Administrative Agent for any
Interest Calculation Period, the rate per annum equal to the 90 day LIBOR
published in the New York City edition of the Wall Street Journal under “Money
Rates”.

 

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Account” has the meaning assigned to such term in the Guarantee and Collateral
Agreement.

 

2

--------------------------------------------------------------------------------


 

“Account Debtor” means any Person obligated on an Account.

 

“Acquisition” means the purchase by Parent of all of the issued and outstanding
shares of the stock of Hudson Clothing Holdings, Inc. pursuant to the Stock
Purchase Agreement.

 

“Administrative Agent” means The CIT Group/Commercial Services, Inc., in its
capacity as administrative agent for the Lenders hereunder, together with its
successors and assigns.

 

“Administrative Borrower” has the meaning set forth in Section 9.18.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries Controls or is
Controlled by or is under common Control with the Person specified; provided
however, that for purposes of the definition of Eligible Accounts and
Section 6.07 hereof: (a) any Person which owns directly or indirectly 10% or
more of the Capital Stock having ordinary voting power for the election of
directors or other members of the governing body of a Person or 10% or more of
the partnership or other ownership interests of a Person (other than as a
limited partner of such Person) shall be deemed an Affiliate of such Person,
(b) each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership or joint venture in which a
Person is a partner or joint venturer shall be deemed an Affiliate of such
Person.

 

“Agents” means the Administrative Agent and the Collateral Agent.

 

“Aggregate Revolving Commitment” means the aggregate principal amount of the
Revolving Commitments of all the Lenders, as reduced from time to time pursuant
to the terms hereof, which Aggregate Revolving Commitment shall initially be in
the principal amount of $10,000,000.

 

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Revolving Lenders.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the 90-Day LIBO Rate on such day
plus 1%.  Any change in the Alternate Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective from and including
the effective date of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.

 

“Anti-Terrorism Laws” means any and all laws, regulations, rules, orders, etc.
in effect from time to time relating to anti-money laundering and terrorism,
including, without limitation, Executive Order No.  13224 (effective
September 24, 2001) and the Patriot Act.

 

3

--------------------------------------------------------------------------------


 

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, Swingline Loans, Letters of Credit or Protective Advances a
portion equal to a fraction the numerator of which is such Lender’s Revolving
Commitment and the denominator of which is the Aggregate Revolving Commitment
(if the Revolving Commitments have terminated or expired, the Applicable
Percentage shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments), (b) with respect the
Aggregate Revolving Exposure prior to the Maturity Date, a portion equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the Aggregate Revolving Commitment, and (c) with respect
to the Aggregate Revolving Exposure after the Maturity Date, a portion equal to
a fraction the numerator of which is such Lender’s Revolving Exposure and the
denominator of which is the Aggregate Revolving Exposure.

 

“Applicable Rate” means, for any day, (i) with respect to any ABR Loan payable
hereunder, the rate of 3.50% per annum and (ii) with respect to any Eurodollar
Loan payable hereunder, the rate of 4.50% per annum.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit and that is advised, administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an
entity that advises, administers or manages a Lender; and with respect to any
Lender that is an investment fund, any other investment fund that invests in
loans and that is advised, administered or managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

“Asset Disposition” means the sale, transfer, conveyance or other disposition
(including, without limitation, pursuant to any merger, consolidation or
sale-leaseback transaction) by any Borrower of any asset or property of any of
the Borrowers including, but not limited to, the Capital Stock of any Borrower
or any Subsidiary of any Borrower.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05(b)), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Assignment of Factoring Proceeds Agreement” means the Amended and Restated
Collateral Assignment and Intercreditor Agreement dated as of the date hereof
among Factor, Collateral Agent and Administrative Borrower.

 

“Authorized Officer” means, with respect to any Person, any of the principal
executive officers, managing members or general partners of such Person but, in
any event, with respect to financial matters, a Financial Officer.

 

“Availability” means, at any time, an amount equal to the lesser of (a) (1) the
Aggregate Revolving Commitment minus (2) the Availability Block and (b) the
Borrowing Base, in each case, minus the Revolving Exposure of all Lenders.

 

4

--------------------------------------------------------------------------------


 

“Availability Block” means an amount equal to $2,500,000.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of five Business Days prior to the Maturity Date and
the date of termination of the Revolving Commitment.

 

“Available Revolving Commitment” means, at any time, the Aggregate Revolving
Commitment then in effect minus the Aggregate Revolving Exposure.

 

“Blocked Account” means any deposit/collection account established pursuant to a
Blocked Account Agreement; collectively, such accounts are referred to as the
“Blocked Accounts.”

 

“Blocked Account Agreement” means an agreement among one or more of the Loan
Parties, the Administrative Agent, and a Clearing Bank, in form and substance
satisfactory to the Collateral Agent, concerning the collection of payments
which represent the proceeds of Accounts and other Collateral of a Loan Party.

 

“Blocked Person” means: (i) any Person listed in the annex to Executive Order
No.  13224, (ii) any Person owned or controlled by, or acting for or on behalf
of, any Person listed in the annex to Executive Order No.  13224, (iii) any
Person with which any Lender and the Administrative Agent are prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law,
(iv) any Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No.  13224, (v) a Person that is named
a “specially designated national” or “blocked person” on the most current list
published by OFAC or other similar list, (vi) a Person that is named a “denied
person” on the most current list published by the U.S. Commerce Department, or
(vii) (A) an agency of the government of a Sanctioned Country, (B) an
organization controlled by a Sanctioned Country, or (C) a Person resident in a
Sanctioned Country to the extent subject to a sanctions program administered by
OFAC.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” and “Borrowers” have the respective meanings set forth in the
preamble to this Agreement.

 

“Borrowing” means (a) Revolving Loans, (b) a Swingline Loan, (c) an Overadvance,
and (d) a Protective Advance.

 

“Borrowing Base” means, at any time, the sum of

 

(a)           85% of the Borrowers’ Eligible Accounts at such time; plus

 

(b)           the lesser of (i) the sum of (A) the lesser of (1) 65% of
Borrowers’ Eligible Wholesale Inventory, valued at the lower of cost or market
on a first in, first out basis, consistent with Borrowers’ practices as of the
Original Effective Date or (2) 85% of the Net Orderly Liquidation Value of
Borrowers’ Eligible Wholesale Inventory; plus (B) the lesser of

 

5

--------------------------------------------------------------------------------


 

(1) 35% of Borrowers’ Eligible Fabric Inventory, valued at the lower of cost or
market on a first in, first out basis, consistent with Borrowers’ practices as
of the Original Effective Date or (2) 85% of the Net Orderly Liquidation Value
of Borrowers’ Eligible Fabric Inventory or (ii) $4,000,000; minus

 

(c)           the Availability Block; minus

 

(d)           Reserves.

 

“Borrowing Base Certificate” means a certificate, signed by a Financial Officer
of the Administrative Borrower, in the form of Exhibit B or another form which
is acceptable to the Administrative Agent in its sole discretion.

 

“Borrowing Request” means a request by the Administrative Borrower for a
Revolving Borrowing in accordance with Section 2.03.

 

“Budget” means the 13-week cash flow forecast provided by Borrower to Agents on
the Effective Date.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which Administrative Agent or commercial banks in New York City are authorized
or required by law to remain closed; provided that, when used in connection with
a Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

 

“Business Unit” means the assets constituting the business or a division or
operating unit thereof of any Person.

 

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Parent and its Subsidiaries prepared in accordance with GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal or movable property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Capital Stock” means, with respect to any Person, shares of capital stock,
partnership interests, membership interests, units, beneficial interests (in a
trust) or other equivalent evidences of ownership in such Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

 

“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).

 

6

--------------------------------------------------------------------------------


 

“Change in Control” means (a) with respect to any Loan Party (other than
Parent), Parent shall cease to own, directly or indirectly, free and clear of
all Liens or other encumbrances (other than Liens in favor of Collateral Agent),
100% of the outstanding Capital Stock of each other Loan Party on a fully
diluted basis, (b) with respect to the Parent, (i) the acquisition of beneficial
ownership, by any Person or group (within the meaning of the Securities and
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof), of outstanding Capital Stock
representing more than 30% of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of the Parent; or (ii) a majority of
the members of the board of directors of the Parent shall cease to be either
(x) Persons who were members of the board of directors of the Parent on the
Effective Date or (y) Persons who became members of the board of directors of
the Parent after the Effective Date and whose election or nomination for
election was approved by a vote or consent of a majority of the members of the
board of directors of the Parent that are either described in clause (x) above
or who were elected or nominated under this clause (y) or (c) the occurrence of
a “Change in Control” (as such term is defined in any Subordinated Convertible
Note).

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.16(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case in respect of this clause (y) pursuant to Basel III shall be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Charter Document” means as to any Person, its partnership agreement,
certificate of incorporation, operating agreement, certificate of formation,
membership agreement or similar constitutive document or agreement, its by-laws,
and all shareholder or other equity holder agreements, voting trusts and similar
arrangements to which such Person is a party or which is applicable to its
Capital Stock and all other arrangements relating to the Control of such Person.

 

“Clearing Bank” means any banking institution with whom a Payment Account has
been established pursuant to a Blocked Account Agreement.

 

“Closing Availability” means, at any time, an amount equal to the Borrowing
Base,  minus the Revolving Exposure of all Lenders.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

7

--------------------------------------------------------------------------------


 

“Collateral” means all “Collateral” as defined in any Collateral Document,
whether such “Collateral” is now existing or hereafter acquired.

 

“Collateral Access Agreement” has the meaning assigned to such term in the
Guarantee and Collateral Agreement.

 

“Collateral Agent” means The CIT Group/Commercial Services, Inc., in its
capacity as collateral agent for the Secured Parties hereunder and under the
Collateral Documents, together with its successors and assigns, including any
successor Collateral Agent appointed pursuant to Section 8.09.

 

“Collateral Documents” means, collectively, the Security Agreements and any
other security documents delivered pursuant to this Agreement or any of the
other Loan Documents to secure payment of the Obligations.

 

“Collection Account” has the meaning assigned to such term in Section 5.13(b).

 

“Commitment Schedule” means the Schedule attached hereto identified as such on
Annex I.

 

“Commitment” means, as to any Lender, its Revolving Commitment.

 

“Control” means the possession, directly or indirectly, of the power either to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Copyright Security Agreement” means any Copyright Security Agreement dated on
or after the Effective Date by and among the Loan Parties party thereto and the
Collateral Agent.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Applicable Percentage of the aggregate
outstanding principal amount of all Revolving Loans, over the aggregate
outstanding principal amount of all Revolving Loans of such Defaulting Lender.

 

“Defaulting Lender” means any Lender that has (a) defaulted in its obligation
under this Agreement to make a Revolving Loan or to fund its participation in
any Letter of Credit or Swingline Loan required to be made or funded by it
hereunder within three Business Days of the date when due (unless such failure
is the subject of a good faith dispute), (b) failed to pay over to the
Administrative Agent or any Lender any other amount required to be paid by it
hereunder within three (3) Business Days of the date when due (unless such
failure is the subject of a good faith dispute), (c) notified the Administrative
Agent or a Loan Party in writing that it does not intend to satisfy any such
obligation or has made a public

 

8

--------------------------------------------------------------------------------


 

statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under agreements in which it commits to
extend credit generally, (d) failed within three (3) Business Days after the
request of the Administrative Agent to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective
Revolving Loans and participations in then outstanding Letters of Credit and
Swingline Loans, or (e) (i) been (or has a parent company that has been)
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be insolvent, or the assets or management of which has
been taken over by any Governmental Authority, or (ii) become (or has a parent
company that has become) the subject of a bankruptcy or insolvency proceeding
under any federal, state, provincial or foreign bankruptcy, insolvency,
reorganization, adjustment of debt, receivership or similar law now or hereafter
in effect, unless in the case of any Lender subject to this clause (e), the
Borrowers, Administrative Agent, Issuing Bank and Swingline Lender shall each
have determined that such Lender intends, and has all approvals required to
enable it, to continue to perform its obligations as a Lender hereunder.

 

“Departing Lender” has the meaning assigned to such term in Section 2.20(b).

 

“Document” has the meaning assigned to such term in the Guarantee and Collateral
Agreement.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“E-Fax” means any system used to receive or transmit faxes electronically.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.03).

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail, E-Fax, E-System or any other equivalent electronic
service, whether owned, operated or hosted by an Agent, any of an Agent’s
Related Parties or any other Person.

 

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including, without limitation, the name or an abbreviation of the name
of the party transmitting the Electronic Transmission) with the intent to sign,
authenticate or accept such Electronic Transmission.

 

“E-Systems” means any electronic system, including IntralinksTM and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent, any of its Related Parties or
any other Person, providing for access to data protected by pass codes or other
security system.

 

“Eligible Accounts” means, at any time, (a) the Trade Accounts of the applicable
Borrowers which are (i) purchased by Factor pursuant to the Factoring Agreement
and

 

9

--------------------------------------------------------------------------------


 

continue to be credit approved by Factor, (ii) not charged back to the Borrowers
thereunder nor subject to any reserves thereunder and (iii) which are owing by
an Account Debtor to the extent the aggregate amounts (A) owing from such
Account Debtor and its Affiliates (other than Nordstrom’s and its Affiliates) to
such Borrowers do not exceed forty percent (40%) of the aggregate Eligible
Accounts or (B) owing from Nordstrom’s and its Affiliates to such Borrowers do
not exceed fifty-five percent (55%) of the aggregate Eligible Accounts and
(b) without duplication of the foregoing, the Trade Accounts that are purchased
and not credit approved under the Factoring Agreement, which the Administrative
Agent determines in its Permitted Discretion are eligible as the basis for the
extension of Revolving Loans and Swingline Loans and the issuance of Letters of
Credit hereunder.  Without limiting the Administrative Agent’s Permitted
Discretion provided herein, Eligible Accounts shall not include any Trade
Account described in clauses (b) above:

 

(a)           which is subject to any Lien other than (i) a Lien in favor of the
Collateral Agent, (ii) a Lien in favor of the Factor with respect to Trade
Accounts that are purchased and not credit approved under the Factoring
Agreement and (iii) a Permitted Encumbrance which does not have priority over
the Lien in favor of the Collateral Agent;

 

(b)           with respect to which more than 90 days have elapsed since the
date of the original invoice therefor or which is more than 60 days past the due
date for payment;

 

(c)           which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;

 

(d)           which is owing by an Account Debtor to the extent the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to such
Borrowers exceeds fifteen percent (15%) of the aggregate Eligible Accounts;

 

(e)           with respect to which any covenant, representation, or warranty
relating to such Account contained in this Agreement or in the Security
Agreements has been breached or is not true;

 

(f)            which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an
invoice, or other documentation satisfactory to the Administrative Agent, which
has been sent to the Account Debtor, (iii) represents a progress billing,
(iv) is contingent upon such Borrowers’ completion of any further performance,
or (v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return,
sale on approval, consignment which is billed prior to actual sale to the end
user, cash-on-delivery or any other repurchase or return basis;

 

(g)           for which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by such Borrowers;

 

(h)           with respect to which any check or other instrument of payment has
been returned uncollected for any reason;

 

10

--------------------------------------------------------------------------------


 

(i)                                     which is owed by an Account Debtor which
(i) has applied for, suffered, or consented to the appointment of any receiver,
interim receiver, receiver and manager, custodian, trustee, or liquidator of its
assets, (ii) has had possession of all or a material part of its property taken
by any receiver, interim receiver, receiver and manager, custodian, trustee or
liquidator, (iii) has filed, or has had filed against it, any request or
petition for liquidation, reorganization, arrangement, adjustment of debts,
adjudication as bankrupt, winding-up, or voluntary or involuntary case under any
state, provincial or federal bankruptcy laws, (iv) to the knowledge of such
Borrowers, has admitted in writing its inability, or is generally unable to, pay
its debts as they become due, (v) to the knowledge of such Borrowers, has become
insolvent, or (vi) has ceased operation of its business;

 

(j)                                    which is owed by any Account Debtor which
has sold all or substantially all of its assets;

 

(k)                                 which is owed by an Account Debtor which
(i) does not maintain its chief executive office in the U.S. or (ii) is not
organized under applicable law of the U.S. or any state of the U.S. unless, in
either case, such Account is backed by a letter of credit or other credit
support acceptable to the Administrative Agent and which is in the possession of
the Administrative Agent;

 

(l)                                     which is owed in any currency other than
Dollars;

 

(m)                             which is owed by (i) the government (or any
department, agency, public corporation, or instrumentality thereof) of any
country other than the United States of America.  unless such Account is backed
by a letter of credit acceptable to the Administrative Agent and which is in the
possession of the Administrative Agent, or (ii) the government of the U.S., or
any department, agency, public corporation, or instrumentality thereof, unless
the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C.  § 3727 et
seq.  and 41 U.S.C.  § 15 et seq.), and any other steps necessary to perfect the
Lien of the applicable Collateral Agent in such Account have been complied with
to the Administrative Agent’s satisfaction;

 

(n)                                 which is owed by any Affiliate, employee,
director, or officer of any Loan Party;

 

(o)                                 which, for any Account Debtor, exceeds a
credit limit determined by the Administrative Agent of which the Administrative
Borrower has been previously notified, to the extent of such excess;

 

(p)                                 which is owed by an Account Debtor or any
Affiliate of such Account Debtor which is the holder of Indebtedness issued or
incurred by any Loan Party, but only to the extent of such Indebtedness;

 

(q)                                 which is subject to any counterclaim,
deduction, defense, setoff or dispute, but only to the extent of the amount of
such counterclaim, deduction, defense, setoff or dispute, unless the
Administrative Agent, in its Permitted Discretion, has established an
appropriate Reserve and determines to include such Account as an Eligible
Account;

 

11

--------------------------------------------------------------------------------


 

(r)                                    which is evidenced by any promissory
note, chattel paper, or instrument;

 

(s)                                   which is owed by an Account Debtor located
in any jurisdiction that requires, as a condition to access to the courts of
such jurisdiction, that a creditor qualify to transact business, file a business
activities report or other report or form, or take one or more other actions,
unless such Borrowers have so qualified, filed such reports or forms, or taken
such actions (and, in each case, paid any required fees or other charges),
except to the extent such Borrowers may qualify subsequently as a foreign entity
authorized to transact business in such state or jurisdiction and gain access to
such courts, without incurring any cost or penalty reasonably viewed by the
Administrative Agent to be material in amount, and such later qualification
cures any access to such courts to enforce payment of such Account;

 

(t)                                    with respect to which such Borrowers have
made any agreement with the Account Debtor for any reduction thereof, but only
to the extent of such reduction, other than discounts and adjustments given in
the ordinary course of business;

 

(u)                                 owed by an Account Debtor which is a Blocked
Person; or

 

(v)                                 which the Administrative Agent determines in
its Permitted Discretion may not be paid by reason of the Account Debtor’s
inability to pay.

 

In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the applicable Borrowers shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate.

 

“Eligible Assignee” means a Person that is (a) a Lender or a United States-based
Affiliate of a Lender; (b) an Approved Fund; (c) any other financial institution
approved by the Administrative Agent and the Administrative Borrower (which
approval by the Administrative Borrower shall not be unreasonably withheld or
delayed), that is organized under the laws of the United States or any state or
district thereof, has total assets in excess of $5,000,000,000, extends
asset-based lending facilities in its ordinary course of business and whose
becoming an assignee would not constitute a prohibited transaction under any
applicable law; or (d) during any Event of Default, any Person acceptable to the
Administrative Agent in its discretion.

 

“Eligible Collateral” means Eligible Accounts, Eligible Fabric Inventory, and
Eligible Wholesale Inventory.

 

“Eligible Fabric Inventory” means fabric in the possession of any Borrower which
meets all of the requirements of Eligible Inventory (except for the fact that it
is not finished goods inventory).

 

“Eligible Inventory” means, at any time, the Inventory owned by one of the
applicable Borrowers which the Administrative Agent determines in its Permitted
Discretion is eligible as the basis for the extension of Revolving Loans and
Swingline Loans and the issuance of Letters of Credit hereunder.  Without
limiting the Administrative

 

12

--------------------------------------------------------------------------------


 

Agent’s Permitted Discretion provided herein, Eligible Inventory shall not
include any Inventory:

 

(a)                                 which is not subject to a first priority
perfected Lien in favor of the Collateral Agent; provided that the Liens
described under clause (b) of the definition of Permitted Encumbrances, to the
extent first priority Liens, shall not preclude inclusion as long as such
Inventory is otherwise eligible hereunder;

 

(b)                                 which is subject to any Lien other than
(i) a Lien in favor of the Collateral Agent and (ii) a Permitted Encumbrance
which does not have priority over the Lien in favor of the Collateral Agent;

 

(c)                                  which is, in the Administrative Agent’s
Permitted Discretion, slow moving, obsolete, unmerchantable, defective, unfit
for sale, not salable at prices approximating at least the cost of such
Inventory in the ordinary course of business or unacceptable due to age, type,
category and/or quantity;

 

(d)                                 with respect to which any covenant,
representation, or warranty contained in this Agreement or any Security
Agreement has been breached or is not true;

 

(e)                                  which does not conform to all standards
imposed by any governmental authority;

 

(f)                                   which is not finished goods or which
constitutes work-in-process, subassemblies (unless the Administrative Agent
determines, in its Permitted Discretion, to include such work-in-process or
subassemblies as Eligible Inventory), packaging and shipping material, samples,
manufacturing supplies, display items, bill-and-hold goods, returned or
repossessed goods (other than goods that are undamaged and able to be resold in
the ordinary course of business), defective goods, goods held on consignment,
goods to be returned to the Borrowers’ suppliers, goods which are seasonal in
nature and which have been packed away for sale in the subsequent season or
goods which are not of a type held for sale in the ordinary course of business;

 

(g)                                  which is not located in the U.S. or which
is in transit with a common carrier from vendors and suppliers;

 

(h)                                 which is located in any location leased by
the Borrowers unless (i) the lessor has delivered to the Administrative Agent a
Collateral Access Agreement or (ii) a Reserve for rent, charges, and other
amounts due or to become due with respect to such facility has been established
by the Administrative Agent in its Permitted Discretion;

 

(i)                                     which is located in any third party
warehouse or is in the possession of a bailee and is not evidenced by a
Document, unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion;

 

(j)                                    which is the subject of a consignment by
any Borrower as consignor;

 

13

--------------------------------------------------------------------------------


 

(k)                                 which is perishable;

 

(l)                                     which is subject to any negotiable
Document; or

 

(m)                             which contains or bears any intellectual
property rights licensed to the Borrowers unless the Administrative Agent is
satisfied that it may sell or otherwise dispose of such Inventory without
(i) infringing the rights of such licensor, (ii) violating any contract with
such licensor or (iii) incurring any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such Inventory under
the current licensing agreement.

 

In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Borrowers shall notify the Administrative
Agent thereof on and at the time of submission to the Administrative Agent of
the next Borrowing Base Certificate.

 

“Eligible Wholesale Inventory” means finished goods inventory held for sale by
any Borrower to the Account Debtors in a location other than at a retail
location and meets all of the requirements of Eligible Inventory.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the pollution or protection of the environment or the preservation or
reclamation of natural resources, including those relating to the management,
release or threatened release of any Hazardous Material, or to employee health
and safety matters.

 

“Environmental Liabilities” means all liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Loan Party as a result of, or related to, any claim, suit, action,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law or otherwise, arising under any Environmental Law or in connection
with any environmental, health or safety condition or with any Release or
resulting from the ownership, lease, sublease or other operation or occupation
of property by any Loan Party, whether on, prior to or after the date hereof.

 

“Equipment” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any Person who, together with the Borrowers, is treated
as a single employer within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(b) of ERISA).

 

14

--------------------------------------------------------------------------------


 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the 90-Day LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.  An
Event of Default shall be deemed to be continuing unless and until that Event of
Default has been duly waived as provided in Section 9.03 hereof.

 

“Excluded Taxes” means, with respect to any Person, (a) income or franchise
taxes imposed on or measured by such Person’s net income by the jurisdiction
under the laws of which such Person is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any other jurisdiction and (c) any United States withholding tax
imposed with respect to amounts payable to a Non-U.S. Lender to the extent that
such withholding tax is in effect and is applicable to such Non-U.S. Lender
(after giving effect to any treaty or other applicable basis for reduction or
exemption) on the date of this Agreement (or designates a new lending office)
provided, that clause (c) above shall not include amounts that arise (i) as a
result of an assignment or the designation of a new lending office made at the
request of the Administrative Borrower under Section 2.20(b), or (ii) to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 2.18(a).

 

“Extraordinary Receipts” means any Net Cash Proceeds, received by any Loan Party
or any of its Subsidiaries not in the ordinary course of business (and not
consisting of proceeds described in Section 2.12(b)(ii), (iii) or (iv) hereof),
including, without limitation, (i) foreign, federal, state or local tax refunds,
(ii) pension plan reversions, (iii) proceeds of insurance, (iv) judgments,
proceeds of settlements or other consideration of any kind in connection with
any cause of action, (v) condemnation awards (and payments in lieu

 

15

--------------------------------------------------------------------------------


 

thereof), (vi) indemnity payments and (vii) any purchase price adjustment
received in connection with any purchase agreement.

 

“Factor” means The CIT Group/Commercial Services, Inc., in its capacity as
factor pursuant to the Factoring Agreement.

 

“Factoring Agreement” means the Amended and Restated Factoring Agreement dated
as of the Original Effective Date between Factor and Joe Jeans and Hudson, as
amended, restated, supplemented or modified from time to time.

 

“Fair Market Value” means, with respect to real or immovable property of any
Person, the fair market value thereof as determined in the most recent appraisal
received by the Administrative Agent in accordance with the terms hereof, which
appraisal shall be performed in a manner reasonably acceptable to the
Administrative Agent by an appraiser reasonably acceptable to the Administrative
Agent.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such date, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fee Letter” means the Amended and Restated Fee Letter, dated as of the date
hereof, among the Loan Parties and the Administrative Agent, as it may be
amended, restated or otherwise modified from time to time.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.

 

“Fiscal Quarter” means a fiscal quarter of the Parent and its Subsidiaries
ending on the February 28th, May 31st, August 31st or November 30th of each
year.

 

“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries ending on
November 30th of each year.

 

“Forbearance Agreement” means the Forbearance Agreement and Amendment No. 3 to
Revolving Credit Agreement dated as of June 26, 2015, by and among the Loan
Parties, the Agents and the holders of the Existing Lenders.

 

“Funding Accounts” has the meaning assigned to such term in Section 4.01(c)(iv).

 

“GAAP” means generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a

 

16

--------------------------------------------------------------------------------


 

significant segment of the accounting profession, in each case as the same are
applicable to the circumstances as of the date of determination.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement dated as of the Original Effective Date executed by the Loan Parties
for the benefit of the Collateral Agent and the Secured Parties in substantially
the form of Exhibit D, as amended, restated, supplemented or otherwise modified
prior to the date hereof and by that certain Reaffirmation and Amendment of
Collateral Documents dated as of the Effective Date.

 

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.

 

“Hudson” means Hudson Clothing, LLC, a California limited liability company.

 

“Hudson Holdings” means Hudson Clothing Holdings, Inc., a Delaware corporation.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of

 

17

--------------------------------------------------------------------------------


 

the deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business and not overdue by more than ninety
(90) days), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (j) obligations under any liquidated earn-out, (k) all Swap
Obligations (and the amount of Indebtedness under any Swap Obligation shall be
deemed the Net Mark-to-Market Exposure thereunder) and (l) obligations of such
Person to purchase securities or other property arising out of or in connection
with the sale of the same or substantially similar securities or property or any
other Off-Balance Sheet Liability.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

 

“Indemnified Taxes” means any and all Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.04(b).

 

“Interest Calculation Period” means a period commencing on the first day of a
calendar month and expiring on the last day of such calendar month.  With
respect to the first Interest Calculation Period under the Agreement, such
Interest Calculation Period shall commence on the Effective Date and end on (and
include) the last day of the calendar month in which the Effective Date occurs. 
Interest shall accrue at the applicable rate from and including the first day of
each Interest Calculation Period to and including the day on which such rate is
changed pursuant to an Interest Election Request.

 

“Interest Election Request” means a request by the Administrative Borrower to
change the Type of outstanding Loans in accordance with Section 2.09.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), or any Eurodollar Loan, the first day of each calendar month
and the Maturity Date, and (b) with respect to any Swingline Loan, the day that
such Loan is required to be repaid and the Maturity Date.

 

“Inventory” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

 

“Inventory Certificate” means a certificate, signed by a Financial Officer of
the Administrative Borrower, in the form of Exhibit F or another form which is
acceptable to the Administrative Agent in its sole discretion.

 

“Issuing Bank” has the meaning set forth in Section 2.07(a)(i).

 

18

--------------------------------------------------------------------------------


 

“Joe’s Asset Dispositions” means, collectively, the Joe’s Jeans Current Asset
Disposition and the Joe’s Jeans Intellectual Property Disposition.

 

“Joe’s Asset Disposition Documents” means, collectively, the Joe’s Jeans Current
Asset Disposition Documentation and the Joe’s Jeans Intellectual Property
Disposition Documentation.

 

“Joe’s Jeans” means Joe’s Jeans Subsidiary Inc., a Delaware corporation.

 

“Joe’s Jeans Current Asset Disposition” means the sale of certain Inventory,
Accounts, Equipment, Material Agreements and certain other assets of the Joe’s®
brand business to GBG USA Inc. in accordance with the terms of the Joe’s Jeans
Current Asset Disposition Documentation.

 

“Joe’s Jeans Current Asset Disposition Documentation” means, collectively, the
agreements, documents and instruments listed on Schedule 1.01(a), each in form
and substance reasonably satisfactory to Administrative Agent.

 

“Joe’s Jeans Intellectual Property” means that certain Intellectual Property of
Joe’s Jeans set forth on Schedule 1.01(b).

 

“Joe’s Jeans Intellectual Property Disposition” the sale of the Joe’s Jeans
Intellectual Property and related Accounts and Material Agreements to Joe’s
Holdings LLC in accordance with the terms of the Joe’s Jeans Intellectual
Property Disposition Documentation.

 

“Joe’s Jeans Intellectual Property Disposition Documentation” means,
collectively, the agreements, documents and instruments listed on Schedule
1.01(c), each in form and substance reasonably satisfactory to Administrative
Agent.

 

“Ledger Debt” means the outstanding amount of any indebtedness for goods and
services purchased by a Borrower or its Affiliates from any Person whose
Accounts are factored by Factor or the face amount of any orders for goods which
are to be purchased by a Borrower or its Affiliates from any Person whose
Accounts are factored by Factor pursuant to a purchase order that has been
credit approved by Factor.

 

“Ledger Debt Reserves” means any and all reserves for Ledger Debt which the
Administrative Agent deems necessary, in its Permitted Discretion, to establish
from time to time.

 

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.  Unless the context otherwise requires, the
term “Lenders” includes the Swingline Lenders and the Issuing Bank.

 

19

--------------------------------------------------------------------------------


 

“Letter of Credit” means documentary or standby letters of credit issued for the
account of a Borrower by any Issuing Bank for which Administrative Agent and
Lenders have incurred Letter of Credit Obligations.

 

“Letter of Credit Fee” has the meaning assigned to such term in Section 2.07(d).

 

“Letter of Credit Guaranty” has the meaning assigned to such term in
Section 2.07(a).

 

“Letter of Credit Obligations” means all outstanding obligations incurred by
Administrative Agent and Lenders at the request of any Borrower, whether direct
or indirect, contingent or otherwise, due or not due, in connection with the
issuance of Letters of Credit by any Issuing Bank or the purchase of a
participation as set forth in Section 2.07 with respect to any Letter of
Credit.  The amount of such Letter of Credit Obligations shall equal the maximum
amount that may be payable by Administrative Agent or Lenders in respect of all
outstanding Letter of Credit and, without duplication, Letter of Credit
Guarantees plus all unreimbursed amounts with respect to drawings thereon.

 

“Letter of Credit Sublimit” has the meaning assigned to such term in
Section 2.07(a).

 

“Lien” means (a) any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge or security interest of any kind, including the interest of
a vendor or a lessor under any conditional sale agreement, capital lease or
title retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing), and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Loan” or “Loans” means the loans and advances made by the Administrative Agent
or Lenders pursuant to Article II of this Agreement, including Swingline Loans,
Overadvance Loans and Protective Advances.

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, the Collateral Documents, the
Assignment of Factoring Proceeds Agreement, the Fee Letter and all other
agreements, instruments, documents and certificates identified in Section 4.01
executed and delivered to, or in favor of, the Administrative Agent, Collateral
Agent or any Lenders and including all other pledges, powers of attorney,
consents, assignments, contracts, notices, letter of credit agreements and all
other written matter whether heretofore, now or hereafter executed by or on
behalf of any Loan Party, or any employee of any Loan Party, and delivered to
the Administrative Agent, Collateral Agent or any Lender in connection with the
Agreement or the transactions contemplated thereby.  Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

 

20

--------------------------------------------------------------------------------


 

“Loan Parties” means each of Parent, each of the Borrowers, each Subsidiary
party to the Guarantee and Collateral Agreement, and each Subsidiary made a
party hereto pursuant to Section 5.11.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Parent and its Subsidiaries taken as a whole,
(b) the ability of any Loan Party to fully and timely perform any of its
obligations under the Loan Documents to which it is a party, (c) the Collateral,
or the Collateral Agent’s Liens (on behalf of itself and the Secured Parties) on
the Collateral or the priority of such Liens, or (d) the rights of or benefits
available to the Administrative Agent, the Collateral Agent or the Lenders under
any Loan Document.

 

“Material Agreement” the meaning assigned to such term in Section 3.12.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Parent and its Subsidiaries in an aggregate
principal amount exceeding $250,000.  For purposes of determining Material
Indebtedness, the “obligations” of the Parent or any of its Subsidiaries in
respect of any Swap Agreement at any time shall be the Net Mark-to-Market
Exposure that the Parent or such Subsidiary would be required to pay if such
Swap Agreement were terminated at such time.

 

“Maturity Date” means December 31, 2015 or any earlier date on which the
Revolving Commitments are permanently reduced to zero or otherwise terminated
pursuant to the terms hereof.

 

“Moody’s” means Moody’s Investors Service, Inc.  or if such company shall cease
to issue ratings, another nationally recognized statistical rating company
selected in good faith by mutual agreement of the Administrative Agent and the
Administrative Borrower.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which a Borrower or any ERISA Affiliate
contributes or has any actual or contingent liability.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Parent and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable month or Fiscal Year and for the period
from the beginning of the then current Fiscal Year to the end of such period to
which such financial statements relate with comparison to and variances from the
immediately preceding period and budget.

 

“Net Cash Proceeds” means, if in connection with (a) an asset disposition, cash
proceeds net of (i) commissions, brokers’ fees, legal, accounting and
professionals’ fees and other reasonable and customary transaction costs, fees
and expenses properly attributable to such transaction and payable by such Loan
Party in connection therewith (in each case, paid to non-Affiliates),
(ii) transfer taxes paid in connection therewith, (iii) amounts payable to
holders of senior Liens on such asset (to the extent such Liens constitute
Permitted Encumbrances hereunder), if any, and (iv) cash taxes paid in
connection therewith, (b) the

 

21

--------------------------------------------------------------------------------


 

issuance or incurrence of Indebtedness, cash proceeds net (i) of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith, and (ii) amounts payable to holders of senior Liens on
such asset (to the extent such Liens constitute Permitted Encumbrances
hereunder), if any (c) an equity issuance, cash proceeds net of underwriting
discounts and commissions and other reasonable costs paid to non-Affiliates in
connection therewith and (ii) amounts payable to holders of senior Liens on such
asset (to the extent such Liens constitute Permitted Encumbrances hereunder), if
any or (d) Extraordinary Receipts, cash proceeds received net of (i) expenses
related thereto payable by such Loan Party in connection therewith (in each
case, paid to non-Affiliates), (ii) transfer taxes paid, (iii) amounts payable
to holders of senior Liens on such asset (to the extent such Liens constitute
Permitted Encumbrances hereunder), and (iv) cash taxes paid in connection
therewith.  In the case of clause (a) above, Net Cash Proceeds shall exclude any
non-cash proceeds received from any sale or other disposition of assets, but
shall include such proceeds when and as converted by any Loan Party to cash or
other immediately available funds.

 

“Net Mark-to-Market Exposure” means, with respect to any Person, as of any date
of determination, the excess (if any) of all unrealized losses over all
unrealized profits of such Person arising from Swap Agreement transactions.  As
used in this definition, “unrealized losses” means the fair market value of the
cost to such Person of replacing such Swap Agreement transactions as of the date
of determination (assuming the Swap Agreement transactions were to be terminated
as of that date), and “unrealized profits” means the fair market value of the
gain to such Person of replacing such Swap Agreement transactions as of the date
of determination (assuming such Swap Agreement transactions were to be
terminated as of that date).

 

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner acceptable to
the Administrative Agent by an appraiser reasonably acceptable to the
Administrative Agent, net of all costs of liquidation thereof.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.03(d).

 

“Non-U.S. Lender” means a Lender or a Participant that is (x) organized under
the laws of a jurisdiction other than the United States of America, any State
thereof or the District of Columbia or (y) organized under the laws of the
United States of America, any State thereof, or the District of Columbia and
whose separate existence from a Person that is not treated as a “United States
person” for purposes of Section 7701(a)(30) of the Code is disregarded for
federal income tax purposes under Treasury Regulations Section 301.7701-3 or any
similar provision.

 

“Non-U.S. Plan” means any pension, retirement, superannuation or similar policy
or arrangement sponsored, maintained or contributed to by any Borrower in a
jurisdiction other than the United States of America.

 

22

--------------------------------------------------------------------------------


 

“Non-U.S. Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“Obligations” means: means: (a) all unpaid principal of and accrued and unpaid
interest on the Loans (including interest that accrues or that would accrue but
for the filing of a bankruptcy case or similar proceeding by a Loan Party,
whether or not such interest would be an allowable claim under any applicable
bankruptcy or other similar proceeding, and other obligations accruing or
arising after commencement of any case under any bankruptcy or similar laws by
or against any Loan Party (or that would accrue or arise but for the
commencement of any such case)); (b) all Letter of Credit Obligations; (c) the
Borrowers’ liabilities to the Administrative Agent under any instrument of
guaranty or indemnity, or arising under any guaranty, endorsement or undertaking
which the Administrative Agent, on behalf of the Lenders, may make or issue to
others for the account of any Borrower, including any accommodations extended by
the Administrative Agent with respect to applications for Letters of Credit, the
Administrative Agent’s acceptance of drafts or the Administrative Agent’s
endorsement of notes or other instruments for any Borrower’s account and
benefit; and (d) and all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the Collateral Agent or any
indemnified party arising under the Loan Documents.  Obligations shall also
include Ledger Debt owed by a Loan Party to The CIT Group/Commercial
Services, Inc., as Factor and all other indebtedness and other obligations owing
to The CIT Group/Commercial Services, Inc., as Factor under the Factoring
Agreement.

 

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control or any successor thereto.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any sale and
leaseback transaction which is not a Capital Lease Obligation, (c) any
indebtedness, liability or obligation under any so-called “synthetic lease”
transaction entered into by such Person, or (d) any indebtedness, liability or
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person, but excluding from this clause
(d) operating leases.

 

“Original Effective Date” means September 30, 2013.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies (but, for the
avoidance of doubt, not including any income or withholding taxes) arising from
any payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Overadvance” has the meaning assigned to such term in Section 2.01(c).

 

23

--------------------------------------------------------------------------------


 

“Overadvance Loan” means an Borrowing of ABR Revolving Loans made when an
Overadvance exists or is caused by the funding thereof.

 

“Parent” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Participant” has the meaning assigned to such term in Section 9.05(c).

 

“Patent Security Agreement” means any Patent Security Agreement dated on or
after the Effective Date by and among the Loan Parties party thereto and the
Collateral Agent.

 

“Patriot Act” means USA Patriot Act (Title III of Pub.  L.  107-56 (signed into
law October 26, 2001)).

 

“Payment Account” means each bank account established pursuant to the Security
Documents, to which the funds of the Borrowers (including proceeds of Accounts
and other Collateral) are deposited or credited, and which is maintained in the
name of an Agent or any Loan Party, or any of them, as the Agents may determine,
on terms acceptable to the Agents.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit E, completed and supplemented with the schedules and attachments
contemplated thereby.

 

“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other agreement, document, undertaking, lease,
indenture, mortgage, deed of trust or other instrument with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Permitted Discretion” means a determination made by an Agent in the exercise of
its reasonable business judgment (from the perspective of a secured asset-based
lender), exercised in good faith, based upon its consideration of any factor
that (a) would reasonably be expected to materially adversely affect the
quantity, quality, mix or value of any material portion of the Collateral, the
enforceability or priority of the Collateral Agent’s Liens with respect to any
material portion of the Collateral, or the amount that the Agents and Lenders
could receive in liquidation of any material portion of the Collateral;
(b) indicates that any collateral report or financial information delivered by
any Loan Party is incomplete, inaccurate or misleading in any material respect;
(c) materially increases the likelihood of any proceeding under debtor relief
laws involving any Loan Party; or (d) creates or would reasonably be expected to
result in a Default or Event of Default.  In exercising such judgment, an Agent
may consider any factors that would materially increase the credit risk of
lending to Borrowers on the security of the Collateral.

 

“Permitted Encumbrances” means:

 

24

--------------------------------------------------------------------------------


 

(a)                                 Liens imposed by law for taxes that are not
yet due or are being contested in compliance with Section 5.04 other than Liens
arising pursuant to ERISA;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Section 5.04;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under Section 7.01(j);

 

(f)                                   easements, zoning restrictions,
rights-of-way and encumbrances on real or immovable property that do not secure
any obligations for borrowed money and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of a Borrower or any Subsidiary;

 

(g)                                  Liens in favor of the Collateral Agent
granted pursuant to any Loan Document;

 

(h)                                 Intentionally Omitted;

 

(i)                                     the filing of financing statements or
the equivalent thereof in any applicable jurisdiction solely as a precautionary
measure in connection with operating leases or consignment of goods;

 

(j)                                    leases or subleases of assets or
properties of a Loan Party, in each case entered into in the ordinary course of
such Loan Party’s business and not prohibited by this Agreement or any other
Loan Document so long as such leases do not, individually or in the aggregate
(i) interfere in any material respect with the ordinary conduct or business of
such Loan Party and (ii) materially impair the use or the value of the property
or assets subject thereto;

 

(k)                                 Intentionally Omitted;

 

(l)                                     any Lien on any property or asset of any
Loan Party or its Subsidiaries existing on the date hereof and set forth in
Schedule 6.02; provided that (i) such Lien shall not apply to any other property
or asset of such Loan Party and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

 

25

--------------------------------------------------------------------------------


 

(m)                             Liens securing Indebtedness incurred pursuant to
Section 6.01(f) to finance the acquisition of fixed or capital assets; provided
that such Liens shall not apply to any property or assets of such Loan Party or
its Subsidiaries other than the assets financed by such Indebtedness;

 

(n)                                 other Liens (other than Liens arising
pursuant to ERISA) not of a type set forth in clauses (a) through (f) above
incurred in the ordinary course of business of any Loan Party so long as neither
(i) the aggregate outstanding principal amount of obligations secured thereby
nor (ii) the aggregate fair market value of the assets subject thereto exceeds
$250,000;

 

(o)                                 Liens in favor of Factor encumbering the
Factor Collateral (as defined in the Assignment of Factoring Proceeds Agreement)
to the extent (and only to the extent) securing the Borrowers’ obligations
(which shall not include obligations for borrowed money, letter of credit
reimbursement obligations or other similar financial accommodations) under the
Factoring Agreement and the documents, agreements and instruments relating
thereto for services provided by Factor, in all cases subject to the terms of
the Assignment of Factoring Proceeds Agreement;

 

(p)                                 Intentionally Omitted;

 

(q)                                 Liens in favor of customs and revenue
authorities arising as a matter of Law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business, so
long as such payments are not past due (unless being contested in compliance
with Section 5.04 hereof);

 

(r)                                    Liens arising out of any conditional
sale, title retention, consignment or other similar arrangements for the sale of
goods entered into by any Loan Party in the ordinary course of business to the
extent such Liens do not attach to any assets other than the goods subject to
such arrangement; and

 

(s)                                   Renewals of Liens permitted to secure
Indebtedness permitted to be incurred pursuant to Section 6.01(h).

 

The designation of a Lien as a “Permitted Lien” or “Permitted Encumbrance” shall
not limit or restrict the ability of the Administrative Agent to establish a
Reserve relating thereto.

 

For the avoidance of doubt, no reference to Permitted Encumbrances in this
Agreement or any other Loan Document shall constitute a subordination of any
Lien granted in favor of any Agent or Lender.

 

“Permitted Investments” means:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;

 

26

--------------------------------------------------------------------------------


 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and rated, at such date of
acquisition, at least A-1 by S&P, at least P-1 by Moody’s;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 270 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (c) above; and

 

(e)                                  money market funds that (i) have
substantially all of their assets invested continuously in the types of
investments listed in clauses (a), (b), (c) and (d) above, (ii) are rated AAA by
S&P, Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA, and
expressly excluding, for the avoidance to doubt, the Parent’s 401(k) Plan.

 

“Prime Rate” means in respect of ABR Loans, the rate of interest per annum
publicly announced from time to time by JPMorgan Chase Bank (or its successor)
as its prime rate in effect at its principal office in New York City (or if such
rate is at any time not available, the prime rate so quoted by any banking
institution as determined by the Administrative Agent in its sole discretion),
which rate is not intended to be the lowest rate charged by any such banking
institution to its borrowers; each change in the Prime Rate shall be effective
on the date such change is publicly announced as being effective.

 

“Pro Forma Information” has the meaning assigned to such term in
Section 4.01(i).

 

“Protective Advance” has the meaning assigned to such term in Section 2.05.

 

“Register” has the meaning set forth in Section 9.05(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

27

--------------------------------------------------------------------------------


 

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

 

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

 

“Rent Reserves” means, as to any leased location of any Collateral in any Waiver
State with respect to which the Collateral Agent has not received a satisfactory
Collateral Access Agreement, such amount as the Administrative Agent may
determine in its Permitted Discretion.

 

“Rentals” means all payments due by the Parent and its Subsidiaries under all
operating leases.

 

“Report” means reports prepared in good faith by an Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrowers’ assets from information furnished by or on behalf of the
Borrowers, after an Agent has exercised its rights of inspection pursuant to
this Agreement, which Reports may be distributed to the Lenders by the
applicable Agent.

 

“Required Lenders” means, at any time, Lenders holding more than 50% of the
Aggregate Revolving Commitment then in effect or if the Revolving Commitments
have been terminated, the Aggregate Revolving Exposure.

 

“Reserves” means (i) any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to from time to time establish against
the gross amounts of Eligible Collateral, including, without limitation,
reserves for consignee’s, warehousemen’s and bailee’s charges at locations for
which no Collateral Access Agreement is in effect, to the extent property at
such locations is included in the Borrowing Base; reserves for dilution of
Accounts; reserves for Inventory shrinkage; reserves for gift cards; reserves
for customs charges and shipping charges related to any Inventory in transit;
reserves for contingent liabilities of any Borrower; reserves for uninsured
losses of any Borrower; reserves for reasonably anticipated changes in the
appraised value of Eligible Collateral between appraisals; and reserves for
taxes, fees, assessments, and other governmental charges, (ii) Rent Reserves,
and (iii) Ledger Debt Reserves; provided however, that (a) a reserve shall not
be established to the extent it is duplicative of any other reserves or items
that are otherwise excluded through eligibility criteria, (b) if an event giving
rise to the establishment of any reserves ceases to exist (unless Collateral
Agent determines there is a reasonable prospect that the event will occur again
within a reasonable period of time thereafter), Borrowers may request in writing
that Collateral Agent discontinue the applicable reserves, and (c) the amount of
any such reserve established shall

 

28

--------------------------------------------------------------------------------


 

have a reasonable relationship, as determined by the Collateral Agent in its
Permitted Discretion, to the event, condition or other matter that is the basis
therefor.

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of Parent,
any Borrower or any Subsidiary, (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Capital Stock of Parent, any Borrower or any Subsidiary or any
option, warrant or other right to acquire any such Capital Stock in Parent, any
Borrower or any Subsidiary, and (c) any management, consulting, monitoring,
advisory or similar fee paid by a Loan Party to Parent or any of Parent’s
Affiliates.

 

“Revolving Commitments” means, with respect to each Revolving Lender, the
commitment of such Lender to make Revolving Loans and to acquire participations
in Letters of Credit, Protective Advances and Swingline Loans hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.10, and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.05.  The initial amount of each Revolving Lender’s
Revolving Commitment is set forth on the Commitment Schedule as a Revolving
Commitment or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Commitment, as applicable.  The initial
aggregate amount of the Revolving Lenders’ Revolving Commitments is $10,000,000.

 

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of (a) the outstanding principal amount of such Revolving Lender’s
Revolving Loans plus (b) an amount equal to its Applicable Percentage of the sum
of (i) the aggregate principal amount of all Protective Advances and Swingline
Loans outstanding at such time, plus (ii) the aggregate amount of Letter of
Credit Obligations outstanding at such time.

 

“Revolving Lenders” means, as of any date of determination, Lenders having
Revolving Commitments or, if the Revolving Commitments have been terminated, the
Lenders having Revolving Exposure.

 

“Revolving Loans” means Loans made pursuant to Section 2.01(b).

 

“Sanctioned Country” means any country subject to the sanctions program
identified on the most current list maintained by OFAC.

 

“Secured Parties” means, collectively, (i) the Agents, (ii) the Lenders,
(iii) any Issuing Bank, (iv) any Person indemnified under the Loan Documents and
(v) the Factor.

 

“Security Agreements” means the Guarantee and Collateral Agreement, the
Trademark Security Agreement and any other pledge or security agreement entered
into, after the date of this Agreement by any other Loan Party (as required by
this Agreement or any other Loan Document), or any other Person, as the same may
be amended, restated or otherwise modified from time to time.

 

29

--------------------------------------------------------------------------------


 

“Settlement” has the meaning assigned to such term in Section 2.06(c).

 

“Settlement Date” has the meaning assigned to such term in Section 2.06(c).

 

“Shareholder Payment Agreement” means that certain agreement dated as of
February 18, 2013 among Joe’s Jeans, Parent and Joseph M. Dahan, as such
agreement may be amended, amended and restated, modified, replaced or refinanced
from time to time in accordance with the Shareholder Subordination Agreement.

 

“Shareholder Subordination Agreement” means the Subordination Agreement dated as
of September 30, 2013 among the Administrative Agent, Garrison Agency Services
LLC as the Term Loan Agent, the Loan Parties and Joseph M. Dahan.

 

“Solvent” means, as to any Person, that such Person satisfies the requirements
set forth in Section 3.13(a)(i) through (iv) of this Agreement.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc. or if such company shall cease to issue ratings, another
nationally recognized statistical rating company selected in good faith by
mutual agreement of the Administrative Agent and the Administrative Borrower.

 

“Stock Purchase Agreement” means that certain Stock Purchase Agreement, dated as
of July 15, 2013 by and among Parent, Hudson Holdings, Fireman Capital CPF
Hudson Co-Invest LP, Peter Kim, Paul Cardenas, Tony Chu and each of the other
individuals signatory thereto and all exhibits, schedules, annexes or
attachments thereto, as amended, amended and restated or otherwise modified from
time to time.

 

“Subordinated Convertible Notes” means, collectively, each of Subordinated
Convertible Notes issued by Parent in favor of (a) Fireman Capital CPF Hudson
Co-Invest LP, (b) Peter Kim, (c) Tony Chu, (d) Paul Cardenas, (e) Christopher M.
Lynch, (f) Robert R. Spellman, (g) Marla Sabo, (h) Hamilton South, (i) Ben
Taverniti and (j) Barbara Cook, in each case, in connection with the
Acquisition.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Administrative Agent.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent

 

30

--------------------------------------------------------------------------------


 

or one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of any Borrower or a Loan Party, as
applicable.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of any Borrower or any
Subsidiary shall be a Swap Agreement.

 

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

 

“Swingline Lender” means The CIT Group/Commercial Services, Inc., in its
capacity as lender of the Swingline Loans hereunder.

 

“Swingline Loan” has the meaning assigned to such term in Section 2.06.

 

“Tax,” “tax” or “Taxes” means any and all present or future taxes of any kind
whatsoever, levies, imposts, duties, deductions, charges or withholdings imposed
by any Governmental Authority, together with any interest, penalties or
additions to tax imposed thereon or with respect thereto.

 

“Tax Sharing Agreement” means any tax sharing agreement or arrangement, as the
same may be amended from time to time, in form and substance reasonably
satisfactory to the Administrative Agent, between and among the Borrowers or
between Parent or any other Borrower and one or more other subsidiaries of
Parent that are members of the applicable affiliated group filing consolidated,
combined, unitary or similar tax return of which Parent is the parent, provided
that (x) in no event shall the amount paid by any Borrower to such other Person
or Persons pursuant to any such agreement and/or arrangements exceed a
reasonable estimate of the amount of tax that the Parent would be required to
pay for taxes (including interest, penalties and additions to tax and including
estimated taxes) reasonably allocable to the net earnings of such Borrower,
(y) in the event that such reasonable estimate exceeds the actual amount that
Parent would be required to pay with respect to such net earnings, such other
Person or Persons are required to repay the excess to Parent or the other
Borrowers within a reasonable period after the later of the date on which such
excess is determined and the date on which such other Person or Persons receives
any refund related to such excess and (z) the agreement or arrangement contains
an acknowledgement by Parent or any other Person entitled to receive payments
from any

 

31

--------------------------------------------------------------------------------


 

Borrower that payments under such agreement or arrangement may be restricted by
the terms of this Agreement.

 

“Trade Accounts” means that portion of each of the Borrowers’ Accounts which
arises from the sale of Inventory in the ordinary course of such Borrower’s
business.

 

“Trademark Security Agreement” means that certain Trademark Security Agreement
dated as of the Original Effective Date by and among the Loan Parties party
thereto and the Collateral Agent.

 

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions hereunder, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder and the consummation of the Joe’s Asset Dispositions
on the Effective Date.

 

“Transfer” has the meaning assigned to such term in Section 2.05(b).

 

“Transfer Date” has the meaning assigned to such term in Section 2.05(b).

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the 90-Day LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“U.S. Subsidiary” means each Subsidiary which is not a Non-U.S. Subsidiary;
“U.S. Subsidiaries” means all such Subsidiaries.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.                                   Types of Loans and Borrowings. 
For purposes of this Agreement, Loans may be classified and referred to by Type
(e.g., a “Eurodollar Loan”) and Borrowings also may be classified and referred
to by Type (e.g., a “Eurodollar Borrowing”).

 

SECTION 1.03.                                   Terms Generally.  The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein) unless the context requires otherwise, (b) any

 

32

--------------------------------------------------------------------------------


 

reference herein to any Person shall be construed to include such Person’s
successors and assigns unless the context requires otherwise, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

SECTION 1.04.                                   Accounting Terms; GAAP.  Except
as otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Administrative Borrower notifies the Administrative
Agent that the Administrative Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Administrative Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then until such notice shall have been
withdrawn or such provision amended in accordance herewith (i) such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective and (ii) the Borrowers shall
include with the financial statements and other financial information and
calculations required to be delivered to the Administrative Agent and Lenders
hereunder a reconciliation of such financial statements, information and
calculations before and after giving effect to such change in GAAP. 
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained
herein, Indebtedness of Parent and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded. 
Except as otherwise expressly provided herein, a breach of a financial covenant
contained in Section 6.12 shall be deemed to have occurred as of the last day of
any specified measurement period, regardless of when the financial statements
reflecting such breaches are delivered to the Administrative Agent.

 

SECTION 1.05.                                   Resolution of Drafting
Ambiguities.  The Borrowers acknowledge and agree that they were represented by
counsel in connection with the execution and delivery of the Loans Documents,
that each Loan Party and its counsel reviewed and participated in the
preparation and negotiation of the Loan Documents and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of the Loan
Documents.

 

SECTION 1.06.                                   Rounding.  Any financial ratios
required to be maintained or tested by the Borrowers pursuant to this Agreement
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

33

--------------------------------------------------------------------------------


 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01.                                   The Facility.

 

(a)                                 Intentionally Omitted.

 

(b)                                 Revolving Loans.  Subject to the terms and
conditions set forth herein, each Revolving Lender agrees to make Revolving
Loans to the Borrowers at any time and from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitments or
(ii) the Aggregate Revolving Exposure exceeding the lesser of (1) the Aggregate
Revolving Commitment minus the Availability Block and (2) the Borrowing Base. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.

 

(c)                                  Overadvances.  If the Aggregate Revolving
Exposure exceeds the Borrowing Base at any time (an “Overadvance”), such excess
amount shall be payable by Borrowers on demand by the Administrative Agent.  All
Overadvances shall constitute Obligations secured by the Collateral and entitled
to all benefits of the Loan Documents.  Unless its authority has been revoked in
writing by Required Lenders, the Administrative Agent may require Revolving
Lenders to honor requests for Overadvance Loans and to forbear from requiring
Borrowers to cure an Overadvance, as long as (i) the Overadvance does not
continue for more than 30 consecutive days (and no Overadvance may exist for at
least five consecutive days thereafter before further Overadvance Loans are
required), and (ii) the Overadvance, together with any Protective Advances made
pursuant to Section 2.05(a)(i) and (ii), do not exceed $1,000,000.  Overadvance
Loans may be made even if the conditions precedent set forth in Section 4.02
have not been satisfied.  In no event shall Overadvance Loans be required that
would cause the Aggregate Revolving Exposure to exceed the Aggregate Revolving
Commitment.  Any funding of an Overadvance Loan or sufferance of an Overadvance
shall not constitute a waiver by the Administrative Agent or Revolving Lenders
of the Event of Default caused thereby.  In no event shall any Borrower or other
Loan Party be deemed a beneficiary of this Section 2.01(c) nor authorized to
enforce any of its terms.

 

SECTION 2.02.                                   Loans and Borrowings.

 

(a)                                 Any Protective Advance shall be made in
accordance with the procedures set forth in Section 2.05.

 

(b)                                 Subject to Section 2.14, each Borrowing
shall be denominated in Dollars and comprised entirely of ABR Loans or
Eurodollar Loans as the applicable Borrower may request in accordance herewith. 
Each Swingline Loan shall be denominated in Dollars and shall be an ABR Loan.

 

(c)                                  Revolving Borrowings may be in any amount.

 

34

--------------------------------------------------------------------------------


 

SECTION 2.03.                                   Requests for Borrowings.  To
request a Borrowing, the Administrative Borrower shall notify the Administrative
Agent of such request by telephone (or, if permitted by Administrative Agent, by
request posted to Administrative Agent’s ACAR system) not later than 11:00 a.m.,
New York City time, on the day of the proposed Borrowing.  Each such telephonic
(or posted) Borrowing Request shall be irrevocable and the Administrative
Borrower agrees to promptly confirm any such telephonic request by hand
delivery, facsimile or Electronic Transmission to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Administrative Borrower.  Each such Borrowing Request shall
specify the following information in compliance with Sections 2.01 and 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing, which amount shall be based upon and consistent with the then-current
cash needs of the Borrower to be specifically set forth in the Borrowing
Request;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               the Availability (after giving effect to
such Borrowing); and

 

(iv)                              the Borrower to whom the proceeds from such
Borrowing are to be disbursed.

 

Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

SECTION 2.04.                                   Intentionally Omitted.

 

SECTION 2.05.                                   Protective Advances.

 

(a)                                 Subject to the limitations set forth below,
the Administrative Agent is authorized by the Borrowers and the Revolving
Lenders, from time to time in the Administrative Agent’s sole discretion (but
shall have absolutely no obligation to), to make Loans to the Borrowers, on
behalf of all Lenders, which the Administrative Agent, in its Permitted
Discretion, deems necessary or desirable following an Event of Default (i) to
preserve or protect the Collateral or any portion thereof, (ii) to enhance the
likelihood of, or maximize the amount of, repayment of the Loans and other
Obligations or (iii) to pay any other amount chargeable to or required to be
paid by the Borrowers pursuant to the terms of this Agreement, including
payments of principal, interest, fees, premiums, reimbursable expenses
(including costs, fees and expenses as described in Section 9.04) and other sums
payable under the Loan Documents (any of such Loans are herein referred to as
“Protective Advances”); provided that no Protective Advance shall cause the
Aggregate Revolving Exposure to exceed the Aggregate Revolving Commitments then
in effect; provided further that, the aggregate amount of Protective Advances
outstanding at any time pursuant to clauses (i) and (ii) above, together with
the aggregate amount of all Overadvance Loans made pursuant to Section 2.01(c),
shall not exceed $1,000,000.  Protective Advances may be made even if the
conditions precedent set forth in Section 4.02 have not been satisfied.  The

 

35

--------------------------------------------------------------------------------


 

Protective Advances shall be secured by the Liens in favor of the Collateral
Agent in and to the Collateral and shall constitute Obligations hereunder.  All
Protective Advances shall be ABR Borrowings.  The Administrative Agent’s
authorization to make Protective Advances may be revoked at any time by the
Required Lenders.  Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof.  At any
time that there is sufficient Availability and the conditions precedent set
forth in Section 4.02 have been satisfied, the Administrative Agent may request
the Revolving Lenders to make a Revolving Loan to repay a Protective Advance. 
At any other time the Administrative Agent may require the Revolving Lenders to
fund their risk participations described in Section 2.05(b).

 

(b)                                 Upon the making of a Protective Advance by
the Administrative Agent (whether before or after the occurrence of a Default or
Event of Default), each Revolving Lender shall be deemed, without further action
by any party hereto, to have unconditionally and irrevocably purchased from the
Administrative Agent without recourse or warranty, an undivided interest and
participation in such Protective Advance in proportion to its Applicable
Percentage of the Aggregate Revolving Commitment.  Each Revolving Lender shall
transfer (a “Transfer”) the amount of such Lender’s Applicable Percentage of the
outstanding principal amount of the applicable Protective Advance with respect
to such purchased interest and participation promptly when requested to the
Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, but in any case not later than 3:00 p.m.,
New York City time, on the Business Day notified (if notice is provided by the
Administrative Agent prior to 12:00 p.m. New York City time, and otherwise on
the immediately following Business Day (the “Transfer Date”).  Transfers may
occur during the existence of a Default or Event of Default and whether or not
the applicable conditions precedent set forth in Section 4.02 have then been
satisfied.  Such amounts transferred to the Administrative Agent shall be
applied against the amount of the Protective Advance and, together with
Revolving Lender’s Applicable Percentage of such Protective Advance, shall
constitute Loans of such Lenders, respectively.  If any such amount is not
transferred to the Administrative Agent by any Revolving Lender on such Transfer
Date, the Administrative Agent shall be entitled to recover such amount on
demand from such Revolving Lender together with interest thereon as specified in
Section 2.08.  From and after the date, if any, on which any Revolving Lender is
required to fund, and funds, its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Revolving Lender, such Revolving Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Protective Advance.

 

SECTION 2.06.                                   Swingline Loans.

 

(a)                                 The Administrative Agent, the Swingline
Lender and the Revolving Lenders agree that in order to facilitate the
administration of this Agreement and the other Loan Documents, promptly after
the Administrative Borrower requests a Borrowing, the Swingline Lender may
elect, in its sole discretion, to have the terms of this Section 2.06(a) apply
to such Borrowing Request by advancing, on behalf of the Revolving Lenders and
in the amount requested, same day funds to the Borrowers on the applicable
Borrowing date to the Funding Account (each such Loan made solely by the
Swingline Lender pursuant to this

 

36

--------------------------------------------------------------------------------


 

Section 2.06(a) is referred to in this Agreement as a “Swingline Loan”), with
settlement among them as to the Swingline Loans to take place on a periodic
basis as set forth in Section 2.06(c).  Each Swingline Loan shall be subject to
all the terms and conditions applicable to other Loans funded by the Revolving
Lenders, except that all payments thereon shall be payable to the Swingline
Lender solely for its own account.  In addition, the Borrowers hereby authorize
the Swingline Lender to, and the Swingline Lender shall, subject to the terms
and conditions set forth herein (but without any further written notice
required), not later than 2:00 p.m., New York City time, on each Business Day,
make available to the Borrowers by means of a credit to the Funding Account, the
proceeds of a Swingline Loan to the extent necessary to pay items to be drawn on
any Blocked Account that day (as determined based on notice from the
Administrative Agent).  The aggregate amount of Swingline Loans outstanding at
any time shall not exceed $1,000,000.  The Swingline Lender shall not make any
Swingline Loan if the requested Swingline Loan exceeds Availability (after
giving effect to such Swingline Loan).  Swingline Loans may not be made if the
Swingline Lender has been notified by the Administrative Agent or the Required
Lenders that a Default exists and that Swingline Loans may not be made.

 

(b)                                 Upon the making of a Swingline Loan (whether
before or after the occurrence of a Default or Event of Default and regardless
of whether a Settlement has been requested with respect to such Swingline Loan),
each Revolving Lender shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from the Swingline
Lender or the Administrative Agent, as the case may be, without recourse or
warranty, an undivided interest and participation in such Swingline Loan in
proportion to its Applicable Percentage of the Aggregate Revolving Commitment. 
The Swingline Lender or the Administrative Agent may, at any time, require the
Revolving Lenders to fund their participations.  From and after the date, if
any, on which any Revolving Lender is required to fund, and funds, its
participation in any Swingline Loan purchased hereunder, the Administrative
Agent shall promptly distribute to such Revolving Lender, such Revolving
Lender’s Applicable Percentage of all payments of principal and interest and all
proceeds of Collateral received by the Administrative Agent in respect of such
Swingline Loan.

 

(c)                                  The Administrative Agent, on behalf of the
Swingline Lender, shall request settlement (a “Settlement”) with the Revolving
Lenders on at least a weekly basis or on any date that the Administrative Agent
elects, by notifying the Revolving Lenders of such requested Settlement by
facsimile, telephone or Electronic Transmission no later than 12:00 p.m., New
York City time on the date of such requested Settlement (the “Settlement
Date”).  Each Revolving Lender (other than the Swingline Lender, in the case of
the Swingline Loans) shall transfer the amount of such Lender’s Applicable
Percentage of the outstanding principal amount of the applicable Swingline Loan
with respect to which Settlement is requested to the Administrative Agent, to
such account of the Administrative Agent as the Administrative Agent may
designate, not later than 3:00 p.m., New York City time, on such Settlement
Date.  Settlements may occur during the existence of a Default or Event of
Default and whether or not the applicable conditions precedent set forth in
Section 4.02 have then been satisfied.  Such amounts transferred to the
Administrative Agent shall be applied against the amounts of the Swingline
Lender’s Swingline Loans and, together with Swingline Lender’s Applicable
Percentage of such Swingline Loan, shall constitute Revolving Loans of such
Revolving Lenders, respectively.  If any such amount is not

 

37

--------------------------------------------------------------------------------


 

transferred to the Administrative Agent by any Revolving Lender on such
Settlement Date, the Swingline Lender shall be entitled to recover such amount
on demand from such Revolving Lender together with interest thereon as specified
in Section 2.08.

 

SECTION 2.07.                                   Letters of Credit.

 

(a)                                 Issuance.

 

(i)                                     Subject to the terms and conditions of
this Agreement, the Administrative Agent and Revolving Lenders agree to incur,
from time to time prior to the Maturity Date, upon the request of the
Administrative Borrower and for a Borrower’s account, Letter of Credit
Obligations by causing Letters of Credit to be issued by (i) Administrative
Agent (or an Affiliate thereof), (ii) a Revolving Lender (or an Affiliate
thereof) selected by or acceptable to the Administrative Agent or (iii) a bank
or other legally authorized Person selected by or acceptable to the
Administrative Agent in its sole discretion and guaranteed by the Administrative
Agent (or an Affiliate thereof) (a “Letter of Credit Guaranty”) (each of
(i) through (iii), an “Issuing Bank”).  The aggregate amount of all such Letter
of Credit Obligations shall not at any time exceed the least of (A) One Million
Dollars ($1,000,000) (the “Letter of Credit Sublimit”), and (B) the Aggregate
Revolving Commitment less the Availability Block less the aggregate outstanding
principal balance of the Revolving Loans and Swingline Loans, and (C) the
Borrowing Base less the aggregate outstanding principal balance of the Revolving
Loans and Swingline Loans.  No such Letter of Credit shall have an expiry date
that is more than one year following the date of issuance thereof, unless
otherwise determined by Administrative Agent in its sole discretion (including
with respect to customary evergreen provisions), and neither Administrative
Agent nor Revolving Lenders shall be under any obligation to incur Letter of
Credit Obligations in respect of, or purchase risk participations in, any Letter
of Credit having an expiry date that is later than the Maturity Date.

 

(b)                                 Advances Automatic; Participations.

 

(i)                                     In the event that the Administrative
Agent or any Issuing Bank shall make any payment on or pursuant to any Letter of
Credit Obligation, such payment shall then be deemed automatically to constitute
a Revolving Loan under Section 2.01 of this Agreement regardless of whether a
Default or Event of Default has occurred and is continuing and notwithstanding
the Borrowers’ failure to satisfy the conditions precedent set forth in
Section 4.02, and each Revolving Lender shall be obligated to pay its Applicable
Percentage thereof in accordance with this Agreement.  The failure of any
Revolving Lender to make available to the Administrative Agent or Issuing Bank
for Administrative Agent’s or Issuing Bank’s own account its Applicable
Percentage of any such Revolving Loan or payment by Administrative Agent under
or in respect of a Letter of Credit shall not relieve any other Revolving Lender
of its obligation hereunder to make available to Administrative Agent or Issuing
Bank its Applicable Percentage thereof, but no Revolving Lender shall be
responsible for the failure of any other Revolving Lender to make available such
other Revolving Lender’s Applicable Percentage of any such payment.

 

38

--------------------------------------------------------------------------------


 

(ii)                                  If it shall be illegal or unlawful for
Borrower to incur Revolving Loans as contemplated by paragraph (b)(i) above
because of an Event of Default described in Section 7.01(h) or (i) or otherwise
or if it shall be illegal or unlawful for any Revolving Lender to be deemed to
have assumed a ratable share of the reimbursement obligations owed to an Issuing
Bank, or if the Issuing Bank is a Revolving Lender, then (i) immediately and
without further action whatsoever, each Revolving Lender shall be deemed to have
irrevocably and unconditionally purchased from Administrative Agent (or such
Issuing Bank, as the case may be) an undivided interest and participation equal
to such Revolving Lender’s Applicable Percentage (based on the Revolving
Commitments) of the Letter of Credit Obligations in respect of all Letters of
Credit then outstanding and (ii) thereafter, immediately upon issuance of any
Letter of Credit, each Revolving Lender shall be deemed to have irrevocably and
unconditionally purchased from Administrative Agent (or such Issuing Bank, as
the case may be) an undivided interest and participation in such Revolving
Lender’s Applicable Percentage (based on the Revolving Commitments) of the
Letter of Credit Obligations with respect to such Letter of Credit on the date
of such issuance.  Each Revolving Lender shall fund its participation in all
payments or disbursements made under the Letters of Credit in the same manner as
provided in this Agreement with respect to Revolving Loans.

 

(c)                                  Cash Collateral.

 

(i)                                     If the Borrowers are required to provide
cash collateral for any Letter of Credit Obligations pursuant to this Agreement
prior to the Maturity Date, the Borrowers will pay to Administrative Agent for
the ratable benefit of itself and Revolving Lenders cash or cash equivalents
acceptable to Administrative Agent (“Cash Equivalents”) in an amount equal to
105% of the maximum amount then available to be drawn under each applicable
Letter of Credit outstanding.  Such funds or Cash Equivalents shall be held by
Administrative Agent in a cash collateral account (the “Cash Collateral
Account”) maintained at a bank or financial institution acceptable to
Administrative Agent.  The Cash Collateral Account shall be in the name of
Administrative Borrower and shall be pledged to, and subject to the control of,
Administrative Agent, for the benefit of Administrative Agent and Revolving
Lenders, in a manner satisfactory to Administrative Agent.  Borrowers hereby
pledge and grant to Administrative Agent, on behalf of itself and the Lenders, a
security interest in all such funds and Cash Equivalents held in the Cash
Collateral Account from time to time and all proceeds thereof, as security for
the payment of all amounts due in respect of the Letter of Credit Obligations
and other Obligations, whether or not then due.  This Agreement, including this
Section 2.07, shall constitute a security agreement under applicable law.

 

(ii)                                  If any Letter of Credit Obligations,
whether or not then due and payable, shall for any reason be outstanding on the
Maturity Date, Borrower shall either (A) provide cash collateral therefore in
the manner described above, or (B) cause all such Letters of Credit and
guaranties thereof, if any, to be canceled and returned, or (C) deliver a
stand-by letter (or letters) of credit in guarantee of such Letter of Credit
Obligations, which stand-by letter (or letters) of credit shall be of like tenor
and duration (plus thirty (30) additional days) as, and in an amount equal to
105% of the aggregate maximum amount then available to be drawn under, the
Letters of Credit to which such outstanding Letter of Credit

 

39

--------------------------------------------------------------------------------


 

Obligations relate and shall be issued by a Person, and shall be subject to such
terms and conditions, as are be satisfactory to Administrative Agent in its sole
discretion.

 

(iii)                               From time to time after funds are deposited
in the Cash Collateral Account by the Borrowers, whether before or after the
Maturity Date, Administrative Agent may apply such funds or Cash Equivalents
then held in the Cash Collateral Account to the payment of any amounts, and in
such order as Administrative Agent may elect, as shall be or shall become due
and payable by the Borrowers to Administrative Agent and Lenders with respect to
such Letter of Credit Obligations of the Borrowers and, upon the satisfaction in
full of all Letter of Credit Obligations of the Borrowers, to any other
Obligations then due and payable.

 

(iv)                              Neither any Borrower nor any Person claiming
on behalf of or through any Borrower shall have any right to withdraw any of the
funds or Cash Equivalents held in the Cash Collateral Account, except that upon
the termination of all Letter of Credit Obligations and the payment of all
amounts payable by the Borrowers to Administrative Agent and Lenders in respect
thereof, any funds remaining in the Cash Collateral Account shall be applied to
other Obligations then due and owing and upon payment in full of such
Obligations any remaining amount shall be paid to the Borrowers or as otherwise
required by law.  Interest earned on deposits in the Cash Collateral Account
shall be held as additional Collateral for the Obligations.

 

(d)                                 Fees and Expenses.  Each Borrower agrees to
pay to Administrative Agent for the benefit of Revolving Lenders, as
compensation to such Lenders for Letter of Credit Obligations incurred
hereunder, (i) all costs and expenses incurred by Administrative Agent or any
Revolving Lender on account of such Letter of Credit Obligations, and (ii) for
each month during which any Letter of Credit Obligation shall remain
outstanding, a fee (the “Letter of Credit Fee”) in an amount equal to four and
one-half of one percent (4.50%) per annum multiplied by the maximum amount
available from time to time to be drawn under the applicable Letter of Credit. 
In addition, Borrower shall pay to any Issuing Bank, on demand, such fees
(including all per annum fees), charges and expenses of such Issuing Bank in
respect of the issuance, negotiation, acceptance, amendment, transfer and
payment of such Letter of Credit or otherwise payable pursuant to the
application and related documentation under which such Letter of Credit is
issued.

 

(e)                                  Request for Incurrence of Letter of Credit
Obligations.  Borrower shall give Administrative Agent at least five
(5) Business Days’ prior written notice requesting the incurrence of any Letter
of Credit Obligation.  The notice shall be accompanied by the form of the Letter
of Credit (which shall be acceptable to the Issuing Bank) and an application
therefor completed to the satisfaction of the Issuing Bank.

 

(f)                                   Obligation Absolute.  The obligation of
the Borrowers to reimburse Administrative Agent and Revolving Lenders for
payments made with respect to any Letter of Credit Obligation shall be absolute,
unconditional and irrevocable, without necessity of presentment, demand, protest
or other formalities, and the obligations of each Revolving Lender to make
payments to Administrative Agent or the Issuing Bank, as applicable, with
respect to Letters of Credit shall be unconditional and irrevocable.  Such
obligations of the

 

40

--------------------------------------------------------------------------------


 

Borrowers and Revolving Lenders shall be paid strictly in accordance with the
terms hereof under all circumstances including the following:

 

(i)                                     any lack of validity or enforceability
of any Letter of Credit or this Agreement or the other Loan Documents or any
other agreement;

 

(ii)                                  the existence of any claim, setoff,
defense or other right that any Borrower or any of its Affiliates or any Lender
may at any time have against a beneficiary or any transferee of any Letter of
Credit (or any Persons or entities for whom any such transferee may be acting),
Administrative Agent, any Lender, or any other Person, whether in connection
with this Agreement, the Letter of Credit, the transactions contemplated herein
or therein or any unrelated transaction (including any underlying transaction
between Borrower or any of its Affiliates and the beneficiary for which the
Letter of Credit was procured);

 

(iii)                               any draft, demand, certificate or any other
document presented under any Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect.

 

(iv)                              payment by the Administrative Agent (except as
otherwise expressly provided in paragraph (g)(ii)(C) below) or any Issuing Bank
under any Letter of Credit or guaranty thereof against presentation of a demand,
draft or certificate or other document that does not comply with the terms of
such Letter of Credit or such guaranty;

 

(v)                                 any other circumstance or event whatsoever,
that is similar to any of the foregoing; or

 

(vi)                              the fact that a Default or an Event of Default
has occurred and is continuing.

 

(g)                                  Indemnification; Nature of Lenders’ Duties.

 

(i)                                     In addition to amounts payable as
elsewhere provided in this Agreement, each Borrower hereby agrees to pay and to
protect, indemnify, and save harmless Administrative Agent, each Issuing Bank
and each Lender from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees and allocated costs of internal counsel) that the Administrative
Agent, Issuing Bank or any Lender may incur or be subject to as a consequence,
direct or indirect, of (A) the issuance of any Letter of Credit or guaranty
thereof, or (B) the failure of the Administrative Agent or any Lender seeking
indemnification or of any Issuing Bank to honor a demand for payment under any
Letter of Credit or guaranty thereof as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
Governmental Authority, in each case other than to the extent as a result of the
gross negligence or willful misconduct of the Administrative Agent, Issuing Bank
or such Lender (as finally determined by a court of competent jurisdiction).

 

41

--------------------------------------------------------------------------------


 

(ii)                                  As between the Administrative Agent, the
Issuing Bank and any Lender, on one hand, and the Borrowers, the Borrowers
assume all risks of the acts and omissions of, or misuse of any Letter of Credit
by beneficiaries of any Letter of Credit.  In furtherance and not in limitation
of the foregoing, to the fullest extent permitted by law none of the
Administrative Agent, the Issuing Bank or any Lender shall be responsible for:
(A) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document issued by any party in connection with the application for an
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged; (B) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (C) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to demand
payment under such Letter of Credit; provided, that in the case of any payment
by Administrative Agent or Issuing Bank under any Letter of Credit (or guaranty
thereof), Administrative Agent or Issuing Bank shall be liable to the extent
such payment was made solely as a result of its gross negligence or willful
misconduct (as finally determined by a court of competent jurisdiction) in
determining that the demand for payment under such Letter of Credit or guaranty
thereof complies on its face with any applicable requirements for a demand for
payment under such Letter of Credit or guaranty thereof; (D) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they may be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a payment
under any Letter of Credit or guaranty thereof or of the proceeds thereof;
(G) the credit of the proceeds of any drawing under any Letter of Credit or
guaranty thereof; and (H) any consequences arising from causes beyond the
control of Administrative Agent, Issuing Bank or any Lender.  None of the above
shall affect, impair, or prevent the vesting of any of Administrative
Agent’s, Issuing Bank’s or any Lender’s rights or powers hereunder or under this
Agreement.

 

(iii)                               Nothing contained herein shall be deemed to
limit or to expand any waivers, covenants, or indemnities made by the any
Borrower in favor of any Issuing Bank in any letter of credit application,
reimbursement agreement or similar document, instrument or agreement between
such Borrower and such Issuing Bank.

 

(h)                                 Subrogation Rights; Letter of Credit
Guaranty.

 

(i)                                     Upon any payments made by Administrative
Agent to an Issuing Bank under a Letter of Credit Guaranty, the Administrative
Agent, for the benefit of the Lenders, shall acquire by subrogation, any rights,
remedies, duties or obligations granted to or undertaken by the applicable
Borrower to the Issuing Bank in any application for Letter of Credit, any
standing agreement relating to Letters of Credit or otherwise, all of which
shall be deemed to have been granted to Administrative Agent, for the benefit of
the Lenders, and apply in all respects to the Administrative Agent and shall be
in addition to any rights, remedies, duties or obligations contained herein.

 

42

--------------------------------------------------------------------------------


 

(ii)                                  Each Borrower hereby authorizes and
directs any Issuing Bank which is not a Lender hereunder to deliver to the
Administrative Agent all instruments, documents, and other writings and property
received by such Issuing Bank pursuant to such Letter of Credit and to accept
and rely upon the Administrative Agent’s instructions with respect to all
matters arising in connection with such Letter of Credit and the related
application.

 

(iii)                               Any and all charges, commissions, fees, and
costs incurred by the Administrative Agent relating to Letters of Credit issued
by an Issuing Bank which is not a Lender hereunder in reliance on a Letter of
Credit Guaranty shall be Letter of Credit Obligations for purposes of this
Agreement and immediately shall be reimbursable by Borrowers to Administrative
Agent.

 

SECTION 2.08.                                   Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 2:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.06.  The Administrative Agent will promptly make the proceeds of each
such Loan available to the relevant Borrowers in like funds at the account of
such Borrowers designated by the Administrative Borrower in the Borrowing
Request; provided that a Protective Advance shall be retained by the
Administrative Agent.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.08(a)
and may, in reliance upon such assumption, make available to the Borrowers a
corresponding amount.  In such event, if a Lender is a Defaulting Lender, then
the Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrowers
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of any Lender, the Federal Funds Effective Rate or (ii) in the case of the
Borrowers, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

SECTION 2.09.                                   Interest Election.  Each Loan
shall be an ABR Borrowing unless five (5) days prior to the commencement of any
Interest Calculation Period the Administrative Borrower delivers an Interest
Election Request to the Administrative Agent stating that all Loans and
Borrowings during the following Interest Calculation Period shall be Eurodollar
Borrowings. The rate of interest for each Interest Calculation Period shall be
determined on the first day of such month and shall apply to all Loans
outstanding during such Interest Calculation Period.

 

43

--------------------------------------------------------------------------------


 

SECTION 2.10.                                   Termination or Reduction of
Commitments

 

(a)                                 Unless previously terminated, the Revolving
Commitments shall terminate on the Maturity Date.

 

(b)                                 The Borrowers may at any time terminate the
Revolving Commitments in full upon (i) the payment in full of all outstanding
Loans, together with accrued and unpaid interest thereon, (ii) the cancellation
and return of all outstanding Letters of Credit (or alternatively, with respect
to each such Letter of Credit, the furnishing to the Administrative Agent of a
cash deposit or standby letter(s) of credit as required by Section 2.07(c)),
(iii) the payment in full of the accrued and unpaid fees, and (iv) the payment
in full of all reimbursable expenses and other Obligations together with accrued
and unpaid interest thereon.

 

(c)                                  The Administrative Borrower shall notify
the Administrative Agent of any election to terminate the Revolving Commitments
under Section 2.10(b) at least three (3) Business Days prior to the effective
date of such termination, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the affected Lenders of the contents thereof.  Each notice
delivered by the Administrative Borrower pursuant to this Section 2.10(c) shall
be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Administrative Borrower may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Administrative Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination of the Revolving Commitments by the
Borrowers in full shall be permanent.

 

SECTION 2.11.                                   Repayment of Loans; Evidence of
Debt.

 

(a)                                 Each of the Borrowers hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan on the Maturity Date.  Each of the
Borrowers hereby unconditionally promises to pay to the Administrative Agent the
then unpaid amount of each Protective Advance on the earlier of the Maturity
Date and demand by the Administrative Agent.

 

(b)                                 At or before 12:00 noon, New York City time,
the Administrative Agent shall apply all immediately available funds credited to
the Collection Account first to prepay any Protective Advances that may be
outstanding, pro rata, second to prepay any Swingline Loans that may be
outstanding, pro rata, third to prepay the Revolving Loans made by Lenders, pro
rata.

 

(c)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrowers to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(d)                                 The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrowers to each Lender hereunder,

 

44

--------------------------------------------------------------------------------


 

and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

(e)                                  The entries made in the accounts maintained
pursuant to Section 2.11(d) shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.

 

(f)                                   Any Lender may request that Loans made by
it be evidenced by a promissory note.  In such event, each of the applicable
Borrowers shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender or its registered permitted assigns and in a form
approved by the Administrative Agent.  Thereafter, the Loans evidenced by such
promissory note and accrued and unpaid interest thereon shall at all times
(including after assignment pursuant to Section 9.05) be represented by one or
more promissory notes in such form payable to the payee named therein or its
registered permitted assigns except to the extent that any such Lender
subsequently returns any such promissory note for cancellation and requests that
such Loans once again be evidenced as described in Sections 2.11(c) and (d).

 

SECTION 2.12.                                   Prepayment of Loans.

 

(a)                                 Voluntary Prepayments.  The Borrowers shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, subject to prior notice in accordance with Section 2.12(d).

 

(b)                                 Mandatory Prepayments.

 

(i)                                     The Borrowers shall immediately repay,
or provide cash collateral for, the Revolving Loans, Letters of Credit and/or
Swingline Loans if at any time after the Effective Date the Aggregate Revolving
Exposure exceeds the lesser of (A) the Aggregate Revolving Commitments less the
Availability Block and (B) the Borrowing Base, to the extent required to
eliminate such excess.

 

(ii)                                  Immediately upon receipt by any Loan Party
of the Net Cash Proceeds of any disposition of Collateral (other than sales of
Inventory in the ordinary course of business, Accounts purchased by Factor
pursuant to the Factoring Agreement and other Collateral permitted to be sold
pursuant to Section 6.03(b)(1), (3), (4), (5) and (6)) the Borrowers shall
prepay the Obligations, in an amount equal to 100% of such Net Cash Proceeds as
set forth in Section 2.12(c).

 

(iii)                               If any Loan Party issues Capital Stock
(other than Capital Stock issued to another Loan Party or pursuant to the
conversion of a Subordinated Convertible Note) or any Loan Party issues
Indebtedness (other than Indebtedness permitted by Sections 6.01(a) through
(j) or 6.01(l) through (m)) or if any Loan Party receives any dividend or
distribution from a Person other than a Loan Party, the Borrowers shall prepay
the Obligations in an amount equal to 100% of the Net Cash Proceeds of such
issuance or the amount of such

 

45

--------------------------------------------------------------------------------


 

dividend or distribution no later than the Business Day following the date of
receipt of such Net Cash Proceeds or such dividend or distribution as set forth
in Section 2.12(c).

 

(iv)                              Immediately upon receipt by any Loan Party of
any Extraordinary Receipts, the Borrowers shall prepay the Obligations in an
amount equal to 100% of the Net Cash Proceeds received by such Person in
connection with such Extraordinary Receipts as set forth in Section 2.12(c). 
Any insurance or condemnation proceeds to be applied to the Obligations in
accordance with Section 5.09 shall be applied as set forth in Section 2.12(c). 
If the precise amount of insurance or condemnation proceeds allocable to
Inventory as compared to Equipment, fixtures and real or immovable property is
not otherwise determined, the allocation and application of those proceeds shall
be determined by the Administrative Agent, in its Permitted Discretion.

 

(c)                                  All such amounts required to be prepaid by
the Borrowers pursuant to Sections 2.12(b)(ii), (iii), and (iv) shall be
applied, first to prepay any Protective Advances that may be outstanding,
second, to prepay the Swingline Loans without a corresponding reduction in the
Revolving Commitments, third to prepay the Revolving Loans without a
corresponding reduction in the Revolving Commitments.

 

(d)                                 The Administrative Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
applicable Swingline Lender) by telephone (confirmed by facsimile or Electronic
Transmission) of any prepayment hereunder (i) in the case of prepayment of an
ABR Borrowing (other than a Swingline Loan) or a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, one (1) Business Day before the date of
prepayment and (ii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment.  Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Revolving Commitments as contemplated by Section 2.10,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.10.  Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
applicable Lenders of the contents thereof.  Each prepayment of a Revolving
Borrowing shall be applied ratably to the Revolving Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.14.

 

SECTION 2.13.                                   Fees.

 

(a)                                 The Borrowers agree to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee,
which shall accrue at a rate of 0.25% per annum on the average daily amount of
the Available Revolving Commitment during the period from and including the
Effective Date to but excluding the date on which such Lenders’ Revolving
Commitments terminate.  Accrued commitment fees shall be payable in arrears on
the last day of each calendar quarter and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof.  All commitment fees in respect of Revolving Commitments shall be
payable in Dollars and

 

46

--------------------------------------------------------------------------------


 

shall be computed on the basis of the actual number of days elapsed (including
the first day but excluding the last day) in a year of 360 days

 

(b)                                 The Borrowers agree to pay the fees due and
payable pursuant to the Fee Letter and fees payable to the Administrative Agent.

 

(c)                                  In consideration of the issuance of any
Letter of Credit pursuant to Section 2.07 hereof, the Borrower agrees to pay
(i) to the Administrative Agent, for the ratable benefit of the Lenders, the
Letter of Credit Fee and (ii) to the Administrative Agent or Issuing Bank, as
applicable, all other fees, expenses and amounts payable under Sections
2.07(d) or (h).  All Letter of Credit Guaranty Fees shall be due and payable
monthly on the first day of each month.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders entitled
thereto.  Fees paid shall not be refundable under any circumstances.

 

SECTION 2.14.                                   Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the 90-Day LIBO Rate plus the Applicable Rate.

 

(c)                                  Each Protective Advance shall bear interest
at the Alternate Base Rate plus the Applicable Rate for Revolving Loans plus 2%.

 

(d)                                 Notwithstanding the foregoing, so long as an
Event of Default has occurred and is continuing under Section 7.01 (g) or (h) or
so long as any other Event of Default has occurred and is continuing and the
Administrative Agent or the Required Lenders elect, at their option, by notice
to the Administrative Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 9.03 requiring the
consent of “each Lender affected thereby” for reductions in interest rates), the
outstanding principal amount of all Loans and, to the extent permitted by
applicable law, any interest payments thereon not paid when due and any fees and
other amounts then due and payable hereunder, shall, commencing upon the
occurrence of such Event of Default, notwithstanding, if applicable, when such
election is made, bear interest (including post-petition interest in any
proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable upon demand by the Administrative Agent at a rate that is 2% per annum
in excess of the interest rate otherwise payable under this Agreement with
respect to the applicable Loans (or, in the case of any such fees and other
amounts, at a rate which is 2% per annum in excess of the interest rate
otherwise payable under this Agreement for Revolving Loans bearing interest by
reference to the Alternate Base Rate).

 

47

--------------------------------------------------------------------------------


 

(e)                                  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan, upon termination
of the Revolving Commitments and on the Maturity Date; provided that
(i) interest accrued pursuant to Section 2.14(d) shall be payable on demand, and
(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment.

 

(f)                                   All interest and Letter of Credit Fees
hereunder shall be computed on the basis of a year of 360 days, and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate or 90-Day LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

SECTION 2.15.                                   Intentionally Omitted.

 

SECTION 2.16.                                   Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, deposit insurance or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender; or

 

(ii)                                  impose on any Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), then the Borrowers will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

(b)                                 If any Lender determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrowers
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
specified in Sections 2.16(a) or (b) shall be delivered to the Administrative
Borrower and shall be conclusive absent manifest error.  The Borrowers shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

 

48

--------------------------------------------------------------------------------


 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section 2.16 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender pursuant to this
Section for any increased costs or reductions incurred more than 180 days prior
to the date that such Lender notifies the Administrative Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.17.                                   Intentionally Omitted.

 

SECTION 2.18.                                   Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of any Borrower or any other Loan Party under this Agreement or any
other Loan Document shall be made free and clear of and without deduction for
any Taxes other than deductions on account of Taxes that are required by law;
provided that (i) if any Borrowers or the Administrative Agent shall be required
to deduct any Indemnified Taxes from such payments, such Borrowers shall
increase the sum payable by an amount equal to the sum of (x) the amount
deducted in respect of such Indemnified Taxes and (y) all Taxes applicable to
additional sums payable under this Section 2.18(a), (ii) such Borrowers and/or
the Administrative Agent shall make only such deductions required by law, and
(iii) such Borrowers and/or the Administrative Agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

(b)                                 In addition, each Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c)                                  Each Borrower shall indemnify the
Administrative Agent, and each Lender, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes and any other Taxes, in
each case, paid by the Administrative Agent or such Lender, as the case may be,
on or with respect to any payment by or on account of any obligation of such
Borrower or any other Loan Party under this Agreement or any other Loan Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.18) and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  Such
indemnification shall be made on an after-Tax basis, such that the payment of
the indemnification shall be increased by an amount equal to the sum of (x) the
amount deducted in respect of such Indemnified Taxes, (y) all Taxes applicable
to additional sums payable under this Section 2.18(c) and (z) all reasonable
expenses of the Administrative Agent or Lender.

 

(d)                                 As soon as practicable after any payment of
either any Indemnified Taxes or any other Taxes by any Borrower to a
Governmental Authority, the Administrative Borrower shall deliver to the
Administrative Agent (i) if reasonably available, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such

 

49

--------------------------------------------------------------------------------


 

payment, (ii) a copy of the return reporting such payment or (iii) other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Any Lender that is legally entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the relevant Borrowers are located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Administrative Borrower (with a copy to the Administrative
Agent), on or prior to the date on which such Lender becomes a party to this
Agreement (and on or before the date that any such documentation described below
expires or becomes obsolete and after the occurrence of any event requiring a
change to such documentation), such properly completed and executed
documentation prescribed by applicable law and reasonably requested by such
Borrowers as will permit such payments to be made without withholding or at a
reduced rate of withholding; provided, however that a Lender will only be
required to comply with the provisions of this paragraph (e) as long as such
Lender is legally entitled to do so and (ii) if compliance with the provisions
of this paragraph does not materially impact, in the sole discretion of such
Lender, such Lender’s commercial position.

 

(f)                                   If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund, whether in
the form of a payment, credit or offset (but only to the extent such credit or
offset is actually utilized), of any Indemnified Taxes as to which it has been
indemnified by any Borrowers or with respect to which any Borrowers have paid
additional amounts pursuant to Section 2.18(a), it shall pay over such refund to
such Borrowers (but only to the extent of indemnity payments made, or additional
amounts paid, by such Borrowers under this Section 2.18 with respect to the
Indemnified Taxes giving rise to such refund), net of all out-of-pocket expenses
and Taxes of the Administrative Agent or such Lender and without interest (other
than any interest paid, credited or allowed as an offset, by the relevant
Governmental Authority with respect to such refund, which interest shall be paid
to such Borrowers); provided, that such Borrowers, upon the request of the
Administrative Agent or such Lender, agree to repay the amount paid over to such
Borrowers (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  Nothing in this Section 2.18 shall be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information which it deems confidential) to the Borrowers or any
other Person.

 

SECTION 2.19.                                   Payments Generally; Allocation
of Proceeds; Sharing of Set-offs.

 

(a)                                 The Borrowers shall make each payment
required to be made by them hereunder (whether of principal, interest or fees or
of amounts payable under Sections 2.16, or 2.18, 9.04, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 11 West 42nd St., New York, New York 10036 except payments to
be made directly to

 

50

--------------------------------------------------------------------------------


 

the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.16, 2.18 and 9.04 shall be made directly to
the Persons entitled thereto and payments pursuant to the other Loan Documents
shall be made to the Persons specified therein.  The Administrative Agent and
the Collateral Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in Dollars.  Checks and cash or other immediately
available funds from collections of items of payment and proceeds of any
Collateral shall be applied in whole or in part against the Obligations, on the
day of receipt by the Administrative Agent, subject to actual collection.

 

(b)                                 Intentionally Omitted.

 

(c)                                  At the election of the Administrative
Agent, all payments of principal, interest, fees, premiums, reimbursable
expenses (including, without limitation, all reimbursement for fees and expenses
pursuant to Section 9.04), and other sums payable under the Loan Documents, may
be paid from the proceeds of Borrowings made hereunder whether made following a
request by the Administrative Borrower pursuant to Section 2.03 or a deemed
request as provided in this Section 2.19 or may be deducted from any deposit
account of the applicable Borrowers under the control of the Administrative
Agent pursuant to a Blocked Account Agreement or other control agreement in form
and substance satisfactory to the Administrative Agent.  The Borrowers hereby
irrevocably authorize (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agree that all
such amounts charged shall constitute Loans (including Swingline Loans and
Protective Advances) and that all such Borrowings shall be deemed to have been
requested pursuant to Sections 2.03, 2.05 or 2.06, as applicable, and (ii) the
Administrative Agent to charge any deposit account of the Borrowers maintained
with the Administrative Agent for each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents.

 

(d)                                 If any Lender shall, by exercising any right
of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this subsection shall not be construed to apply to any payment
made by the Borrowers pursuant to and in accordance with the express terms of
this Agreement or the Fee Letter or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any

 

51

--------------------------------------------------------------------------------


 

of its Loans to any assignee or participant, other than to the Borrowers or any
Subsidiary or Affiliate thereof (as to which the provisions of this subsection
shall apply).  The Borrowers consent to the foregoing and agree, to the extent
they may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.

 

(e)                                  Unless the Administrative Agent shall have
received notice from the Administrative Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Bank hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the applicable Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or the Issuing Bank, as the
case may be, the amount due.  In such event, if the applicable Borrowers have
not in fact made such payment, then each of such Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or the Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(f)                                   If any Lender shall fail to make any
payment required to be made by it pursuant to Sections 2.06, 2.07(d), 2.07(e),
2.08(b), 2.19(e) or 9.04(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

SECTION 2.20.                                   Mitigation Obligations;
Replacement of Lenders.  If any Lender requests compensation under Section 2.16,
or if the Borrowers are required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.18, then:

 

(a)                                 such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Sections
2.16 or 2.18, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender (and the Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment); and

 

(b)                                 the Borrowers may, at their sole expense and
effort, require such Lender or any Defaulting Lender (such Lender or Defaulting
Lender herein, a “Departing Lender”), upon notice from the Administrative
Borrower to the Departing Lender and the

 

52

--------------------------------------------------------------------------------


 

Administrative Agent, to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.05), all its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrowers shall have
received the prior written consent of the Administrative Agent and the Issuing
Bank, which consent shall not unreasonably be withheld, (ii) the Departing
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and Swingline Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
applicable Borrowers (in the case of all other amounts), and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.16 or payments required to be made pursuant to Section 2.18, such
assignment will result in a reduction in such compensation or payments.  A
Departing Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.

 

SECTION 2.21.                                   Indemnity for Returned
Payments.  If after receipt of any payment which is applied to the payment of
all or any part of the Obligations, the Administrative Agent or any Lender is
for any reason compelled to surrender such payment or proceeds to any Person
because such payment or application of proceeds is invalidated, declared
fraudulent, set aside, determined to be void or voidable as a preference,
impermissible setoff, or a diversion of trust funds, or for any other reason,
then the Obligations or part thereof intended to be satisfied shall be revived
and continued and this Agreement shall continue in full force as if such payment
or proceeds had not been received by the Administrative Agent or such Lender and
the Borrowers shall be liable to pay to the Administrative Agent and the
Lenders, and each Borrower hereby indemnifies the Administrative Agent and the
Lenders and holds the Administrative Agent and the Lenders harmless for the
amount of such payment or proceeds surrendered.  The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds, and any such contrary action so
taken shall be without prejudice to the Administrative Agent’s and the Lenders’
rights under this Agreement and shall be deemed to have been conditioned upon
such payment or application of proceeds having become final and irrevocable. 
The provisions of this Section 2.21 shall survive the termination of this
Agreement.

 

SECTION 2.22.                                   Defaulting Lenders.  In the
event that any Lender becomes a Defaulting Lender, then the following provisions
shall apply for so long as such Lender is a Defaulting Lender:

 

(a)                                 such Defaulting Lender’s Revolving
Commitments and outstanding Revolving Loans shall be excluded for purposes of
calculating the fee payable to Revolving Lenders in respect of Section 2.13 (a),
and such Defaulting Lender shall not be entitled to receive any fee pursuant to
Section 2.13(a) with respect to such Defaulting Lender’s Revolving Commitments
or Revolving Loans.

 

53

--------------------------------------------------------------------------------


 

(b)                                 the Revolving Commitments and Loans of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 9.03), provided that any
waiver, amendment or modification requiring the consent of each affected Lender
which affects such Defaulting Lender differently than other affected Lenders
shall require the consent of such Defaulting Lender.

 

(c)                                  in the event a Defaulting Lender has
defaulted on its obligation to fund any Revolving Loan, or purchase any
participation pursuant to Section 2.06(b) or Section 2.07(b) hereof, until such
time as the Default Excess with respect to such Defaulting Lender has been
reduced to zero, any prepayments or repayments on account of the Revolving Loans
or participations purchased pursuant to Section 2.06(b) or Section 2.07(b) shall
be applied to the Revolving Loans and funded participations of other Lenders as
if such Defaulting Lender had no Revolving Loans or funded participations
outstanding.

 

(d)                                 If any Swingline Loans or Letter of Credit
Obligations are outstanding at the time a Lender becomes a Defaulting Lender
then:

 

(i)                                     all or any part of such Swingline Loans
and Letter of Credit Obligations shall be reallocated among the non-defaulting
Revolving Lenders in accordance with their respective Applicable Percentage of
the Aggregate Revolving Commitment provided that no Revolving Lender’s Revolving
Exposure shall exceed its Revolving Commitments;

 

(ii)                                  if the reallocation described in paragraph
(i) above cannot, or can only partially, be effected, the Borrowers shall within
one Business Day following notice by the Administrative Agent (A) first, prepay
the amount of the Swingline Loans equal to Defaulting Lender’s Applicable
Percentage thereof after giving effect to any partial reallocation pursuant to
paragraph (i) above and (B) second, cash collateralize such Defaulting Lender’s
Applicable Percentage of Letter of Credit Obligations (after giving effect to
any partial reallocation pursuant to paragraph (i) above) in accordance with the
procedures set forth in Section 2.07(c) and for so long as any such Letter of
Credit Obligations are outstanding;

 

(iii)                               if the Borrowers cash collateralize any
portion of such Defaulting Lender’s Applicable Percentage of Letter of Credit
Obligations pursuant to this Section 2.22(d), the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to
Section 2.07(c) with respect to the portion of such Defaulting Lender’s
Applicable Percentage of Letter of Credit Obligations which have been cash
collateralized (and the Defaulting Lender shall not be entitled to receive any
such fees);

 

(iv)                              if the Defaulting Lender’s Applicable
Percentage of Letter of Credit Obligations are reallocated pursuant to this
Section 2.22, then the letter of credit fees payable to the non-defaulting
Revolving Lenders pursuant to Section 2.07(c) shall be adjusted accordingly; and

 

54

--------------------------------------------------------------------------------


 

(v)                                 if any Defaulting Lender’s Applicable
Percentage of Letter of Credit Liabilities is not cash collateralized or
reallocated pursuant to this Section 2.22(d), then without prejudice to any
rights or remedies of the Issuing Bank hereunder, all letter of credit fees
payable under Section 2.07(c) with respect to such Defaulting Lender’s
Applicable Percentage of Letter of Credit Obligations shall be payable to the
Issuing Bank.

 

(e)                                  So long as any Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and no Issuing Bank shall be required to issue, extend or increase any Letter of
Credit unless it is reasonably satisfied that the related exposure will be 100%
covered by the Revolving Commitments of the non-defaulting Revolving Lenders
and/or cash collateral will be provided by the Borrowers in accordance with
Section 2.07(c), and participating interests in any such newly issued, extended
or increased Letter of Credit or newly made Swingline Loan shall be allocated
among non-defaulting Revolving Lenders in a manner consistent with
Section 2.22(d)(i) (and Defaulting Lenders shall not participate therein).

 

(f)                                   In the event that the Administrative
Agent, the Issuing Bank and the Swingline Lender each agrees that a Defaulting
Lender has adequately remedied all matters which caused such Lender to become a
Defaulting Lender, then the Applicable Percentages of Swingline Loans and Letter
of Credit Obligations of the Revolving Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitments and on such date such
Lender shall purchase at par such of the Revolving Loans of the other Lenders
(other than Swingline Loans) or participations in the Revolving Loans as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Loans or participations in accordance with its Applicable
Percentage.

 

(g)                                  The rights and remedies with respect to a
Defaulting Lender under this Section 2.22 are in addition to any other rights
and remedies which the Borrower, the Administrative Agent, the Issuing Bank or
the Swingline Lender, as applicable, may have against such Defaulting Lender.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent, the Lenders
and the Issuing Bank that (assuming that the Joe’s Asset Dispositions have been
consummated):

 

SECTION 3.01.                                   Organization; Powers.  Each of
the Loan Parties and each of its Subsidiaries is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to own its properties and to
carry on its business as now conducted and, except where the failure to so
qualify could not reasonably be expected to have a Material Adverse Effect, is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required.

 

55

--------------------------------------------------------------------------------


 

SECTION 3.02.                                   Authorization; Enforceability. 
The Transactions are within each Loan Party’s corporate powers and have been
duly authorized by all necessary corporate and, if required, stockholder
action.  The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03.                                   Governmental Approvals; No
Conflicts.  The Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except any of the foregoing which are immaterial in nature and except for
filings necessary to perfect Liens created under the Loan Documents, as
contemplated by Section 3.17, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of any Loan
Party or its Subsidiaries or any order of any Governmental Authority, (c) will
not violate or result in a default under any material indenture, agreement or
other instrument, including without limitation, any Material Agreement, binding
upon any Loan Party or its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by any Loan Party or its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of any Loan Party or its Subsidiaries except Liens created under
the Loan Documents.

 

SECTION 3.04.                                   Financial Condition; No Material
Adverse Change.

 

(a)                                 The Pro Forma Information (including the
notes thereto), copies of which have heretofore been furnished to each Lender,
has been prepared giving effect (as if such events had occurred on such date) to
(i) consummation of the Transactions, (ii) the Loans and other extensions of
credit hereunder to be made on the Effective Date and the use of proceeds
thereof and (iii) the payment of fees and expenses in connection with the
foregoing.  The Pro Forma Information has been prepared based on good faith
estimates and assumptions believed to be reasonable at the time made, it being
recognized by the Lenders that such information as to future events are not to
be viewed as facts and that actual results during the period or periods covered
by any such projections may differ materially from the projected results.

 

(b)                                 The Parent has heretofore furnished to the
Lenders (i) audited combined balance sheets of the Parent and its Subsidiaries,
as of each of the fiscal years ending on November 30, 2013 and November 30,
2014, respectively, and the notes thereto and the related combined statements of
operations, shareholders’ equity and cash flows of the Parent and its
Subsidiaries, for such respective fiscal years then ended, (ii) unaudited
combined balance sheets of the Parent and its Subsidiaries, as of each of the
fiscal quarters ending February 28, 2015 and May 31, 2015, respectively, and the
related combined statements of operations, shareholders’ equity and cash flows
of the Parent and its Subsidiaries for such respective fiscal quarters then
ended and (iii) unaudited combined balance sheets of the Parent and its
Subsidiaries, as of each of the fiscal months ending after the applicable last
fiscal quarter referred to in clause (ii) above and more than thirty (30)

 

56

--------------------------------------------------------------------------------


 

days prior to the Effective Date and the related combined statements of
operations, shareholders’ equity and cash flows of the Parent and its
Subsidiaries for such applicable fiscal months then ended.  Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Parent and its Subsidiaries, as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clauses (ii) and (iii) above.

 

(c)                                  Except as set forth on Schedule 3.04, since
November 30, 2014, there has been no change in the business, assets, operations,
prospects or condition, financial or otherwise, of the Loan Parties and their
respective Subsidiaries, taken as a whole, which could reasonably be expected to
have a Material Adverse Effect.

 

SECTION 3.05.                                   Intellectual Property.

 

(a)                                 Each Loan Party and its Subsidiaries owns,
or is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property (collectively, the “Intellectual Property”) necessary to
the current and future anticipated conduct of the Loan Parties’ and their
Subsidiaries’ business, a correct and complete list of which, as of the
Effective Date and after giving effect to the consummation of the Transactions,
is set forth on Schedule 3.05; provided, however, that Borrowers shall amend
Schedule 3.05 to add additional registered Intellectual Property or applications
by written notice to Administrative Agent the earlier of (i) not less than
thirty (30) days after the date on which (A) the applicable Loan Parties first
acquire, apply for, obtain any such Intellectual Property after the Effective
Date and (B) the registration or issuance thereof occurs, or (ii) at the time
that Parent provides its compliance certificate pursuant to Section 5.1(c).

 

(b)                                 Except as set forth on Schedule 3.05,
neither the past, present or (to Borrowers’ knowledge) planned future conduct of
the business of Borrowers nor any of the products sold or services provided by
Borrowers in connection therewith, infringes upon or otherwise violates the
Intellectual Property of any other Person, to the extent any of the foregoing
would, individually or in the aggregate, be reasonably expected to result in a
Material Adverse Effect.  Except as set forth on Schedule 3.05, to Borrowers’
knowledge, none of the registered Intellectual Property owned or exclusively
licensed by Borrowers is being infringed upon or misappropriated by any other
Person.

 

(c)                                  Schedule 3.05 also includes all contracts
relating to registered Intellectual Property, including contracts granting any
Loan Party rights to use such Intellectual Property of other Persons,
non-assertion agreements in respect of such Intellectual Property, settlement
agreements in respect of such Intellectual Property, trademark coexistence
agreements in respect of such Intellectual Property, and trademark consent
agreements in respect of such Intellectual Property (“IP Contracts”) other than
contracts licensing off-the-shelf software and firmware.  Except as set forth on
Schedule 3.05, (i) to each Borrower’s knowledge, each IP Contract is, and will
continue to be immediately following the Effective Date, legal, valid, binding
and enforceable against the other party and in full force and effect in
accordance with its terms, (ii) to each Borrower’s knowledge, no default or
breach exists under, and there has been no event, condition or occurrence that,
with the giving of notice

 

57

--------------------------------------------------------------------------------


 

or lapse of time, or both, would give rise or constitute a breach or default by
Borrowers under, any IP Contract, (iii) to each Borrower’s knowledge, the
consummation of the transactions contemplated by this Agreement will not
conflict with, or result in the breach of, effect or give rise to any license
under, constitute a default under, or result in the termination, cancellation or
acceleration (or right of another party to elect the same, whether after the
filing of notice or the lapse of time or both) of any right of Borrowers under,
or a loss of any benefit to which Borrowers are entitled under, or the
imposition of any obligation under, or encumbrance on, any of the IP Contracts,
(iv) no claim has been threatened or asserted in writing that a Borrower, or to
a Borrower’s knowledge another Person, has breached any IP Contract, (v) to each
Borrower’s knowledge, no IP Contract will create any encumbrance on any
Intellectual Property and (vi) to each Borrower’s knowledge, no IP Contract
contains any term that would become applicable or inapplicable or whose scope
would materially change as a result of the consummation this Agreement.  To each
Borrower’s knowledge, the registered Intellectual Property that is the subject
of a license or sublicense to a Borrower is valid, subsisting and enforceable
and is not subject to any outstanding order, judgment, decree or agreement
adversely affecting a Borrower’s use thereof or rights thereto.

 

(d)                                 Except as specifically described on Schedule
3.05, there is no litigation, opposition, cancellation, proceeding, objection or
claim pending, asserted or threatened in writing concerning the ownership,
validity, registerability, enforceability, infringement, use or licensed right
to use any Intellectual Property, and to each Borrower’s knowledge, no valid
basis for any such litigation, opposition, cancellation, proceeding, objection
or claim exists.

 

(e)                                  Borrowers have taken all reasonable
measures to protect the secrecy, confidentiality and value of all trade secrets,
including confidential information and know-how, including processes,
schematics, business methods, formulae, drawings, prototypes, models, designs,
customer lists, and supplier lists (collectively, “Trade Secrets”) related to
the business, and to Borrowers’ knowledge, Borrowers have used their reasonable
business judgment to use or disclose such Trade Secrets during the conduct and
operation of the business.  To each Borrower’s knowledge, with respect to Trade
Secrets that a Borrower has decided to retain as confidential using its
commercially reasonable judgment, such Borrower has entered into valid and
appropriate non-disclosure agreements, which have not been breached.  To each
Borrower’s knowledge, no employee of a Borrower has any patents issued or
applications pending for any device, process, design or invention of any kind
now used or needed by a Borrower in the furtherance of the business that have
not been assigned to a Borrower.

 

(f)                                   To each Borrower’s knowledge, none of
Borrowers’ employee’s performance of his or her employment activities violates
the registered Intellectual Property or other rights of any Person.

 

(g)                                  Notwithstanding anything in this
Section 3.05 to the contrary, nothing set forth on or referenced in Schedule
3.05 would, individually or in the aggregate, be reasonably expected to result
in a Material Adverse Effect.

 

58

--------------------------------------------------------------------------------


 

SECTION 3.06.                                   Litigation.  There are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against or affecting any Loan Party or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement, any other Loan Document or the Transactions.

 

SECTION 3.07.                                   Compliance with Laws.  Each Loan
Party and each of its Subsidiaries is in compliance with all laws, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  No Default has
occurred and is continuing.  Each of the Loan Parties agrees that the proceeds
of any advances, Loans or other financial accommodations that may be made by the
Lenders to such Loan Party under this Agreement or under any other agreement
between such Loan Party and the Lenders will be used solely for commercial or
business purposes and not for any consumer purpose.

 

SECTION 3.08.                                   Investment and Holding Company
Status.  No Loan Party nor any of its Subsidiaries is, nor is controlled by a
company that is, an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

 

SECTION 3.09.                                   Taxes.  Except as disclosed on
Schedule 3.09, each Loan Party and its Subsidiaries has timely filed or caused
to be filed all federal and other material Tax returns and reports required to
have been filed by it and has paid or caused to be paid all Taxes required to
have been paid by it, except (x) Taxes that are being contested in compliance
with Section 5.04 and for which the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves and (y) Taxes the non-payment of which, in
the aggregate, is not reasonably expected to have a Material Adverse Effect. 
Except as disclosed on Schedule 3.09, no Tax liens have been filed and no
material claims have been asserted in writing with respect to any such Taxes.

 

SECTION 3.10.                                   ERISA.

 

(a)                                 No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by an
amount that could reasonably be expected to result in a Material Adverse Effect
the fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No.  87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $350,000 the fair market value of
the assets of all such underfunded Plans.

 

59

--------------------------------------------------------------------------------


 

(b)                                 No Non-U.S. Plan has incurred any unfunded
liability which could reasonably be expected to give rise to a Material Adverse
Effect.

 

(c)                                  Except as required by applicable law, or
which could not reasonably be expected to give rise to a Material Adverse
Effect, neither the Borrowers nor any Subsidiary thereof maintains, sponsors or
contributes to any plan, policy or arrangement that provides medical benefits to
retirees or their beneficiaries.

 

SECTION 3.11.                                   Disclosure.  Each Loan Party and
its Subsidiaries have disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which they are
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect. 
None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Loan Parties to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrowers represent only that such
projected statements are based on good faith estimates and assumptions believed
to be reasonable at the time made.

 

SECTION 3.12.                                   Material Agreements.

 

(a)                                 As of the Effective Date, each Loan Party
has provided to Administrative Agent or its counsel, on behalf of Lenders,
accurate and complete copies (or summaries) of all of the following agreements
or documents to which it is subject (the “Material Agreements”) and each of
which is listed in Schedule 3.12: supply agreements and purchase agreements not
terminable by such Loan Party within sixty (60) days following written notice
issued by such Loan Party and involving transactions in excess of $1,000,000 per
annum; leases of equipment having a remaining term of one year or longer and
requiring aggregate rental and other payments in excess of $500,000 per annum;
licenses and permits held by the Loan Parties, the absence of which could be
reasonably likely to have a Material Adverse Effect; instruments and documents
evidencing any Indebtedness of such Loan Party and any Lien granted by such Loan
Party with respect thereto; and instruments and agreements evidencing the
issuance of any equity securities, warrants, rights or options to purchase
equity securities of such Loan Party.

 

(b)                                 Except as disclosed in Schedule 3.12, no
material breach or material default (or event or condition, which after notice
or lapse of time, or both, would constitute a material breach or material
default) under (i) any material contract to which any Borrower is a party or
(ii) any instrument or agreement governing Material Indebtedness.

 

SECTION 3.13.                                   Solvency.

 

(a)                                 Immediately after the consummation of the
Transactions and immediately following the making of each Borrowing and the
issuance of each Letter of Credit, if any, and after giving effect to the
application of the proceeds of such Borrowing or such issuance

 

60

--------------------------------------------------------------------------------


 

of a Letter of Credit, with respect to any Loan Party, (i) the fair value of the
assets of the Loan Parties, as one consolidated group, and the Borrowers, as
another consolidated group, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of the Loan Parties, as one consolidated group,
and the Borrowers, as another consolidated group, will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Loan Parties, as one
consolidated group, and the Borrowers, as another consolidated group, will be
able to pay its debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (iv) the Loan
Parties, as one consolidated group, and the Borrowers, as another consolidated
group, will not have unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are now conducted and
are proposed to be conducted after the date hereof.

 

(b)                                 No Loan Party intends to, or will permit any
of its Subsidiaries to, and believes that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.

 

SECTION 3.14.                                   Intentionally Omitted.

 

SECTION 3.15.                                   Capitalization and
Subsidiaries.  As of the Effective Date and after giving effect to the
consummation of the Transactions, Schedule 3.15 sets forth (a) a correct and
complete list of the name and relationship to the Parent of each and all of the
Parent’s Subsidiaries, (b) a true and complete listing of each class of each
Loan Party’s authorized Capital Stock, of which all of such issued shares are
validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 3.15, and
(c) the type of entity of each Loan Party and each of its Subsidiaries.  All of
the issued and outstanding Capital Stock owned by any Loan Party has been (to
the extent such concepts are relevant with respect to such ownership interests)
duly authorized and issued and is fully paid and non-assessable.

 

SECTION 3.16.                                   Common Enterprise.  The
successful operation and condition of each of the Loan Parties is dependent on
the continued successful performance of the functions of the group of the Loan
Parties as a whole and the successful operation of each of the Loan Parties is
dependent on the successful performance and operation of each other Loan Party. 
Each Loan Party expects to derive benefit (and its board of directors or other
governing body has determined that it may reasonably be expected to derive
benefit), directly or indirectly, from (i) successful operations of each of the
other Loan Parties, and (ii) the credit extended by the Lenders to the Borrowers
hereunder, both in their separate capacities and as members of the group of
companies.  Each Loan Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Loan Party is within its purpose, will be of direct and indirect benefit to
such Loan Party, and is in its best interest.

 

61

--------------------------------------------------------------------------------


 

SECTION 3.17.                                   Security Interest in
Collateral.  The provisions of this Agreement and the other Loan Documents will,
when executed and delivered, create legal and valid Liens on all the Collateral
in favor of the Collateral Agent, for the benefit of the Collateral Agent and
the Secured Parties, and (upon the filing of UCC-1 financing statements in the
jurisdictions listed on Schedule 3.17, the filing, recording or registering of
financing statements or analogous documents under other applicable personal
property security laws in the jurisdictions listed on Schedule 3.17, the filing
of the Patent Security Agreement and Trademark Security Agreement with the U.S.
Patent and Trademark Office and the filing of the Copyright Security Agreement
with the United States Copyright Office) such Liens constitute perfected and
continuing Liens on the Collateral, securing the Obligations, enforceable
against the applicable Loan Party and all third parties, and having priority
over all other Liens on the Collateral except for (a) Permitted Encumbrances, to
the extent any such Permitted Encumbrances would have priority over the Liens in
favor of the Collateral Agent pursuant to any applicable law, and (b) Liens
perfected only by possession (including possession of any certificate of title)
to the extent the Collateral Agent has not obtained or do not maintain
possession of such Collateral.

 

SECTION 3.18.                                   Labor Matters.  As of the
Effective Date and after giving effect to the consummation of the Transactions
(a) except as set forth on Schedule 3.18, there is no collective bargaining
agreement or other material labor contract covering employees of any Loan Party
or any of its Subsidiaries, (b) no union or other labor organization is seeking
to organize, or to be recognized as, a collective bargaining unit of employees
of any Loan Party or any of its Subsidiaries or for any similar purpose, and
(c) there is no pending or (to the best of the Borrowers’ knowledge) threatened,
strike, work stoppage, material unfair labor practice claim, or other material
labor dispute against or affecting any Loan Party or any of its Subsidiaries or
employees.

 

SECTION 3.19.                                   Affiliate Transactions.  Except
as set forth on Schedule 3.19, as of the Effective Date and after giving effect
to the consummation of the Transactions, there are no existing or proposed
agreements, arrangements, understandings, or transactions between any Loan Party
and any Affiliates (other than Subsidiaries) of any Loan Party or any members of
their respective immediate families.

 

SECTION 3.20.                                   Joe’s Asset Disposition
Documents.   The Joe’s Asset Dispositions are being consummated immediately
prior to the effectiveness of this Agreement in accordance with the terms of the
Joe’s Asset Disposition Documents and applicable law.  The Borrowers have
delivered to the Administrative Agent true, complete and correct copies of the
Joe’s Asset Disposition Documents (including all schedules, exhibits, annexes,
amendments, supplements, modifications and all other documents delivered
pursuant thereto or in connection therewith).  The Joe’s Asset Disposition
Documents as originally executed and delivered by the parties thereto has not
been amended, waived, supplemented or modified in any material respect without
the consent of each Administrative Agent.  On the Effective Date and after
giving effect to the consummation of the Transactions, none of the Loan Parties
or any other party to any of the Joe’s Asset Disposition Documents is in default
in the performance of or compliance with any provisions under the Joe’s Asset
Disposition Documents.

 

62

--------------------------------------------------------------------------------


 

SECTION 3.21.                                   Intentionally Omitted.

 

SECTION 3.22.                                   Broker’s and Transaction Fees. 
Except as set forth on Schedule 3.22, no Loan Party has any obligation to any
Person in respect of any finder’s, broker’s or investment banker’s fees in
connection with the Transactions.

 

SECTION 3.23.                                   Title; Real Property.

 

(a)                                 Each Loan Party has good and marketable
title to, or valid leasehold interests in, all real or immovable property and
good title to all personal or movable property, in each case that is purported
to be owned or leased by it, including those reflected on the most recent
financial statements delivered by the Loan Parties or purported to have been
acquired by any Loan Party after the date of such financial statements (except
as sold or otherwise disposed of since such date as permitted by this
Agreement), and none of such properties and assets is subject to any Lien,
except Liens permitted under Section 6.02.  The Loan Parties have received all
deeds, assignments, waivers, consents, non-disturbance and recognition or
similar agreements, bills of sale and other documents in respect of, and have
duly effected all recordings, filings and other actions necessary to establish,
protect and perfect, the Loan Parties’ right, title and interest in and to all
such property that is included in the Borrowing Base.

 

(b)                                 Set forth on Schedule 3.23 is a complete and
accurate list of all real or immovable property owned, leased, licensed or
otherwise used in the operations of the business of each Loan Party and showing
the current street address (including, where applicable, county, state and other
relevant jurisdictions), record owner (if owned) or leasehold interest holder
and, (if leased) lessee or other user thereof.  Except as set forth in the
footnote to Schedule 3.23, each of such leases and subleases is valid and
enforceable in accordance with its terms (except as such enforceability may be
subject to or limited by bankruptcy, insolvency, reorganization or other similar
laws) and is in full force and effect, and to each Loan Party’s knowledge no
default by any party to any material lease or material sublease exists.

 

SECTION 3.24.                                   Environment.  Except as set
forth on Schedule 3.24:

 

(a)                                 The operations of each Loan Party are and
have been for the past four years in compliance with all applicable
Environmental Laws, other than (i) any past non-compliance for which there are
no remaining obligations or liabilities, and (ii) non-compliances that, in the
aggregate, would not have a reasonable likelihood of resulting in a Material
Adverse Effect.

 

(b)                                 No Lien in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities is attached
to any property of any Loan Party and, to the knowledge of any Loan Party, no
facts, circumstances or conditions exist that could reasonably be expected to
result in any such Lien attaching to any such property.

 

(c)                                  No Loan Party has caused or suffered to
occur a Release of Hazardous Materials on, at, in, under, above, to, or from any
real or immovable property of any Loan

 

63

--------------------------------------------------------------------------------


 

Party and each such real or immovable property is free of contamination by any
Hazardous Materials except for such Release or contamination that could not
reasonably be expected to result, in the aggregate, in a Material Adverse
Effect.

 

(d)                                 No Loan Party, or to its knowledge, any
corporate predecessor, (i) is or has been engaged in operations, or (ii) knows
of any facts, circumstances or conditions, including receipt of any information
request or notice of potential responsibility under CERCLA or similar
Environmental Laws, that, in the aggregate, would have a reasonable likelihood
of resulting in Environmental Liabilities, except as could not reasonably be
expected to result, in the aggregate, in a Material Adverse Effect.

 

(e)                                  Each Loan Party has made available to the
Administrative Agent copies of the environmental reports, reviews and audits and
other documents pertaining to actual or potential Environmental Liabilities set
forth on Schedule 3.24.

 

SECTION 3.25.                                   Insurance.  Schedule 3.25 sets
forth a description of all insurance maintained by or on behalf of the Loan
Parties as of the Effective Date.  Each insurance policy listed in Schedule 3.25
is in full force and effect as of the Effective Date and all premiums in respect
thereof that are due and payable as of the Effective Date have been paid.

 

SECTION 3.26.                                   Deposit Accounts.  Schedule 3.26
lists all banks and other financial institutions at which any Loan Party or any
of its Subsidiaries maintains deposit or other accounts as of the Effective
Date, including any Blocked Accounts, and such Schedule correctly identifies the
name of each depository, the name in which the account is held, a description of
the purpose of the account and the complete account number therefor.

 

SECTION 3.27.                                   Customer and Trade Relations. 
As of the Effective Date, there exists no actual or, to the knowledge of any
Loan Party, threatened termination or cancellation of, or any material adverse
modification or change in the business relationship of any Loan Party or any of
its Subsidiaries with any customer or group of customers whose purchases during
the preceding 12 months caused them to be ranked among the ten largest customers
of such Loan Party or Subsidiary; or the business relationship of any Loan Party
or any of its Subsidiaries with any supplier material to its operations.

 

SECTION 3.28.                                   Patriot Act.  Each Loan Party is
in compliance, in all material respects, with the (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(ii) the Patriot Act.  Without in any way limiting the foregoing, each of the
Loan Parties: (i) is familiar with all applicable Anti-Terrorism Laws;
(ii) acknowledges that its transactions are subject to applicable Anti-Terrorism
Laws; (iii) will comply in all material respects with all applicable
Anti-Terrorism Laws, including, if appropriate, the Patriot Act;
(iv) acknowledges that each Lender’s and the Administrative Agent’s performance
hereunder is also subject to each Lender’s and the Administrative Agent’s
compliance with all applicable Anti-Terrorism Laws, including the Patriot Act;
(v) and, to each of the Loan Party’s knowledge, its affiliates are not Blocked
Persons; (vi)

 

64

--------------------------------------------------------------------------------


 

acknowledges that each Lender and the Administrative Agent will not conduct
business with any Blocked Person; (vii) will not (a) conduct any business or
engage in any transaction or dealing with any Blocked Person, including, without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (b) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No.  13224 or other Anti-Terrorism Law, or
(c) engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No.  13224 or other Anti-Terrorism
Law; (viii) shall provide to the Administrative Agent and each Lender all such
information about such Loan Party’s ownership, officers, directors, business
structure and, to the extent not prohibited by applicable law or agreement,
customers, as the Administrative Agent and each Lender may reasonably require;
and (ix) will take such other action as the Administrative Agent and each Lender
may reasonably request in connection with its obligations described in clause
(iv) above.  No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

SECTION 3.29.                                   Benefits of Subordination
Provisions.  The subordination provisions contained in Section 4 of each
Subordinated Convertible Note are directly enforceable in accordance with their
terms by the Administrative Agent against the Loan Parties and any holder of
such note, and, all Obligations from time to time outstanding under this
Agreement and the other Loan Documents are within the definition of “Senior
Debt” as defined is each Subordinated Convertible Note and within the definition
of “Senior Indebtedness” as defined in the Shareholder Subordination Agreement.

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01.                                   Effective Date.  The obligations
of the Lenders to make the initial Revolving Loans on the Effective Date and the
obligation of the Issuing Bank to provide or assist the Borrowers in obtaining
initial Letters of Credit hereunder shall become effective on the date on which,
in addition to the satisfaction of the conditions precedent set forth in
Section 4.02, each of the following conditions is satisfied (or waived in
accordance with Section 9.03):

 

(a)                                 Executed Loan Documents.  This Agreement,
the Collateral Documents and the other Loan Documents shall have been duly
executed by each Loan Party that is to be a party thereto and shall be in full
force and effect on the Effective Date.  The Collateral Agent on behalf of the
Secured Parties shall, upon the filing of the applicable documentation, have a
security interest in the Collateral of the type and priority described in each
Collateral Document.

 

65

--------------------------------------------------------------------------------


 

(b)                                 Certified Organizational Documents, Etc. 
The Administrative Agent shall have received each of the following documents,
all of which shall be reasonably satisfactory in form and substance to the
Administrative Agent:

 

(i)                                     certified copies of the certificate of
incorporation, certificate of limited partnership, or comparable organizational
document of each Loan Party, with all amendments, if any, certified by the
appropriate Governmental Authority, and the bylaws, regulations, operating
agreement or similar governing document of each Loan Party, in each case
certified by the corporate secretary, general partner or comparable authorized
representative of such Loan Party, as being true and correct and in effect on
the Effective Date;

 

(ii)                                  certificates of incumbency and specimen
signatures with respect to each Person authorized to execute and deliver this
Agreement and the other Loan Documents on behalf of each Loan Party and each
other Person executing any document, certificate or instrument to be delivered
in connection with this Agreement and the other Loan Documents and, in the case
of each Borrower, to request Borrowings and the issuance of Letters of Credit;

 

(iii)                               a certificate evidencing the existence of
and good standing of each Loan Party from the Secretary of State of its
jurisdiction of organization and each other state in which such Person is
qualified to do business; and

 

(iv)                              certified copies of all resolutions adopted
and actions taken by each Loan Party to authorize the execution, delivery, and
performance of this Agreement, the other Loan Documents, and the Borrowings and
the issuance of Letters of Credit, as applicable;

 

(c)                                  Certificates.  The Administrative Agent
shall have received each of the following documents, all of which shall be
reasonably satisfactory in form and substance to the Administrative Agent:

 

(i)                                     a certificate of each Loan Party dated
the Effective Date and signed by a Financial Officer:

 

(A)                               stating that all of the representations and
warranties made or deemed to be made under the Loan Documents are true and
correct in all material respects as of the Effective Date (or if made with
respect to another date, as of such other date), and

 

(B)                               stating that no Default or Event of Default
exists at the time of and immediately after giving effect to such Borrowing;

 

(ii)                                  a certificate from the chief financial
officer of each Loan Party dated the Effective Date, certifying that such Loan
Party, after giving effect to the consummation of the Transactions occurring on
the Effective Date, is Solvent;

 

66

--------------------------------------------------------------------------------


 

(iii)                               a Borrowing Base Certificate effective as of
the Business Day preceding the day such initial Loans are to be funded or any
such Letter of Credit is to be issued;

 

(iv)                              A certificate setting forth the deposit
accounts of the Borrowers (the “Funding Accounts”) to which the Administrative
Agent is authorized by the Borrowers to transfer the proceeds of any Borrowings
requested or authorized pursuant to this Agreement; and

 

(v)                                 A certificate showing a projected sources
and uses of funds for the Borrowers (giving effect to the Transactions to be
accomplished on the Effective Date) as of the Effective Date, accompanied by a
detailed schedule of (i) all disbursements to be made on such date and the party
to whom such disbursement shall be paid and (ii) all closing fees and expenses
associated with the Transactions.

 

(d)                                 Letter of Credit Deliverables.  With respect
to any Letter of Credit to be issued on the Effective Date, all documentation
required by Section 2.07, duly executed;

 

(e)                                  Opinions of Counsel.  Signed opinions of
counsel for the Loan Parties addressed to the Agents and the Lenders and dated
the Effective Date, opining as to such matters in connection with this
Agreement, the Collateral Documents, the other Loan Documents and the
Transactions as the Agents may reasonably request, each such opinion to be in a
form, scope, and substance reasonably satisfactory to the Agents and their
counsel.

 

(f)                                   Intentionally Omitted.

 

(g)                                  UCC Searches.  The Collateral Agent shall
have received the results of a bring-down search of the Uniform Commercial Code
filings (or equivalent filings) made with respect to the Loan Parties in the
states (or other jurisdictions) of formation or other jurisdictions as
reasonably requested by the Agents of such Persons, together with copies of the
financing statements (or similar documents) disclosed by such search, and
accompanied by evidence reasonably satisfactory to the Collateral Agent that the
Liens indicated in any such financing statement (or similar document) would be
permitted under Section 6.02 or have been or will be contemporaneously released
or terminated.

 

(h)                                 Intentionally Omitted.

 

(i)                                     Financial Statements.

 

(i)                                     The Administrative Agent and Lenders
shall have received and be reasonably satisfied with the monthly pro forma
consolidated profit and loss statements, balance sheets and cash flow
projections for the remaining portion of the 2015 Fiscal Year, for the Parent
and its Subsidiaries, in each case giving effect to the Transactions (the “Pro
Forma Information”), and such Pro Forma Information, taken as a whole, shall not
be inconsistent in a material and adverse manner with any pro forma information
or projections delivered to the Administrative Agent and Lenders prior to the
Effective Date.

 

67

--------------------------------------------------------------------------------


 

The Pro Forma Information shall have been prepared based upon good faith
estimates and assumptions believed by management of the Borrowers to be
reasonable at the time made and shall contain adequate text explaining the
significant assumptions on which they were based.

 

(ii)                                  The Administrative Agent and Lenders shall
have received the financial statements and reports referred to in
Section 3.04(b) and such financial statements and reports shall not be
materially inconsistent with the financial statements and reports previously
provided to the Administrative Agent and Lenders prior to the Effective Date.

 

(j)                                    Intentionally Omitted.

 

(k)                                 Payoff of Garrison Loan.  All principal,
premium, if any, interest, fees and other amounts due or outstanding under that
certain Term Loan Credit Agreement dated as of the Original Effective Date by
and among the Loan Parties, Garrison Loan Agency Services LLC, as agent, and the
lenders party thereto shall have been (or shall simultaneously be) paid in full,
the commitments thereunder terminated and all Guarantees and security in support
thereof discharged and released, and the Administrative Agent shall have
received reasonably satisfactory evidence thereof.

 

(l)                                     Closing Availability.  Upon making the
initial Loans (including such Loans made to finance the fees, costs, and
expenses then payable under this Agreement) and issuing any Letters of Credit on
the date of making the initial Loans, Closing Availability shall not be less
than $2,000,000.

 

(m)                             Intentionally Omitted.

 

(n)                                 Discharge of Liens.  The Agents shall have
received evidence that all Liens (other than Permitted Liens) affecting the
assets of the Loan Parties have been or will be discharged on or before the
Effective Date.

 

(o)                                 Possessory Collateral.  The Collateral Agent
shall have received all possessory collateral required pursuant to the
Collateral Documents, duly endorsed in a manner satisfactory to the Collateral
Agent indicating the Collateral Agent’s security interest therein, including
without limitation, all of the issued and outstanding shares of all Subsidiaries
of the Parent;

 

(p)                                 No Other Indebtedness.  Immediately after
giving effect to the Transactions and the other transactions contemplated
hereby, neither the Company nor any Subsidiary shall have any outstanding
Indebtedness other than (a) Indebtedness outstanding under this Agreement and
(b) Indebtedness permitted by Section 6.01.

 

(q)                                 Fees and Expenses.  The Borrowers shall have
paid all fees and expenses of the Agents incurred in connection with any of the
Loan Documents and the transactions contemplated thereby in each case to the
extent invoiced.

 

(r)                                    Intentionally Omitted.

 

68

--------------------------------------------------------------------------------


 

(s)                                   Merger Agreement.  Parent shall have
entered into the Agreement and Plan and Merger (the “Merger Agreement”) with RG
Parent, LLC, a Delaware limited liability company and JJ MERGER SUB LLC, a
Delaware limited liability company and such agreement shall be in form and
substance satisfactory to the Agent.

 

(t)                                    Joe’s Asset Dispositions. The Joe’s Asset
Dispositions shall have been consummated in accordance with the terms of the
Joe’s Asset Disposition Documents, and Administrative Agent shall have received
$17,196,731.11 of Net Cash Proceeds thereof which shall be applied to the
Obligations owing to the Existing Lenders under the Existing Credit Agreement
and fees payable under the Fee Letter.

 

(u)                                 Assignment of Factoring Proceeds Agreement.
Borrowers, Factor and Administrative Agent shall have executed and delivered the
Assignment of Factoring Proceeds Agreement, which shall be satisfactory in form
and substance to Administrative Agent.

 

(v)                                 USA PATRIOT Act.  The Lenders shall have
received all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

 

(w)                               Governmental and Third Party Approvals.  All
governmental and third party approvals necessary in connection with this
Agreement shall have been obtained and be in full force and effect, and all
waiting periods shall have expired without any action being taken or threatened
by any authority that would restrain or otherwise impose adverse conditions on
this Agreement.

 

(x)                                 Release of Liens.  The Lenders shall deliver
UCC-3 partial releases and other evidences of the release of Liens on Collateral
in connection with the Joe’s Asset Dispositions; and

 

(y)                                 Such other documents and instruments as the
Agents or any Lender may reasonably request.

 

The acceptance by the Borrowers of any Loans made or Letters of Credit issued on
the Effective Date shall be deemed to be a representation and warranty made by
the Borrowers to the effect that all of the conditions precedent to the making
of such Loans or the issuance of such Letters of Credit have been satisfied
(other than such conditions that are subject to the satisfaction of the Lenders
or Agents), with the same effect as delivery to the Agents and the Lenders of a
certificate signed by an Authorized Officer of the Borrowers, dated the
Effective Date, to such effect.  Execution and delivery to the Administrative
Agent by a Lender of a counterpart of this Agreement shall be deemed
confirmation by such Lender that (i) all conditions precedent in this
Section 4.01 have been fulfilled to the satisfaction of such Lender, (ii) the
decision of such Lender to execute and deliver to the Administrative Agent an
executed counterpart of this Agreement was made by such Lender independently and
without reliance on an Agent or any other Lender as to the satisfaction of any
condition precedent set forth in this Section 4.01, and (iii) all documents sent
to such Lender for approval, consent, or satisfaction were acceptable to such
Lender.

 

69

--------------------------------------------------------------------------------


 

SECTION 4.02.                                   Each Credit Event.  The
obligation of each Lender to make a Loan on the occasion of any Borrowing, and
the issuance of any Letter of Credit (including any extension or amendment
thereto), in each case is subject to the satisfaction of the following
conditions:

 

(a)                                 The representations and warranties of the
Borrowers set forth in this Agreement or any other Loan Document shall be true
and correct in all material respects on and as of the date of such Borrowing or
issuance, as the case may be, except (i) to the extent that any such
representation or warranty specifically refers to an earlier date, in which case
they shall be true and correct in all material respects as of such earlier date,
(ii) that any representation and warranty that is qualified as to “materiality”
or “Material Adverse Effect” shall be true and correct in all respects and
(iii) that for purposes of this Section 4.02, the representations and warranties
contained in Section 3.04(b) shall be deemed to refer to the most recent
financial statements delivered pursuant to Sections 5.01(a), and (b).

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing, no Default or Event of Default shall have occurred and
be continuing.

 

(c)                                  In the case of any such Borrowing, the
Administrative Agent shall have received a Borrowing Request pursuant to
Section 2.03 and, in the case of any such Letter of Credit, the Administrative
Agent and Issuing Bank shall have received all documentation pursuant to
Section 2.07(e).

 

Each such Borrowing or issuance shall be deemed to constitute a representation
and warranty by the Borrowers on the date thereof as to the matters specified in
this Section 4.02.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated, the principal of and
interest on each Loan and all other Obligations (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) shall have been paid in full and no Letter of Credit remains
outstanding (unless cash collateralized in accordance with this Agreement),
Parent and the Borrowers jointly and severally covenant and agree with the
Administrative Agent, the Collateral Agent and the Lenders that:

 

SECTION 5.01.                                   Financial Statements; Borrowing
Base and Other Information.  Parent and the Borrowers will furnish to the
Administrative Agent:

 

(a)                                 within one hundred twenty (120) days after
the end of each fiscal year of the Parent its audited consolidated and unaudited
consolidating balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, together with
unaudited business segment reporting to the extent required by GAAP and the
Securities and Exchange Commission, setting forth in each case in comparative
form the figures for the previous Fiscal Year and the corresponding figures from
the

 

70

--------------------------------------------------------------------------------


 

financial plan and forecast for the current Fiscal Year, which in the case of
such consolidated financial statements shall be reported on by independent
public accountants of recognized national standing (without a “going concern”
qualification, paragraph of emphasis or explanatory note or any like
qualification, explanation or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, accompanied by any management letter prepared by said accountants and a
Narrative Report;

 

(b)                                 within thirty (30) days after the end of
each fiscal month of the Parent, its unaudited consolidated and consolidating
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal month and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous Fiscal Year and the corresponding
figures from the financial plan and forecast for the current Fiscal Year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Parent and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes along with a Narrative Report; and a reconciliation of the
Borrowers’ Accounts and Inventory between the amounts shown in the Borrowers’
general ledger and financial statements and the reports delivered pursuant to
clauses g(i) and (g)(ii) below;

 

(c)                                  within forty-five (45) days after the end
of each Fiscal Quarter of the Parent, a certificate of a Financial Officer of
the Administrative Borrower in substantially the form of Exhibit C
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.01(f), (k), and (m), Section 6.02,
Section 6.03(b), Sections 6.04(i) and (j), Sections 6.06(c) and (f),
Section 6.09, Section 6.10, Section 6.11 and Section 6.12, and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 which
affects the financial statements accompanying such certificate and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

 

(d)                                 concurrently with any delivery of financial
statements under clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default (which certificate may be limited to the extent required by accounting
rules or guidelines);

 

(e)                                  not less than fifteen (15) days after the
end of each fiscal year, a copy of the financial plan and forecast (including a
projected consolidated and consolidating balance sheet, income statement and
funds flow statement) of the Parent for each month of such fiscal year of the
Parent in form reasonably satisfactory to the Administrative Agent;

 

71

--------------------------------------------------------------------------------


 

(f)                                   as soon as available but in any event
within fifteen (15) days of the end of each calendar month and at such other
times as may be reasonably requested by the Administrative Agent, in each case
as of the period then ended, (i) a schedule, in the form of the Inventory
Certificate attached hereto as Exhibit F, and in substance satisfactory to the
Administrative Agent, current as of the close of business on the last day of
such fiscal month, certified by the Financial Officer of the Administrative
Borrower, containing a breakdown of the Borrowers’ inventory by amount and
valued at cost (which shall include a dollar valuation by location) and
warehouse and, if applicable, by production facility location, appropriately
completed with information satisfactory to the Administrative Agent,
incorporating all appropriate month-end adjustments and current as of the close
of business on the last day of such fiscal month immediately prior to such date;
(ii) a Borrowing Base Certificate and supporting information in connection
therewith, and (iii) a copy of any quarterly board presentation material (other
than any materials that are subject to any attorney-client privilege) delivered
to board of directors of Parent during the most recently ended calendar month;

 

(g)                                  as soon as available but in any event
within fifteen (15) days of the end of each calendar month and at such other
times as may be requested by the Administrative Agents, in each case as of the
period then ended:

 

(i)                                     a detailed aging of the Borrowers’
Accounts (1) including all invoices aged by invoice date and (2) reconciled to
the Borrowing Base Certificate delivered as of such date prepared in a manner
reasonably acceptable to the Administrative Agent, together with a summary
specifying the name, address, and balance due for each Account Debtor;

 

(ii)                                  a schedule detailing the Borrowers’
Inventory, in form satisfactory to the Administrative Agent, (1) by location
(showing Inventory in transit, any Inventory located with a third party under
any consignment, bailee arrangement, or warehouse agreement), by class (raw
material, work-in-process and finished goods), by product type, and by volume on
hand, which Inventory shall be valued at the lower of cost (determined on a
first-in, first-out basis) or market and adjusted for Reserves as the
Administrative Agent have previously indicated to the Borrowers are deemed by
the Administrative Agent to be appropriate in their Permitted Discretion,
(2) including a report of any variances or other results of Inventory counts
performed by the Borrowers since the last Inventory schedule (including
information regarding sales or other reductions, additions, returns, credits
issued by Borrowers and complaints and claims made against the Borrowers), and
(3) reconciled to the Borrowing Base Certificate delivered as of such date;

 

(iii)                               a worksheet of calculations prepared by the
Borrowers to determine Eligible Collateral, such worksheets detailing the
Accounts and Inventory excluded from Eligible Collateral and the reason for such
exclusion;

 

(iv)                              a reconciliation of the loan balance per the
Borrowers’ general ledger to the loan balance under this Agreement; and

 

(v)                                 a schedule detailing the obligations of each
Borrower and each of the Borrowers’ Subsidiaries in respect of any Swap
Agreement (for purposes of this subsection,

 

72

--------------------------------------------------------------------------------


 

the “obligations” of any Borrower or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Borrower or such Subsidiary would be required
to pay if such Swap Agreement were terminated at such time);

 

(h)                                 as soon as available but in any event within
fifteen (15) days of the end of each calendar month and at such other times as
may be requested by the Administrative Agent, as of the month then ended, a
schedule and aging of the Borrowers’ accounts payable;

 

(i)                                     promptly upon the request of the
Administrative Agent:

 

(i)                                     copies of invoices in connection with
the invoices issued by the Borrowers in connection with any Accounts, credit
memos, shipping and delivery documents, and other information related thereto;

 

(ii)                                  copies of purchase orders, invoices, and
shipping and delivery documents in connection with any Inventory or Equipment
purchased by any Loan Party; and

 

(iii)                               a schedule detailing the balance of all
intercompany accounts of the Loan Parties;

 

(j)                                    as soon as available but in any event
within three (3) Business Days of the end of each calendar week and at such
other times as may be requested by the Administrative Agent, as of the period
then ended, (i) the Borrowers’ sales journal, cash receipts journal (identifying
trade and non-trade cash receipts) and debit memo/credit memo journal, (ii) a
Borrowing Base Certificate and supporting information in connection therewith,
and (iii) an updated Budget, in form and substance reasonably satisfactory to
the Administrative Agent;

 

(k)                                 as soon as possible and in any event within
twenty (20) days of filing thereof, copies of all tax returns filed by any Loan
Party with the Internal Revenue Service;

 

(l)                                     as soon as possible and in any event
within two hundred and seventy days after the close of the fiscal year of the
Parent, a statement of the unfunded liabilities of each Plan, certified as
correct by an actuary enrolled under ERISA;

 

(m)                             within thirty (30) days of the first Business
Day of each March and September, a certificate of good standing for each Loan
Party from the appropriate governmental officer in its jurisdiction of
incorporation, formation, or organization and a customer list for the Loan
Parties and their Subsidiaries, with the name, mailing address and phone number
of each customer;

 

(n)                                 the Borrowers will furnish to the Agents
each year at the time of delivery of the annual financial statements with
respect to the preceding Fiscal Year pursuant to paragraph (a) above a
certificate of an Authorized Officer updating the information required pursuant
to the Perfection Certificate or confirming that there has been no change in
such

 

73

--------------------------------------------------------------------------------


 

information since the Effective Date or the date of the most recent certificate
delivered pursuant to this paragraph (n);

 

(o)                                 promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by any Borrower or any Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed by any Borrower to its shareholders generally, as the case may be;

 

(p)                                 promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of any Borrower or any Subsidiary, or compliance with the terms of
this Agreement as the Administrative Agent or any Lender may reasonably request;

 

(q)                                 notwithstanding anything to the contrary
herein, all financial statements delivered hereunder shall be prepared, and all
financial covenants required to be complied with under Section 6.12 below, shall
be calculated without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any similar accounting principle) permitting a
Person to value its financial liabilities at the fair value thereof; and

 

(r)                                    Notwithstanding anything to the contrary
herein, delivery by Administrative Borrower of any document or item required to
be furnished pursuant to this Section 5.01 to either Kulwant Kaur and/or Darrin
Beer (or any substitute of either of the foregoing provided by Administrative
Agent by notice to Administrative Borrower) by Electronic Transmission shall
satisfy the Parent and Borrower’s obligation to furnish to the Administrative
Agent such document or item pursuant to this Section 5.01.

 

SECTION 5.02.                                   Notices of Material Events. 
Parent and the Borrowers will furnish to the Administrative Agent prompt written
notice of the following:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 the assertion by the holder of any
Indebtedness of any Loan Party in excess of $300,000 that any default exists
with respect thereto or that any Loan Party is not in compliance therewith;

 

(c)                                  receipt of any notice of any governmental
investigation or any litigation commenced or threatened against any Loan Party
that (and following such initial notice, Borrowers shall provide notice of any
material adverse development with respect to any such investigation or
litigation that): (i) seeks damages in excess of $250,000; or (ii) seeks
injunctive relief, alleges criminal misconduct or the violation of any law by
any Loan Party or involves any product recall, in each case which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect; or
(iii) seeks to invalidate, terminate or revoke, or alleges any infringement by,
any registered Intellectual Property that is described on Schedule 3.05 or that
is necessary for the business of any Loan Party;

 

74

--------------------------------------------------------------------------------


 

(d)                                 any Lien (other than Permitted Encumbrances)
securing a claim or claims made or asserted against any of the Collateral;

 

(e)                                  commencement of any proceedings contesting
any tax, fee, assessment, or other governmental charge in excess of $250,000;

 

(f)                                   the opening of any new deposit account by
any Loan Party with any bank or other financial institution;

 

(g)                                  any loss, damage, or destruction to the
Collateral in the amount of $250,000 or more, whether or not covered by
insurance;

 

(h)                                 the discharge by any Loan Party of its
present independent accountants or any withdrawal or resignation by such
accountants;

 

(i)                                     any and all default notices with respect
to (a) a past due amount of more than $10,000 or (b) a breach of a material term
sent or received under or with respect to (i) any leased location or (ii) public
warehouse where Collateral is located (which shall be delivered within two
(2) Business Days after receipt thereof);

 

(j)                                    any and all default notices sent or
received under or with respect to the Factoring Agreement, the Subordinated
Convertible Notes or the Shareholder Payment Agreement;

 

(k)                                 all material amendments to any real estate
lease, together with a copy of each such amendment, other than amendments to any
real estate lease that is being disposed of in connection with the Joe’s Asset
Dispositions;

 

(l)                                     all material amendments, waivers or
notices related to any Material Agreement;

 

(m)                             immediately after becoming aware of any pending
or threatened strike, work stoppage, unfair labor practice claim, or other labor
dispute affecting any Borrower or any of their Subsidiaries in a manner which
could reasonably be expected to have a Material Adverse Effect;

 

(n)                                 the occurrence of any ERISA Event or
underfunding of any Non-U.S. Plan that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in a liability
for the Loan Parties and their Subsidiaries greater than $100,000;

 

(o)                                 (i) the occurrence of unpermitted Releases
of Hazardous Material of which any Loan Party is aware, (ii) the receipt by any
Loan Party of any notice of violation of or potential liability or similar
notice under, or the existence of any condition that could reasonably be
expected to result in violations of or liabilities under, any Environmental Law
or (iii) the commencement of, or any material change to, any action,
investigation, suit, proceeding, claim, demand, dispute alleging a violation of
or liability under any Environmental Law, that, for each of clauses (i),
(ii) and (iii) (and, in the case of clause (iii),

 

75

--------------------------------------------------------------------------------


 

if adversely determined), in the aggregate for each such clause, could
reasonably be expected to result in Environmental Liabilities in excess of
$350,000;

 

(p)                                 any default by any party under the Merger
Agreement or any termination of the Merger Agreement; and

 

(q)                                 any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other Authorized Officer of the
Administrative Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 

SECTION 5.03.                                   Existence; Conduct of Business. 
Parent and each Borrower will, and will cause each other Loan Party and its
Subsidiaries to, (a) do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03 and (b) carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted.

 

SECTION 5.04.                                   Payment of Obligations.  Parent
and each Borrower will, and will cause each other Loan Party and its
Subsidiaries to, pay or discharge when due all Material Indebtedness and all
other material liabilities and obligations, including taxes, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) such Loan Party and its Subsidiaries have set aside
on their books adequate reserves with respect thereto in accordance with GAAP,
(c) such liabilities would not result in aggregate liabilities in excess of
$250,000 and (d) none of the Collateral becomes subject to forfeiture or loss as
a result of the contest.

 

SECTION 5.05.                                   Maintenance of Properties and
Intellectual Property Rights.  Parent and each Borrower will, and will cause
each other Loan Party and its Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition sufficient and advisable for the ordinary operations of such Loan
Party, and (b) obtain and maintain in effect at all times all material
franchises, governmental authorizations, intellectual property rights (including
applications and registrations of the same), licenses and permits, which are
necessary for it to own its property or conduct its business as conducted on the
date of this Agreement.

 

SECTION 5.06.                                   Books and Records; Inspection
Rights.  Parent and each Borrower will, and will cause each other Loan Party and
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities in conformity with GAAP and all requirements of law. 
Each Borrower will, and will cause each other Loan Party and its

 

76

--------------------------------------------------------------------------------


 

Subsidiaries to, permit any representatives or independent contractors
designated by the Agents, upon reasonable prior notice, at the expense of the
Borrowers, to visit and inspect its properties, to inspect and verify the
Collateral, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided that such inspections shall be limited to three (3) per calendar year
so long as no Default or Event of Default exists. The Borrowers acknowledge, and
upon the request of the Administrative Agent will cause each other Loan Party to
acknowledge, that the Agents, after exercising their right of inspection, may
prepare and distribute to the Lenders certain Reports pertaining to the Loan
Parties’ assets for internal use by the Agents and the Lenders.  After the
occurrence and during the continuance of any Event of Default, the Borrower
will, and will cause each other Loan Party to, provide the Administrative Agent
and each Lender with access to its suppliers.

 

SECTION 5.07.                                   Compliance with Laws.  Parent
and each Borrower will, and will cause each other Loan Party and its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.08.                                   Use of Proceeds and Letters of
Credit.  The proceeds of the Loans will be used only (i) to pay fees and
expenses in connection with the Transactions and (ii) for working capital needs
and general corporate purposes of the Borrowers and the other Loan Parties.  No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X or any other regulations of the Board or a
violation of the Securities and Exchange Act of 1934, in each case as in effect
on the date of the making of such Loan and such use of proceeds.  The timing and
amount of any Loan requested from time to time by the Administrative Borrower
shall be based upon and consistent with the then-current cash needs of the
Borrowers.  Letters of Credit will be issued only to support the working capital
needs and general corporate purposes of the Borrowers and the other Loan
Parties.

 

SECTION 5.09.                                   Insurance.  Parent and each
Borrower will, and will cause each other Loan Party and each subsidiary of a
Loan Party to, maintain with financially sound and reputable carriers against:
(i) loss or damage by fire and loss in transit; (ii) theft, burglary, pilferage,
larceny, embezzlement, and other criminal activities; (iii) business
interruption; (iv) general liability; and (v) and such other hazards, as is
customary in the business of such Person.  All such insurance shall be in
amounts, cover such assets and be under policies reasonably acceptable to the
Agents.  All policies covering the casualty of the Collateral are to be made
payable to the Collateral Agent for the benefit of the Secured Parties, as its
interests may appear, in case of loss, under a standard non-contributory
“lender” or “secured party” clause and are to contain such other provisions as
the Collateral Agent may reasonably require to fully protect the Secured
Parties’ interest in the Collateral and to any payments to be made under such
policies.  All certificates of insurance are to be delivered to the Agents, with
the loss payable and additional insured endorsement in favor of the Collateral
Agent, and shall provide for not less than 30 days’ prior written notice to the
Collateral Agent of the exercise of any right of cancellation and that any loss
payable

 

77

--------------------------------------------------------------------------------


 

thereunder shall be payable notwithstanding any act or negligence of any Loan
Party or any Secured Party which might, absent such agreement, result in a
forfeiture of all or a part of such insurance payment.  The Borrowers will not,
and will not permit any other Loan Party and its Subsidiaries to, use or permit
any property to be used in any manner which would be reasonably likely to render
inapplicable any insurance coverage.  The Borrowers will cause any insurance or
condemnation proceeds received by any Loan Party to be immediately forwarded to
the Collateral Agent and the Collateral Agent shall remit such proceeds to the
Administrative Agent to be applied to the reduction of the Obligations in
accordance with Section 2.12.  Original policies or certificates thereof
reasonably satisfactory to the Agents evidencing such insurance shall be
delivered to the Agents at least 30 days prior to the expiration of the existing
or preceding policies.

 

SECTION 5.10.                                   Appraisals.  At any time that
the Administrative Agent or Collateral Agent requests, each Borrower will, and
will cause each other Loan Party to, at the sole expense of the Loan Parties,
provide the Agents with appraisals or updates thereof of their Inventory, and
trademarks from an appraiser selected and engaged by the Agents, and prepared on
a basis satisfactory to the Agents, such appraisals and updates to include,
without limitation, information required by applicable law and regulations;
provided, however, if no Default or Event of Default shall have occurred and be
continuing, only two (2) such appraisals or updates per calendar year shall be
conducted; provided, further, that either Agent may require appraisals or
updates more frequently at its own expense.

 

SECTION 5.11.                                   Additional Collateral; Further
Assurances.

 

(a)                                 The Borrowers will, unless the Required
Lenders otherwise consent, cause each subsidiary of any Loan Party (excluding
any Non-U.S. Subsidiary) formed or acquired after the date of this Agreement in
accordance with the terms of this Agreement to become a Borrower by executing
this Agreement through a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent.  Upon execution and delivery thereof,
each such Person (i) shall automatically become a Loan Party hereunder and
thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents, and (ii) will grant Liens to the
Collateral Agent, for the benefit of the Collateral Agent and the Secured
Parties, in any property of such Loan Party which constitutes Collateral.

 

(b)                                 Each Borrower will, and will cause each
other Loan Party to cause (i) 100% of the issued and outstanding Capital Stock
of each of its domestic Subsidiaries to be subject at all times to a first
priority, perfected Lien (subject to Permitted Encumbrances) in favor of the
Collateral Agent pursuant to the terms and conditions of the Loan Documents or
other security documents as the Collateral Agent shall reasonably request, and
(ii) 65% of the issued and outstanding Capital Stock entitled to vote (within
the meaning of Treas.  Reg.  Section 1.956-2(c)(2)) and 100% of the issued and
outstanding Capital Stock not entitled to vote (within the meaning of Treas. 
Reg.  Section 1.956-2(c)(2)) in each Non-U.S. Subsidiary directly owned by any
Borrower or any Subsidiary to be subject at all times to a first priority,
perfected Lien (subject to Permitted Encumbrances) in favor of the Collateral
Agent pursuant to the terms and conditions of the Loan Documents or other
security documents as the Collateral Agent shall reasonably request; provided
that if, as a result of a

 

78

--------------------------------------------------------------------------------


 

change in applicable law after the date hereof, a pledge of a greater percentage
than 65% of the issued and outstanding Capital Stock entitled to vote (within
the meaning of Treas.  Reg.  Section 1.956-2(c)(2)) could not reasonably be
expected to cause (1) undistributed earnings of such Non-U.S. Subsidiary (as
determined for federal income tax purposes) to be treated as a deemed dividend
to such Non-U.S. Subsidiary’s domestic parent or (2) other material adverse tax
consequences, then the Borrowers will take steps to cause such greater
percentage to be subject to a first priority, perfected Lien (subject to
Permitted Encumbrances) in favor of the Collateral Agent.

 

(c)                                  Without limiting the foregoing, each
Borrower will, and will cause each other Loan Party and each subsidiary of a
Loan Party which is required to become a Loan Party pursuant to the terms of
this Agreement to, execute and deliver, or cause to be executed and delivered,
to the Agents such documents and agreements, and will take or cause to be taken
such actions as any Agent may, from time to time, reasonably request to carry
out the terms and conditions of this Agreement and the other Loan Documents,
including but not limited to all items of the type required by Section 4.01 (as
applicable).

 

(d)                                 To the extent permitted hereunder, if any
Loan Party proposes to acquire a fee ownership interest in real property after
the date of this Agreement, each Borrower will, and will cause each other Loan
Party to, first provide to the Collateral Agent a mortgage or deed of trust
granting the Collateral Agent a first priority Lien on such real property,
together with environmental audits, mortgage title insurance commitment, real
property survey, local counsel opinion(s), and, if required by the Collateral
Agent, supplemental casualty insurance and flood insurance, and such other
documents, instruments or agreements reasonably requested by the Collateral
Agent, in each case, in form and substance reasonably satisfactory to the
Collateral Agent.

 

SECTION 5.12.                                   Depository Bank.  Parent,
Borrowers and each Loan Party shall maintain the deposit accounts listed on
Schedule 3.26.  The opening of any new deposit account by any Loan Party with
any bank or financial institution shall require the written consent of the
Collateral Agent.

 

SECTION 5.13.                                   Cash Management.

 

(a)                                 Each Borrower shall (i) instruct each
depository institution for a deposit account to cause all amounts on deposit and
available at the close of each Business Day in such deposit account to be swept
to one of the Borrowers’ concentration accounts no less frequently than on a
daily basis, such instructions to be irrevocable unless otherwise agreed to by
the Collateral Agent, (ii) enter into Blocked Account Agreements with respect to
all concentration accounts and such other accounts as may be requested by the
Agents from time to time, and (iii) instruct all Account Debtors of the
Borrowers to remit all payments of all Trade Accounts of such Account Debtor
(other than Trade Accounts for which payment is to be made to Factor under the
Factoring Agreement subject to the Assignment of Factoring Proceeds Agreement)
to the applicable “P.O. Boxes” or “Lockbox Addresses” with respect to the
applicable deposit account, which remittances shall be collected by the Clearing
Bank and deposited in the applicable deposit account.  All amounts received by a
Borrower or any of its Subsidiaries and any Clearing Bank in respect of any
deposit account,

 

79

--------------------------------------------------------------------------------


 

in addition to all other cash received from any other source, shall upon receipt
be deposited into a deposit account.  Each Loan Party agrees that it will not
cause proceeds of such deposit accounts to be otherwise redirected.

 

(b)                                 Each Blocked Account Agreement shall require
wire transfer no less frequently than once per Business Day (unless the
Commitments have been terminated and the Obligations hereunder and under the
other Loan Documents have been paid in full or cash collateralized in accordance
with the terms of this Agreement), of all available cash balances and cash
receipts, including the then contents or then entire ledger balance of each
Blocked Account net of such minimum balance (not to exceed $10,000 per account),
if any, required by the bank at which such Blocked Account is maintained to
(i) a concentration account subject to a Blocked Account Agreement, or (ii) with
respect to funds in any such concentration account, to an account maintained
with the Collateral Agent (the “Collection Account”).  Each Loan Party agrees
that it will not cause proceeds of any Blocked Account to be otherwise
redirected.

 

(c)                                  All collected amounts received in the
Collection Account shall be distributed and applied on a daily basis in
accordance with Section 2.11(b).

 

(d)                                 If, any cash or cash equivalents owned by
any Loan Party (other than (i) de minimis cash or cash equivalents from time to
time inadvertently misapplied by any Loan Party, (ii) funds in any deposit
account the amounts in which are solely swept into any Blocked Account and
(iii) any funds which are held by any Borrower and any of their respective
Subsidiaries on behalf of any customer in the ordinary course of business) are
deposited to any account, or held or invested in any manner, otherwise than in a
Blocked Account subject to a Blocked Account Agreement, the Collateral Agent
shall be entitled to require the applicable Loan Party to close such account and
have all funds therein transferred to a Blocked Account, and to cause all future
deposits to be made to a Blocked Account.

 

(e)                                  The Collection Account shall at all times
be under the sole dominion and control of the Collateral Agent.  Each Loan Party
hereby acknowledges and agrees that, except to the extent otherwise provided in
the Security Agreements (x) such Loan Party has no right of withdrawal from the
Collection Account, (y) the funds on deposit in the Collection Account shall at
all times continue to be collateral security for all of the obligations of the
Loan Parties hereunder and under the other Loan Documents, and (z) the funds on
deposit in the Collection Account shall be applied as provided in this
Agreement.  In the event that, notwithstanding the provisions of this
Section 5.13, any Loan Party receives or otherwise has dominion and control of
any proceeds or collections required to be transferred to the Collection
Account, such proceeds and collections shall be held in trust by such Loan Party
for the Collateral Agent, shall not be commingled with any of such Loan Party’s
other funds or deposited in any account of such Loan Party and shall promptly be
deposited into the Collection Account or dealt with in such other fashion as
such Loan Party may be instructed by the Collateral Agent.

 

SECTION 5.14.                                   Environmental Matters.  The
Borrowers shall promptly notify the Lenders of any Release that triggers
reporting obligations under any applicable

 

80

--------------------------------------------------------------------------------


 

Environmental Laws.  In the event of such a Release, at the request of the
Administrative Agent, the Borrowers, at their own expense, shall provide to the
Lenders within ninety (90) days after the Release an environmental site
assessment report of the property(ies) where such a Release has taken place or
that has otherwise been impacted by the Release, by an environmental consulting
firm chosen by the Borrowers and reasonably acceptable to the Administrative
Agent, addressing the Release, the proposed cleanup, response or remedy and the
associated cost.  Not limiting the generality of the immediately preceding two
sentences, if the Administrative Agent determines that a material environmental
risk exists, the Administrative Agent may independently retain an environmental
consulting firm to conduct an environmental site assessment of the property(ies)
and the Borrowers hereby grant, and agree to cause any Subsidiary that owns such
property(ies) to grant, access to the property(ties) upon reasonable notice to
the Administrative Borrower, subject to the rights of tenants, during normal
business hours, provided, however, that no testing, sampling or other invasive
investigation shall be performed as part of such environmental site assessment.

 

SECTION 5.15.                                   Material Agreements.  The Loan
Parties shall, in their commercially reasonable judgment, enforce their
respective rights and remedies under the Material Agreements.

 

SECTION 5.16.                                   Post-Closing Obligations.  The
Loan Parties shall comply with each requirement set forth on Schedule 5.16 on or
before the date specified for such requirement, unless otherwise agreed to by
the Administrative Agent in its sole discretion.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or been terminated, the principal of and
interest on each Loan and all other Obligations (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) have been paid in full and no Letter of Credit shall remain
outstanding, Parent and the Borrowers jointly and severally covenant and agree
with the Administrative Agent, the Collateral Agent and the Lenders that:

 

SECTION 6.01.                                   Indebtedness.  Parent and the
Borrowers will not, and will not permit any other Loan Party or its Subsidiaries
to, create, incur or suffer to exist any Indebtedness, except:

 

(a)                                 the Obligations;

 

(b)                                 Indebtedness existing on the date hereof and
set forth on Schedule 6.01, and extensions, renewals and replacements of any
such Indebtedness in accordance with clause (h) hereof;

 

(c)                                  Intentionally Omitted;

 

81

--------------------------------------------------------------------------------


 

(d)                                 Indebtedness of any Loan Party (other than
the Parent) to (x) Joe’s Jeans or (y) any other Loan Party (other than the
Parent or Joe’s Jeans) in an aggregate principal amount not to exceed $250,000
at any time outstanding, provided that:

 

(i)                                     the applicable Loan Parties shall have
executed on the Effective Date a demand note to evidence any such intercompany
Indebtedness owing at any time by any applicable Loan Party to another
applicable Loan Party, which demand notes shall be in form and substance
reasonably satisfactory to the Administrative Agent and shall be pledged and
delivered to the Collateral Agent pursuant to the Security Agreement as
additional collateral security for the Obligations;

 

(ii)                                  each Loan Party shall record all
intercompany transactions on its books and records in a manner reasonably
satisfactory to the Administrative Agent; and

 

(iii)                               the obligations of the Loan Parties under
any such Intercompany Notes shall be subordinated to the Obligations hereunder
in accordance with Section 9.19.

 

(e)                                  Guarantees by a Loan Party (other than the
Parent) of Indebtedness of any other Loan Party (other than the Parent) if the
primary obligation is expressly permitted elsewhere in this Section 6.01;

 

(f)                                   Indebtedness of any Loan Party (other than
the Parent) incurred to finance the acquisition, construction or improvement of
any fixed or capital assets, including Capital Lease Obligations, provided that
(i) such Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement, (ii) such
indebtedness does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iii) the aggregate principal amount of
Indebtedness permitted by this clause (f) shall not exceed $250,000 at any time
outstanding and (iv) at the time of incurrence of such Indebtedness, no Default
or Event of Default has occurred and is continuing or would be caused thereby;

 

(g)                                  Indebtedness under the Subordinated
Convertible Notes and the Shareholder Payment Agreement;

 

(h)                                 Indebtedness which represents an extension,
refinancing, or renewal of any of the Indebtedness described in clause
(b) hereof; provided that, (i) the principal amount or interest rate of such
Indebtedness is not increased, (ii) any Liens securing such Indebtedness are not
extended to any additional property of any Loan Party, (iii) such extension,
refinancing or renewal does not result in a shortening of the average weighted
maturity of the Indebtedness so extended, refinanced or renewed, (iv) the terms
of any such extension, refinancing, or renewal are not less favorable to the
obligor thereunder than the original terms of such Indebtedness and (v) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Obligations, then the terms and conditions of the refinancing,
renewal, or extension Indebtedness must include subordination terms and
conditions that are at least as favorable to the Administrative Agent and the
Lenders as those that were applicable to the refinanced, renewed, or extended
Indebtedness;

 

82

--------------------------------------------------------------------------------


 

(i)                                     Indebtedness arising from the honoring
by a bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds or other cash management services in the
ordinary course of business; provided that such Indebtedness is extinguished
within five (5) Business Days of its incurrence;

 

(j)                                    Indebtedness in respect of deposits or
advances (not constituting borrowed money) received in the ordinary course of
business in connection with the sale of goods and services;

 

(k)                                 unsecured Indebtedness (other than trade
payables not evidenced by a promissory note or similar instrument) in an
aggregate principal amount up to $500,000, provided that (i) such Indebtedness
in contractually subordinated to the Obligations in a manner satisfactory to the
Administrative Agent; (ii) the maturity date of such Indebtedness is no sooner
than twelve months after the Maturity Date, and (iii) the terms of such
Indebtedness do not require any scheduled amortization, sinking fund or other
payments prior to the maturity date of such Indebtedness;

 

(l)                                     Swap Obligations to the extent permitted
under Section 6.05; and

 

(m)                             Indebtedness representing deferred compensation
to employees, directors and consultants of any Borrower or Subsidiary incurred
in the ordinary course of business.

 

SECTION 6.02.                                   Liens.  Parent and the Borrowers
will not, and will not permit any other Loan Party or its Subsidiaries to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except
Permitted Encumbrances.  Notwithstanding the foregoing, none of the Liens
permitted pursuant to this Section 6.02 (other than any Lien junior to the Lien
of the Collateral Agent described in clauses (a) through (j) of the definition
of Permitted Encumbrances (but only to the extent not yet due or being properly
contested (if so permitted) under such clause), clause (o) of the definition of
Permitted Encumbrances (to the extent securing obligations that are not overdue)
or clause (l) of the definition of Permitted Encumbrances (to the extent
securing obligations that are not overdue) may at any time attach to any Loan
Party’s (1) Accounts and (2) Inventory.

 

SECTION 6.03.                                   Fundamental Changes; Asset
Sales.

 

(a)                                 Parent and the Borrowers will not, and will
not permit any other Loan Party or its Subsidiaries to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing (i) any Borrower may merge into any other
Borrower, provided that in the event the Administrative Borrower is party to
such merger it shall be the surviving corporation, and (ii) any Loan Party
(other than Parent or any Borrower) may merge into (1) any Borrower in a
transaction in which the Borrower is the surviving corporation or (2) any other
Loan Party (other than Parent or any Borrower); provided that any such merger

 

83

--------------------------------------------------------------------------------


 

involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 6.04.

 

(b)                                 Parent and the Borrowers will not, and will
not permit any other Loan Party to, sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) any of its assets, or all
or substantially all of the Capital Stock of any of its Subsidiaries (in each
case, whether now owned or hereafter acquired), except that any Loan Party
(other than the Parent) may sell, transfer, lease or otherwise dispose of
(1) its assets to any Loan Party (other than the Parent), if at the time thereof
and immediately after giving effect thereto no Event of Default shall have
occurred and be continuing, (2) Inventory in the ordinary course of business and
Trade Accounts pursuant to the Factoring Agreement, (3) obsolete, worn out or
surplus tangible personal property, other than sales of Inventory, in the
ordinary course of business, (4) tangible personal property to the extent such
property is exchanged for credit against the purchase price of similar
replacement property or the proceeds of such disposition are promptly applied to
the purchase price of such replacement property, (5) the Collateral and other
assets sold pursuant to the Joe’s Jean Intellectual Property Disposition,
(6) the Collateral and other assets sold in the Joe’s Jeans Current Asset
Disposition and (7) other assets having a book value not exceeding $250,000 in
the aggregate in any Fiscal Year, if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be
continuing.  The Net Cash Proceeds of any sale or disposition permitted pursuant
to this Section 6.03(b) (other than pursuant to clauses (1), (5) and (6) of this
Section 6.03(b)) shall be delivered to the Administrative Agent to the extent
required by Sections 2.12(b) and (c) and applied to the Obligations as set forth
therein.

 

(c)                                  The Borrowers will not, and will not permit
any other Loan Party or its Subsidiaries to, engage in any business other than
businesses of the type conducted by the Borrowers and their Subsidiaries on the
date of execution of this Agreement and businesses reasonably related thereto.

 

(d)                                 Without limiting the foregoing, the
Borrowers will not, and will not permit any other Loan Party or its Subsidiaries
to, permit the lapse, termination, invalidation or loss of, or any infringement
upon, any registered Intellectual Property of a Loan Party that is described on
Schedule 3.05 or that is necessary for the business of any Borrower,

 

SECTION 6.04.                                   Investments, Loans, Advances,
Guarantees and Acquisitions.  Parent and the Borrowers will not, and will not
permit any other Loan Party or its Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger or amalgamation with any Person that was not a
Loan Party and a wholly owned Subsidiary prior to such merger or amalgamation)
any capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (whether through
purchase of assets, merger, amalgamation or otherwise), except:

 

84

--------------------------------------------------------------------------------


 

(a)                                 Permitted Investments, subject to control
agreements in favor of the Collateral Agent for the benefit of the Secured
Parties in form and substance satisfactory to Agents or otherwise subject to a
perfected security interest in favor of the Collateral Agent for the benefit of
the Secured Parties in a manner satisfactory to the Agents;

 

(b)                                 investments in existence on the date of this
Agreement and described in Schedule 6.04;

 

(c)                                  investments made by any Loan Party in the
Capital Stock of any wholly-owned domestic Subsidiary which is a Loan Party;

 

(d)                                 Intentionally Omitted;

 

(e)                                  loans or advances made by a Loan Party
(other than the Parent) to any other Loan Party (other than the Parent)
permitted by Section 6.01;

 

(f)                                   Guarantees constituting Indebtedness
permitted by Section 6.01;

 

(g)                                  loans or advances made by a Loan Party
(other than the Parent) to its employees on an arms-length basis in the ordinary
course of business consistent with past practices for travel and entertainment
expenses, moving and relocation costs and similar purposes up to a maximum of
$50,000 to any individual and up to a maximum of $150,000 in the aggregate at
any one time outstanding;

 

(h)                                 subject to Sections 4.4.2 and 4.4.3 of the
Guarantee and Collateral Agreement, notes payable, or stock or other securities
issued by Account Debtors to a Loan Party in connection with the bankruptcy or
reorganization of Account Debtors or in settlement or delinquent obligations of
Account Debtors in the ordinary course of business and consistent with past
practice;

 

(i)                                     advances in the form of a pre-payment of
expenses, so long as such expenses are being paid in accordance with customary
trade terms of such Loan Party;

 

(j)                                    non-cash consideration received in
connection with the sale, transfer, lease or disposal of any asset in compliance
with Section 6.03(b);

 

(k)                                 Swap Agreements otherwise permitted under
Section 6.05; and

 

(l)                                     additional investments not to exceed
$200,000 in the aggregate outstanding at any one time, provided that on the date
any such investment is made (i) no Default or an Event of Default has occurred
and is continuing or would result therefrom and (ii) the average daily
Availability for the immediately preceding ninety (90) day period is at least
$5,000,000 and the Borrowers’ Availability after giving effect to such
investment is at least $5,000,000.

 

SECTION 6.05.                                   Swap Agreements.  Parent and the
Borrowers will not, and will not permit any other Loan Party or its Subsidiaries
to, enter into any Swap Agreement, except (a) Swap Agreements entered into to
hedge or mitigate risks to which any Loan Party or its

 

85

--------------------------------------------------------------------------------


 

Subsidiaries has actual exposure (other than those in respect of Capital Stock
of any Loan Party or its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap or collar interest rates with respect to any
interest-bearing liability of the Loan Party or its Subsidiaries or to exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing investment of
the Loan Party or its Subsidiaries.

 

SECTION 6.06.                                   Restricted Payments.  Parent and
the Borrowers will not, and will not permit any other Loan Party or any
Subsidiary of any Loan Party to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except:

 

(a)                                 any Loan Party may declare and pay dividends
with respect to its Capital Stock payable solely in additional shares of its
common stock,

 

(b)                                 Loan Parties (other than Parent) and
wholly-owned Subsidiaries of Loan Parties may declare and pay dividends with
respect to their Capital Stock to any Loan Party (other than Parent) or any
wholly-owned subsidiary of a Loan Party,

 

(c)                                  so long as no Default or Event of Default
shall have occurred and be continuing, each Borrower may make payments, directly
or indirectly, to Parent in order to allow Parent to fund general corporate and
overhead expenses (including salaries and other compensation of employees)
incurred by Parent in the ordinary course of its business as a holding company
for the Borrowers;

 

(d)                                 so long as no payment Default, bankruptcy or
insolvency Default, or Event of Default shall have occurred and be continuing,
each Borrower may make distributions or payments, directly or indirectly, to
(i) Parent or any Borrower to be used by Parent or such Borrower to pay
franchise taxes and other fees required to maintain Parent or such Borrower’s
corporate existence, (ii) another Borrower or to Parent under a Tax Sharing
Agreement and (iii) another Borrower or Parent to be used to pay taxes
(including estimated taxes) directly attributable to (or arising as a result of)
such other Borrower’s or Parent’s being required to include in its income for
tax purposes income of the Borrower making the payment or a Subsidiary of such
Borrower;

 

(e)                                  Parent may make repurchases of its Capital
Stock deemed to occur upon the “cashless exercise” of stock options, stock
appreciation rights, warrants or similar equity or equity-based incentives or
upon the vesting of restricted stock units, restricted stock or similar equity
or equity-based incentives, if such Capital Stock represents the exercise price
of such options, stock appreciation rights, warrants or similar equity or
equity-based incentives or represents withholding Taxes due upon such exercise
or vesting;

 

(f)                                   Parent may make, and Borrowers may make
Restricted Payments to Parent to permit Parent to make, cash payments in lieu of
the issuance of fractional shares representing insignificant interests in
Parent, in an aggregate amount not exceeding $100,000 in any Fiscal Year, in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Capital Stock in Parent;

 

86

--------------------------------------------------------------------------------


 

(g)                                  Parent may make, and Borrowers may make
Restricted Payments to Parent to permit Parent to make, Restricted Payments in
connection with reasonable and customary fees paid to members of the board of
directors (or similar governing body) of the Parent and its Subsidiaries that
are not employees of the Parent or its Subsidiaries; and

 

(h)                                 so long as no Event of Default has occurred
and is continuing, Parent may make, and Borrowers may make Restricted Payments
to Parent to permit Parent to make, Restricted Payments to repurchase or redeem
Capital Stock of Parent held by directors, officers, employees or consultants of
Parent or any of its Subsidiaries or former directors, officers, employees or
consultants (or their transferees, estates or beneficiaries under their estates)
of Parent or any of its Subsidiaries, upon their death, disability, retirement,
severance or termination of employment or service, provided that the aggregate
amount of cash consideration paid for all such redemptions and payments shall
not exceed, in any Fiscal Year, the sum of $250,000 plus the net cash proceeds
of any “key-man” life insurance policies of Parent and its Subsidiaries.

 

SECTION 6.07.                                   Transactions with Affiliates. 
Parent and the Borrowers will not, and will not permit any other Loan Party or
its Subsidiaries to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) in the ordinary course of business at prices and on terms and conditions not
less favorable to the Loan Party or its Subsidiaries than could be obtained on
an arm’s-length basis from unrelated third parties, (b) transactions between or
among a Loan Party (other than the Parent) and another Loan Party (other than
the Parent) that is a wholly owned Subsidiary of a Loan Party not involving any
other Affiliate, and (c) any Restricted Payment permitted by Section 6.06.

 

SECTION 6.08.                                   Restrictive Agreements.  Parent
and the Borrowers will not, and will not permit any other Loan Party or its
Subsidiaries to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any of its Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary of a Loan Party to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Borrowers or any other Subsidiary of any Borrower
or to Guarantee Indebtedness of the Borrowers or any other Subsidiary of any
Borrower; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.08 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases restricting the assignment thereof.

 

87

--------------------------------------------------------------------------------


 

SECTION 6.09.                                   Amendment of Material
Documents.  Parent and the Borrowers will not, and will not permit any Loan
Party or its Subsidiaries to, amend, modify or waive any of its rights or
obligations under (a) (i) its Charter Documents, (ii) any Material Agreement, or
(iii) the Merger Agreement, (iv) any Joe’s Asset Disposition Document or (v) any
Material Indebtedness, in each case to the extent that such amendment,
modification or waiver would reasonably likely have a Material Adverse Effect
and (b) the subordination, payment or maturity provisions of any Subordinated
Indebtedness.

 

SECTION 6.10.                                   Prepayment of Indebtedness. 
Parent and the Borrowers will not, and will not permit any Loan Party or its
Subsidiaries to, directly or indirectly, purchase, redeem, defease or prepay any
principal of, premium, if any, interest or other amount payable in respect of
any Indebtedness prior to its scheduled maturity, other than (i) the
Obligations; (ii) Indebtedness secured by a Permitted Encumbrance if the asset
securing such Indebtedness has been sold or otherwise disposed of in accordance
with Section 6.03; (iii) Indebtedness permitted by Sections 6.01(b), upon any
refinancing thereof permitted in accordance with Section 6.01(h); and (iv) so
long as no Default or Event of Default shall have occurred and be
continuing, Indebtedness permitted by Section 6.01(d).  Each Loan Party agrees
that it shall not and it shall not permit any Affiliate (which, for purposes of
this sentence, shall be limited to officers or directors of a Loan Party who
constitute an Affiliate and to Persons Controlling Parent) of such Loan Party
to, at any time, purchase any interest in, take an assignment of, or purchase a
participation in any of the Shareholder Payment Agreement or any Subordinated
Convertible Note

 

SECTION 6.11.                                   Payments with Respect to
Subordinated Obligations.  Parent and the Borrowers will not, and will not
permit any Loan Party or its Subsidiaries to, make any payments with respect to
the Shareholder Payment Agreement or the Subordinated Convertible Notes on or
after the Effective Date.

 

SECTION 6.12.                                   Intentionally Omitted.

 

SECTION 6.13.                                   Sale Leasebacks.  Parent and the
Borrowers will not, and will not permit any Loan Party or its Subsidiaries to,
engage in any sale leaseback, synthetic lease or similar transaction involving
any of its assets.

 

SECTION 6.14.                                   Change of Corporate Name or
Location; Change of Fiscal Year.  Parent and the Borrowers will not, and will
not permit any Loan Party to, (a) change its name as it appears in official
filings in the state of its incorporation or other organization, (b) change its
chief executive office, principal place of business, corporate offices or
warehouses or locations at which Collateral is held or stored, or the location
of its records concerning the Collateral, (c) change the type of entity that it
is, (d) change its organization identification number, if any, issued by its
state of incorporation or other organization, or (e) change its state of
incorporation or organization, in each case without at least thirty (30) days
prior written notice to the Agents and after Collateral Agent’s written
acknowledgment (which shall not be unreasonably withheld or delayed) that any
reasonable action requested by Collateral Agent in connection therewith,
including to continue the perfection of any Liens in favor of Collateral Agent,
on behalf of Lenders, in any Collateral, has been

 

88

--------------------------------------------------------------------------------


 

completed or taken, and provided, that any such new location shall be in the
continental United States.

 

SECTION 6.15.                                   Billing, Credit and Collection
Policies.  Parent and the Borrowers will not, and will not permit any Loan Party
or its Subsidiaries to, make any change in their respective billing, credit and
collection policies, which change would, based upon the facts and circumstances
in existence at such time, change in any material respect the assumptions
underlying the definition of “Eligible Accounts” or reasonably be expected to
materially adversely affect the collectability, credit quality or
characteristics of the Accounts, or the ability of the Borrowers to perform
their obligations, or the ability of the Collateral Agent to exercise any of its
rights and remedies, hereunder or under any other Loan Document.

 

SECTION 6.16.                                   Equity Issuances.  Parent and
the Borrowers will not, and will not permit any Loan Party or its Subsidiaries
to, issue any preferred stock or other Capital Stock which requires the payment
of dividends or mandatory redemptions or other distributions, except for
preferred stock (a) all dividends in respect of which are to be paid in
additional shares of such preferred stock, in lieu of cash or (b) all payments
in respect of which are not due and payable until after the Maturity Date.  No
Loan Party will, or will permit any Subsidiary to, issue any additional shares
of its Capital Stock; provided, however, Parent may issue additional Capital
Stock from time to time so long as such Capital Stock does not constitute
preferred stock or other Capital Stock that requires the payment of dividends or
mandatory redemptions or other distributions.

 

SECTION 6.17.                                   Hazardous Materials.  No Loan
Party or its Subsidiaries shall cause or suffer to exist any release of any
Hazardous Material on, at, in, under, above, to or from any real or immovable
property owned, leased, subleased or otherwise operated or occupied by any Loan
Party or its Subsidiaries that would violate any Environmental Law, form the
basis for any Environmental Liabilities or otherwise adversely affect the value
or marketability of any real or immovable property owned, leased, subleased or
otherwise operated or occupied by any Loan Party or any other property, other
than such violations, Environmental Liabilities and effects that would not, in
the aggregate, have a Material Adverse Effect.

 

SECTION 6.18.                                   Activities of Parent.  The
Parent will not engage in any trade or business, or own any assets (other than
the Capital Stock of the Loan Parties owned as of the Effective Date, any assets
related to the payment of taxes and amounts that it received or is entitled to
receive pursuant to Section 6.06(d)) or incur any Indebtedness (other than its
obligations under the Loan Documents, the Subordinated Convertible Notes, the
Shareholder Payment Agreement and the Stock Purchase Agreement).

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01.                                   Events of Default.  Any of the
following shall constitute an “Event of Default”:

 

89

--------------------------------------------------------------------------------


 

(a)                                 the Borrowers shall fail to pay any
principal of any Loan or reimbursement obligation in respect of any Letter of
Credit when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrowers shall fail to pay any interest
on any Loan or any fee or other amount (other than such amount referred to in
clause (a) above) payable under this Agreement, within three Business Days after
the same shall become due and payable;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of any Loan Party or any Subsidiary of any Loan
Party in or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been false or
misleading in any material respect when made or deemed made;

 

(d)                                 any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in Sections 5.01,
5.02(a), 5.03 (with respect to a Loan Party’s existence), 5.08, 5.09 or in
Article VI;

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clauses (a) through (d) above) or in any other Loan
Document, and such failure shall continue unremedied for a period of (i) five
(5) days if such breach relates to terms or provisions set forth in Article V of
this Agreement (other than those provisions in Article V specified in clause
(d) above) or (ii) thirty (30) days if such breach relates to any other term or
provision of this Agreement or any other Loan Document;

 

(f)                                   (i) any Loan Party or any Subsidiary shall
fail to make any payment (whether of principal or interest and regardless of
amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable (after giving effect to the expiration of any grace or
cure period set forth therein), or (ii) any event or condition occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice) the
holder or holders of any such Material Indebtedness or any trustee or agent on
its or their behalf to cause any such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (f)(ii) shall not apply to
secured Material Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Material Indebtedness where
such Indebtedness was also paid when it became due;

 

(g)                                  an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of a Loan Party or any of its
Subsidiaries or either of its debts, or of a substantial part of its assets,
under any federal, state, provincial or foreign bankruptcy, insolvency,
reorganization, adjustment of debt, receivership or similar law now or hereafter
in effect or (ii) the appointment of a

 

90

--------------------------------------------------------------------------------


 

receiver, receiver and manager, interim receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or any of its
Subsidiaries or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed or unstayed for sixty
(60) consecutive days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(h)                                 any Loan Party or any of its Subsidiaries
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state, provincial
or foreign bankruptcy, insolvency, reorganization, adjustment of debt,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (g) above, (iii) apply for or consent
to the appointment of a receiver, receiver and manager, interim receiver,
trustee, custodian, sequestrator, conservator or similar official for such Loan
Party or any such Subsidiary or for a substantial part of either of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(i)                                     any Loan Party or any of its
Subsidiaries shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due or any Loan Party shall dissolve
or commence any dissolution proceeding;

 

(j)                                    one or more judgments for the payment of
money in an aggregate amount in excess of $150,000 shall be rendered against any
Loan Party or any of its Subsidiaries and the same shall remain undischarged for
a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of any Loan Party or any of its Subsidiaries
to enforce any such judgment or any Loan Party or any of its Subsidiaries shall
fail within thirty (30) days to discharge one or more non-monetary judgments or
orders which, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, which judgments or orders, in any such case, are
not stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;

 

(k)                                 (i) a Lien shall have arisen, or in the
reasonable opinion of the Required Lenders, may reasonably be expected to arise,
under the terms of ERISA or the Code with respect to any Plan, or (ii) an ERISA
Event or unfunded liability arising under a Non-U.S. Plan shall have occurred
that, in the opinion of the Required Lenders, when taken together with all other
ERISA Events and unfunded Non-U.S. Plan liabilities that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

 

(l)                                     a Change in Control shall occur;

 

(m)                             any Collateral Document shall for any reason
fail to create a valid and perfected first priority security interest in any
Collateral purported to be covered thereby, except as permitted by the terms of
any Collateral Document or this Agreement (including as provided in Section 6.02
with respect to the “Factor Collateral” (as defined in the

 

91

--------------------------------------------------------------------------------


 

Assignment of Factoring Proceeds Agreement), or any Collateral Document shall
fail to remain in full force or effect or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of any Collateral
Document, or any Loan Party shall fail to comply with any of the terms or
provisions of any Collateral Document;

 

(n)                                 any material provision of any Loan Document
for any reason ceases to be valid, binding and enforceable in accordance with
its terms (or any Loan Party shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms);

 

(o)                                 (i) any Loan Party or any director or senior
officer of any Loan Party is (A) criminally indicted or convicted of a felony
for fraud or dishonesty in connection with the Loan Parties’ business, or
(B) charged by a Governmental Authority under any law that would reasonably be
expected to lead to forfeiture of any material portion of Collateral;

 

(p)                                 (i) an uninsured loss occurs with respect to
any portion of the Collateral, which loss would reasonably be expected to have a
Material Adverse Effect or (ii) any other event or change shall occur that has
caused or evidences, either in any case or in the aggregate, a Material Adverse
Effect;

 

(q)                                 the subordination provisions of any
agreement or instrument governing any Subordinated Indebtedness are for any
reason revoked or invalidated, or otherwise cease to be in full force and
effect, any Person contests in any manner the validity or enforceability
thereof, of the Indebtedness hereunder is for any reason subordinated or does
not have the priority contemplated by the Loan Documents or such subordination
provisions; or

 

(r)                                    any event of default shall occur under
the Factoring Agreement or the Factoring Agreement shall be terminated;

 

then, and in every such event (other than an event with respect to the any
Borrower described in clause (g) or (h) of this Section 7.01), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the
Administrative Borrower, take any or all of the following actions, at the same
or different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, (ii) declare the Obligations then outstanding to be
due and payable in whole, and thereupon the principal of the Loans and
Obligations so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers,
and/or (iii) require the Loan Parties to furnish cash collateral in an amount
equal to 105% of the aggregate face amount of all outstanding Letters of Credit
Obligations to be held and applied in accordance with Section 2.07(c).  In case
of any event with respect to any Borrower described in clause (g) or (h) of this
Section 7.01, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other

 

92

--------------------------------------------------------------------------------


 

obligations of the Borrowers accrued hereunder including the obligation to
furnish cash collateral with respect to all Letter of Credit Obligations as
aforesaid, shall automatically become due and payable, without presentment,
demand, protest notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by the Borrowers.

 

SECTION 7.02.                                   Remedies Upon Default.  In case
any one or more of the Events of Default shall have occurred and be continuing,
and whether or not the maturity of the Obligations shall have been accelerated
pursuant hereto, the Agents may (and at the direction of the Required Lenders,
shall) proceed to protect and enforce their rights and remedies under this
Agreement or any of the other Loan Documents by suit in equity, action at law or
other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Obligations are evidenced, and, if such
amount shall have become due, by declaration or otherwise, proceed to enforce
the payment thereof or any other legal or equitable right of the Loan Parties. 
No remedy herein or in any Loan Document is intended to be exclusive of any
other remedy and each and every remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute or any other provision of law.

 

SECTION 7.03.                                   Application of Funds.  After
(i) an Event of Default has occurred and is continuing and (ii) the exercise of
remedies provided for in this Article VII (or after the Loans have automatically
become immediately due and payable and the Letter of Credit Obligations have
automatically been required to be cash collateralized as set forth in
Section 7.01), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

 

first, to pay any fees, indemnities, expense reimbursements or other Obligations
then due to the Administrative Agent and the Collateral Agent in their
capacities as such,

 

second, to pay all amounts then due and payable to the Administrative Agent on
account of Protective Advances,

 

third, to pay all amounts then owed to the Swingline Lender on account of
Swingline Loans,

 

fourth, to ratably pay all amounts owed to the Issuing Bank(s) on account of
Letter of Credit Obligations,

 

fifth, to pay all interest and fees owed on account of the Revolving Loans,

 

sixth, to ratably pay all principal amounts of the Revolving Loans (and a
corresponding permanent reduction shall automatically (and without any further
action) be deemed to occur with respect to the Aggregate Revolving Commitments
(which shall be allocated ratably amongst the Lenders) in the amount of such

 

93

--------------------------------------------------------------------------------


 

principal payment on the Revolving Loans) and Obligations consisting of Ledger
Debt,

 

seventh, to provide cash collateral for any outstanding Letters of Credit, and

 

eighth, to ratably pay any other expense reimbursements or other Obligations
then due and payable.

 

The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Obligations owing to the Administrative Agent and Lenders.

 

ARTICLE VIII

 

THE AGENTS

 

SECTION 8.01.                                   Appointment and Authorization. 
Each Lender hereby designates and appoints each of the Agents as its agent under
this Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes each Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Each Agent agrees to act as such on the express
conditions contained in this Article VIII.  The provisions of this Article VIII
are solely for the benefit of the Agents and the Lenders and the Borrowers shall
have no rights as a third party beneficiary of any of the provisions contained
herein.  Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or in any other Loan Document, the Agents shall not have any
duties or responsibilities, except those expressly set forth herein, nor shall
the Agents have or be deemed to have any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations, or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Agents.  Without limiting the generality of the
foregoing sentence, the use of the term “agents” in this Agreement with
reference to the Agents is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.  Except as expressly otherwise provided in this
Agreement, each Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions which such Agent is expressly entitled to
take or assert under this Agreement and the other Loan Documents, including
(a) the determination of the applicability of ineligibility criteria and other
determinations with respect to the calculation of the Borrowing Base, (b) the
making of Protective Advances pursuant to Section 2.05, and (c) the exercise of
remedies pursuant to Article VII, and any action so taken or not taken shall be
deemed consented to by the Lenders.

 

SECTION 8.02.                                   Delegation of Duties.  Each
Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees, attorneys-in-

 

94

--------------------------------------------------------------------------------


 

fact or through its Related Parties and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  Neither Agent shall be
responsible for the negligence or misconduct of any agent, employee,
attorney-in-fact or Related Party that it selects as long as such selection was
made without gross negligence or willful misconduct.

 

SECTION 8.03.                                   Liability of the Agents.  None
of the Agents or any of their respective Related Parties shall be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby, and each Loan Party and Secured Party hereby waives and agrees not to
assert any right, claim or cause of action based thereon, except to the extent
of liabilities resulting primarily from its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein, as finally
determined in a non-appealable decision of a court of competent jurisdiction. 
Without limiting the foregoing, none of the Agents or any of their respective
Related Parties shall be: (i) responsible to any other Secured Party for the due
execution, validity, genuineness, effectiveness, sufficiency, or enforceability
of, or for any recital, statement, warranty or representation in, this
Agreement, any other Loan Document or any related agreement, document or order;
(ii) required to ascertain or to make any inquiry concerning the performance or
observance by any Loan Party of any of the terms, conditions, covenants, or
agreements of this Agreement or any of the Loan Documents; (iii) responsible to
any other Secured Party for the state or condition of any properties of the Loan
Parties constituting Collateral for the Obligations or any information contained
in the books or records of the Loan Parties; (iv) responsible to any other
Secured Party for the validity, enforceability, collectability, effectiveness or
genuineness of this Agreement or any other Loan Document or any other
certificate, document or instrument furnished in connection therewith; or
(v) responsible to any other Secured Party for the validity, priority or
perfection of any Lien securing or purporting to secure the Obligations or for
the value or sufficiency of any of the Collateral.

 

SECTION 8.04.                                   Reliance by the Agents.  Each
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
Electronic Transmission, telegram, facsimile, telex, or telephone message,
statement, or other document or conversation believed by it to be genuine and
correct and to have been signed, sent, or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including, without limitation,
counsel to any Borrower), independent accountants and other experts selected by
such Agent.  Each Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. 
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or all Lenders if so required by
Section 9.03) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders.

 

SECTION 8.05.                                   Notice of Default.  Neither
Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, unless such Agent shall have

 

95

--------------------------------------------------------------------------------


 

received written notice from a Lender or a Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.” The Administrative Agent will notify the Lenders of its
receipt of any such notice.  The Agents shall take such action with respect to
such Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 7.01 or Section 7.02; provided, however, that unless and
until an Agent has received any such request, such Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable.

 

SECTION 8.06.                                   Credit Decision.  Each Lender
acknowledges that none of the Agents or any of their respective Related Parties
has made any representation or warranty to it, and that no act by an Agent
hereinafter taken, including any review of the affairs of the Borrowers and
their Affiliates, shall be deemed to constitute any representation or warranty
by such Agent or Related Parties to any Lender.  Each Lender represents to the
Agents that it has, independently and without reliance upon any Agent or Related
Party and based on such documents and information as it has deemed appropriate,
made its own appraisal of an investigation into the business, prospects,
operations, property, financial and other condition, and creditworthiness of the
Borrowers and their Affiliates, and all applicable bank regulatory laws relating
to the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to the Borrowers.  Each Lender also
represents that it will, independently and without reliance upon any Agent or
Related Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals,
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition, and creditworthiness of the Borrowers.  Except for notices, reports,
and other documents expressly herein required to be furnished to the Lenders by
an Agent, neither Agent shall have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition, or creditworthiness of any
Borrower which may come into the possession of any of such Agent or its Related
Parties.

 

SECTION 8.07.                                   Indemnification.  Whether or not
the transactions contemplated hereby are consummated, the Lenders agree to
indemnify each Agent (to the extent not reimbursed by the Loan Parties and
without limiting the obligations of the Loan Parties hereunder), ratably
according to their respective Applicable Percentages of the Aggregate Revolving
Exposure, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any Agent in any way relating to or arising out of this
Agreement or any other Loan Document or any action taken or omitted to be taken
by any Agent in connection therewith; provided, that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct as determined by a final judgment
of a court of competent jurisdiction.  If any indemnity furnished to an Agent or
any other such Person for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts

 

96

--------------------------------------------------------------------------------


 

indemnified against until such additional indemnity is furnished.  Without
limiting the foregoing, each Lender agrees to reimburse each Agent promptly upon
demand, ratably according to its Applicable Percentage of the Aggregate
Revolving Exposure, for any out-of-pocket expenses (including reasonable counsel
fees) incurred by such Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement and each other Loan
Document, to the extent that such Agent is not reimbursed for such expenses by
the Loans Parties.  The undertaking in this Section shall survive the payment of
all Obligations hereunder and the resignation of any Agent.

 

SECTION 8.08.                                   The Agents in Individual
Capacity.  The financial institutions serving as Administrative Agent or
Collateral Agent and their respective Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with any Borrower and its Affiliates
as though they were not Agents hereunder and without notice to or consent of the
Lenders.  The Lenders acknowledge that, pursuant to such activities, such
financial institutions or their respective Affiliates may receive information
regarding any Borrower or its Affiliates (including information that may be
subject to confidentiality obligations in favor of any such Borrower or such
Affiliate) and acknowledge that neither such Agent nor such financial
institution shall be under any obligation to provide such information to the
Lenders.  With respect to its Loans and participations in Letters of Credit and
Swingline Loans hereunder, such financial institutions shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders”
include such financial institutions in their individual capacities.

 

SECTION 8.09.                                   Successor Agents.

 

(a)                                 Any Agent may resign at any time by giving
written notice thereof to the Lenders and the Administrative Borrower.  Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor Agent.  If no successor agent shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Agent gives notice of resignation, then the retiring
Agent may, on behalf of the Lenders, appoint a successor Agent which shall be
any Lender or a commercial bank organized under the laws of the United States of
America or any political subdivision thereof which has combined capital and
reserves in excess of $250,000,000.  Upon the acceptance of any appointment as
an Agent hereunder, such successor agent shall thereupon succeed to and become
vested with all the rights, powers, privileges, duties and obligations of the
retiring Agent and the term “Administrative Agent,” “Collateral Agent,” or
“Agents,” as the case may be, shall mean such successor agent, and the retiring
Agent shall be discharged from its duties and obligations under the Loan
Documents.  After any retiring Agent’s resignation hereunder, the provisions of
this Article VIII shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as an Agent.  Any
resignation by The CIT Group/Commercial Services, Inc. as Administrative Agent
pursuant to this Section 8.09(a) shall also constitute its resignation as a
Swingline Lender.

 

97

--------------------------------------------------------------------------------


 

(b)                                 If within forty-five (45) days after written
notice is given of the retiring Agent’s resignation under this Section 8.09 no
successor Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (or such later date as such retiring Agent
may in its sole discretion notify the Lenders and the Administrative Borrower)
(i) the retiring Agent’s resignation shall become effective, (ii) the retiring
Agent shall thereupon be discharged from its duties and obligations under the
Loan Documents and (iii) the Required Lenders shall thereafter perform all
duties of the retiring Agent under the Loan Documents until such time, if any,
as the Required Lenders appoint a successor Agent as provided above.  After any
retiring Agent’s resignation hereunder as Agent shall have become effective, the
provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was an Agent under this Agreement.

 

SECTION 8.10.                                   Collateral Matters.

 

(a)                                 The Lenders hereby irrevocably authorize the
Collateral Agent, at its option and in its sole discretion, to release any Lien
upon any Collateral and to terminate any guarantee (i) upon the termination of
the Commitments and payment and satisfaction in full of all Loans and
reimbursement obligations in respect of Letters of Credit, and the termination
of all outstanding Letters of Credit (whether or not any of such obligations are
due) and all other Obligations (other than contingent indemnification and
expense reimbursement obligations for which no claim has been made);
(ii) constituting property being sold or disposed of if the Loan Party disposing
of such property certifies to the Collateral Agent that the sale or disposition
is made in compliance with Section 6.03 (and the Collateral Agent may rely
conclusively on any such certification without further inquiry);
(iii) constituting property in which no Loan Party owned any interest at the
time the Lien was granted or at any time thereafter; (iv) constituting property
leased to a Loan Party under a lease which has expired or been terminated in a
transaction permitted under this Agreement; or (v) pursuant to
Section 8.10(b) below.  Except as provided above, the Collateral Agent will not
release any of its Liens without the prior written authorization of the Lenders
(as required by Section 9.03); provided that the Collateral Agent may, in its
discretion, release the Collateral Agent’s Liens on Collateral valued in the
aggregate not in excess of $1,000,000 during each Fiscal Year without the prior
written authorization of any Lender.  Upon request by the Collateral Agent or
the Borrowers at any time, the Lenders will confirm in writing the Collateral
Agent’s authority to release any Collateral Agent’s Liens upon particular types
or items of Collateral pursuant to this Section 8.10.

 

(b)                                 In the event that any Loan Party conveys,
sells, leases, assigns, transfers or otherwise disposes of all or any portion of
any of the Capital Stock or assets of a Loan Party to a person that is not (and
is not required to become) a Loan Party in a transaction not prohibited by
Section 6.03, the Collateral Agent shall promptly (and the Lenders hereby
authorize the Collateral Agent to) take such action and execute any such
documents as may be reasonably requested by the Administrative Borrower and at
the Administrative Borrower’s expense to release, share or subordinate any Liens
created by any Loan Document in respect of such assets or Capital Stock, and, in
the case of a disposition of the Capital Stock of any Subsidiary that is a Loan
Party in a transaction not prohibited by Section 6.03 and as a result of which
such Subsidiary would cease to be a Loan Party, thus terminating such
Subsidiary’s Guaranty obligation under the Guarantee and Collateral

 

98

--------------------------------------------------------------------------------


 

Agreement; provided, however, that (i) the Collateral Agent shall not be
required to execute any such document on terms which, in the Collateral Agent’s
reasonable opinion, would expose the Collateral Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Borrowers in respect of)
all interests retained by the Borrowers, including the proceeds of any sale, all
of which shall continue to constitute part of the Collateral.  In addition, the
Collateral Agent agrees to take such actions as are reasonably requested by the
Administrative Borrower and at the Administrative Borrower’s expense to
terminate the Liens and security interests created by the Loan Documents when
all the Obligations (other than in respect of contingent indemnification and
expense reimbursement obligations for which no claim has been made) are paid in
full and all Letters of Credit and Commitments are terminated, and upon receipt
by the Administrative Agent, for the benefit of Agents and Lenders, of liability
releases from the Loan Parties in form and substance satisfactory to the
Administrative Agent.  Any representation, warranty or covenant contained in any
Loan Document relating to any such Capital Stock, asset or Subsidiary of the
Administrative Borrower shall no longer be deemed to be made once such Capital
Stock or asset is so conveyed, sold, leased, assigned, transferred or disposed
of.  Upon any release or termination in connection with the foregoing, the
Collateral Agent shall (and is hereby authorized by the Lenders to) execute such
documents as may reasonably requested by the Administrative Borrower to evidence
the release of the Collateral Agent’s Liens upon such Collateral all without
recourse or warranty.  Notwithstanding the foregoing or the payment in full of
the Obligations, Collateral Agent shall not be required to terminate its Liens
in the Collateral unless, with respect to any loss or damage Agents may incur as
a result of dishonored checks or other items of payment received by Agents from
any Borrower or any Account Debtor and applied to the Obligations, Agents shall,
at their option, (i) have received a written agreement satisfactory to Agents,
executed by Administrative Borrower and by any Person whose loans or other
advances to Borrowers are used in whole or in part to satisfy the Obligations,
indemnifying the Agents and each Lender from any such loss or damage or
(ii) have retained cash Collateral or other Collateral for such period of time
as the Agents, in their reasonable discretion, may deem necessary to protect the
Agent and each Lender from any such loss or damage.

 

(c)                                  In the event of a foreclosure by Collateral
Agent on any of the Collateral pursuant to a public or private sale or any sale
of the any of the Collateral in connection with an insolvency proceeding,
Collateral Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale and Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Required Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such sale, to use and apply any of the Obligations as a credit on account
of the purchase price for any collateral payable by Collateral Agent at such
sale.

 

(d)                                 The Collateral Agent shall have no
obligation whatsoever to any of the Lenders to assure that the Collateral exists
or is owned by any Loan Party or is cared for,

 

99

--------------------------------------------------------------------------------


 

protected, or insured or has been encumbered, or that the Collateral Agent’s
Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or to
exercise at all or in any particular manner or under any duty of care,
disclosure, or fidelity, or to continue exercising, any of the rights,
authorities, and powers granted or available to the Collateral Agent pursuant to
any of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, the Collateral Agent
may act in any manner it may deem appropriate, in its sole discretion, given the
Collateral Agent’s own interest in the Collateral and its capacity as one of the
Lenders, and that the Collateral Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing.

 

SECTION 8.11.                                   Restrictions on Actions by
Lenders.  Each of the Lenders agrees that it shall not, unless specifically
requested to do so by the Administrative Agent, take or cause to be taken any
action to enforce its rights under this Agreement or against any Loan Party,
including the commencement of any legal or equitable proceedings, to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral.

 

SECTION 8.12.                                   Agency for Perfection.  Each
Lender hereby appoints each other Lender as agent for the purpose of perfecting
the Lenders’ security interest in assets which, in accordance with Article 9 of
the UCC can be perfected only by possession.  Should any Lender (other than the
Collateral Agent) obtain possession of any such Collateral, such Lender shall
notify the Collateral Agent thereof, and, promptly upon the Collateral Agent’s
request therefor shall deliver such Collateral to the Collateral Agent or
otherwise deal with such Collateral in accordance with the Collateral Agent’s
instructions.

 

SECTION 8.13.                                   Concerning the Collateral and
the Related Loan Documents.  Each Lender agrees that any action taken by an
Agent or the Required Lenders, as applicable, in accordance with the terms of
this Agreement or the other Loan Documents, and the exercise by an Agent or the
Required Lenders, as applicable, of their respective powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Lenders.

 

SECTION 8.14.                                   Reports and Financial
Statements; Disclaimer by Lenders.  By signing this Agreement, each Lender:

 

(a)                                 is deemed to have requested that the Agents
furnish such Lender, promptly after it becomes available, (i) a copy of all
financial statements to be delivered by the Borrowers hereunder, (ii) a copy of
any notice of Default or Event of Default received by such Agent and (iii) a
copy of each Report;

 

(b)                                 expressly agrees and acknowledges that no
Agent (i) makes any representation or warranty as to the accuracy of any Report,
or (ii) shall be liable for any information contained in any Report;

 

(c)                                  expressly agrees and acknowledges that the
Reports are not comprehensive audits or examinations, that the Agent or other
party performing any audit or examination will inspect only specific information
regarding the Borrowers and will rely significantly

 

100

--------------------------------------------------------------------------------


 

upon the Borrowers’ books and records, as well as on representations of the
Borrowers’ personnel;

 

(d)                                 agrees to keep all Reports confidential in
accordance with Section 9.13; and

 

(e)                                  without limiting the generality of any
other indemnification provision contained in this Agreement, agrees: (i) to hold
the Agents and any such other Person or Lender preparing a Report harmless from
any action the indemnifying Lender may take or conclusion the indemnifying
Lender may reach or draw from any Report in connection with any loans or other
credit accommodations that the indemnifying Lender has made or may make to the
Borrowers, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a loan or loans of the Borrowers; and (ii) to pay and
protect, and indemnify, defend, and hold the Agents and any such other Person or
Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
costs of counsel) incurred by the Agents and any such other Lender preparing a
Report as the direct or indirect result of any third parties who might obtain
all or part of any Report through the indemnifying Lender.

 

SECTION 8.15.                                   Relation Among Lenders.  The
Lenders are not partners or co-venturers, and no Lender shall be liable for the
acts or omissions of, or (except as otherwise set forth herein in case of the
Agents) be authorized to act for, any other Lender.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01.                                   Notices.  i)  Except in the case
of notices and other communications expressly permitted to be given by telephone
or Electronic Transmission (and subject to Section 9.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

 

(i)                                     if to any Loan Party, to the
Administrative Borrower at:

 

2340 S. Eastern Avenue

Commerce, California 90040

Attention:

Legal Department

Facsimile:

323-837-3791

E-mail:

lori@joesjeans.com

 

with a copy to:

 

Akin Gump Strauss Hauer & Feld LLP

300 Covent Street, Suite 1600

San Antonio, Texas 78205-3732

Attention:

Kim E. Ramsey

Facsimile:

210-281-7251

 

101

--------------------------------------------------------------------------------


 

E-mail:

kramsey@akingump.com

 

(ii)                                  if to the Administrative Agent, Collateral
Agent or the Swingline Lender, to:

 

The CIT Group/Commercial Services, Inc.

300 South Grand Avenue

Los Angeles, California 90071

Attention:

Regional Credit Manager

Facsimile:

(213) 613-2498

 

with a copy to:

 

Hahn & Hessen LLP

488 Madison Avenue

New York, New York 10022

Attention:

Daniel M. Ford

Facsimile:

212-478-7400

E-mail:

dford@hahnhessen.com

 

(iii)                               if to any other Lender, to it at its address
or facsimile number or e-mail address set forth in its Administrative
Questionnaire.

 

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

 

(b)                                 All such notices and other communications
(i) sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received, or (ii) sent
by facsimile shall be deemed to have been given when sent, provided that if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, or (iii) sent by Electronic Transmission shall be deemed to have been
given (x) if delivered by posting to an E-System or other Intranet or
extranet-based website, prior to 5:00 p.m., New York City time, on the date of
such posting and (y) if delivered by any other Electronic Transmission, prior to
5:00 p.m., New York City time, on the date of transmission thereof.

 

SECTION 9.02.                                   Electronic Transmissions;
Public-Side Lenders.

 

(a)                                 Authorization.  Each Agent and its Related
Parties is authorized to transmit, post or otherwise make or communicate, in its
sole discretion (but shall not be required to do so), Electronic Transmissions
in connection with any Loan Document and the transactions contemplated therein;
provided, however, that no notice to any Loan Party shall be made by posting to
an Internet or extranet-based site or other equivalent service but may be made
by e-mail or E-Fax.  Each of Parent, each Borrower and each Secured Party hereby
acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including,
without limitation, risks

 

102

--------------------------------------------------------------------------------


 

of interception, disclosure and abuse and each indicates it assumes and accepts
such risks by hereby authorizing each Agent and its Related Parties to transmit
Electronic Transmissions.

 

(b)                                 Signatures.  No Electronic Transmission
shall be denied legal effect merely because it is made electronically.
 Electronic Transmissions that are not readily capable of bearing either a
signature or a reproduction of a signature may be signed, and shall be deemed
signed, by attaching to, or logically associating with such Electronic
Transmission, an E-Signature, upon which each Secured Party and Loan Party may
rely and assume the authenticity thereof.  Each Electronic Transmission
containing a signature, a reproduction of a signature or an E-Signature shall,
for all intents and purposes, have the same effect and weight as a signed paper
original.  Each E-Signature shall be deemed sufficient to satisfy any
requirement for a “signature” and each Electronic Transmission shall be deemed
sufficient to satisfy any requirement for a “writing”, in each case including
pursuant to any Loan Document, the UCC, the Federal Uniform Electronic
Transactions Act, the Electronic Signatures in Global and National Commerce Act
and any substantive or procedural law governing such subject matter.  Each party
or beneficiary hereto agrees not to contest the validity or enforceability of an
Electronic Transmission or E-Signature under the provisions of any applicable
law requiring certain documents to be in writing or signed; provided, however,
that nothing herein shall limit such party’s or beneficiary’s right to contest
whether an Electronic Transmission or E-Signature has been altered after
transmission.

 

(c)                                  Separate Agreements.  All uses of an
E-System shall be governed by and subject to, in addition to this Section 9.02,
separate terms and conditions posted or referenced in such E-System and related
agreements, documents or other instruments executed by Secured Parties and Loan
Parties in connection with such use.

 

(d)                                 Limitation of Liability.  All E-Systems and
Electronic Transmissions shall be provided “as is” and “as available.” No Agent
or any of their Related Parties warrants the accuracy, adequacy or completeness
of any E-Systems or Electronic Transmission and disclaims all liability for
errors or omissions therein.  No warranty of any kind is made by any Agent or
any of its Related Parties in connection with any E-Systems or Electronic
Communication, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects.  Each of Parent, each Borrower and each Secured
Party (other than the Administrative Agent) agrees that no Agent have any
responsibility for maintaining or providing any equipment, software, services or
any testing required in connection with all Electronic Transmissions or
otherwise required for any E-System.

 

(e)                                  Public-Side Lenders.  Each of Parent and
each Borrower hereby acknowledge that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders who do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”).  The Borrowers agree to clearly and conspicuously
designate as “PUBLIC” all materials that the Loan Parties intend to be made
available to Public Lenders.  By designating such materials as “PUBLIC”, the
Borrowers authorize such materials to be made available to a portion of any
E-System designated “Public Investor” (or equivalent designation), which is
intended to contain only information that (x) prior to any public offering of
securities by Parent or any other Loan Party, is of a type that would

 

103

--------------------------------------------------------------------------------


 

be contained in a customary offering circular for an offering of debt securities
made in reliance on Rule 144A under the Securities Act or (y) following any
public offering of securities by Parent or any other Loan Party, is either
publicly available or not material information (though it may be sensitive and
proprietary) with respect to Parent or any Loan Party or its securities for
purposes of United States Federal and State securities laws.

 

SECTION 9.03.                                   Waivers; Amendments.

 

(a)                                 No failure or delay by any Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  No waiver
of any provision of any Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by Section 9.03(b), and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given.  Without
limiting the generality of the foregoing, the making of a Loan or issuance of a
Letter of Credit shall not be construed as a waiver of Event of Default,
regardless of whether any Agent, any Lender or the Issuing Bank may have had
notice or knowledge of such Event of Default at the time.

 

(b)                                 Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except (i) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Borrowers and (x) the Required Lenders or (y) the
Administrative Agent, with the consent of the Required Lenders, or (ii) in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, with the consent of the Required Lenders;
provided that no such agreement shall:

 

(i)                                     increase the Commitment of any Lender
without the written consent of such Lender;

 

(ii)                                  reduce or forgive the principal amount of
any Loan owing to any Lender or reduce the rate of interest thereon, or reduce
or forgive any interest or fees payable hereunder to any Lender, without the
written consent of such Lender;

 

(iii)                               postpone the maturity of any Loan owing to
any Lender, or any scheduled date of payment of the principal amount of any Loan
owing to any Lender, or any date for the payment of any interest, fees or other
Obligations payable hereunder to any Lender, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment of any Lender, without the written consent of such Lender;

 

(iv)                              change Section 2.11(b), Section 2.12(c) or
Section 7.03 in a manner that would alter the manner (a) in which payments are
shared or (b) of pro rata application

 

104

--------------------------------------------------------------------------------


 

of any payments made by the Borrowers to the Lenders hereunder, in each case,
without the written consent of each Lender affected thereby;

 

(v)                                 increase the advance rates or modify the
definition of “Borrowing Base” or any component definition thereof if such
increase or modification would increase Availability, in each case without the
written consent of each Lender, provided that the foregoing shall not limit the
Permitted Discretion of the Administrative Agent to establish, change or
eliminate Reserves;

 

(vi)                              change any of the provisions of this
Section 9.03(b) or the definition of “Required Lenders” or any other provision
of any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder, without the written consent of each Lender;

 

(vii)                           except as permitted in this Agreement or in any
Collateral Document, release any Borrower from its obligations under the Loan
Documents to which it is a party or any Guarantor from its obligations under its
Guarantee or all or substantially all of the Collateral, in each case, without
the written consent of each Lender;

 

(viii)                        affect the rights or duties of the Administrative
Agent, the Collateral Agent, the Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Collateral
Agent, the Issuing Bank or the Swingline Lender, as the case may be; or

 

(ix)                              contractually subordinate any of the Liens
granted to the Collateral Agent without the consent of each Lender, provided,
however, this subparagraph (x) shall not apply to a subordination of the Liens
granted to the Collateral Agent if such subordination arises pursuant to the
granting of liens or superpriority claims pursuant to Section 364 of Title 11 of
the United States Code (the “Bankruptcy Code”) or any other provision of the
Bankruptcy Code.

 

(c)                                  The Administrative Agent may (i) amend the
Commitment Schedule to reflect assignments entered into pursuant to
Section 9.05, (ii) with consent of the Borrowers only, amend, modify or
supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender and (iii) waive payment of the fee
required under Section 9.05(b)(1)(i)(C).

 

(d)                                 If, in connection with any proposed
amendment, waiver or consent requiring the consent of “each Lender” or “each
Lender affected thereby,” the consent of the Required Lenders is obtained, but
the consent of other necessary Lenders is not obtained (any such Lender whose
consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then, so long as the Administrative Agent is not a
Non-Consenting Lender, the Borrowers may elect to replace all, but not less than
all, Non-Consenting Lenders as Lenders party to this Agreement, provided that,
concurrently with such replacement, (i) one or more Eligible Assignees shall
agree, as of such date, to

 

105

--------------------------------------------------------------------------------


 

purchase for cash the Loans and other Obligations due to the Non-Consenting
Lenders pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lenders to be terminated as of such date and to comply with the
requirements of Section 9.05(b), and (ii) the Borrowers shall pay to each such
Non-Consenting Lender in same day funds on the day of such replacement all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Borrowers hereunder to and including the date of termination,
including without limitation payments due to such Non-Consenting Lender under
Sections 2.16 and 2.18.

 

SECTION 9.04.                                   Expenses; Indemnity; Damage
Waiver.

 

(a)                                 Expenses.  (i) The Borrowers shall pay all
reasonable, documented out of pocket expenses incurred by the Agents and their
respective Affiliates, including the reasonable fees, charges and disbursements
of counsel for the Agents, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) the Borrowers shall
pay all reasonable out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, and (iii) the Borrowers shall pay
all out-of-pocket expenses incurred by any Agent, the Issuing Bank or any
Lender, including the fees, charges and disbursements of any advisors,
consultants, accountants or counsel for the Agents, the Issuing Bank or any
Lender, in connection with the enforcement, collection or protection of its
rights in connection with the Loan Documents, including its rights under this
Section 9.04, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred in connection with
any sale or other realization upon the Collateral or during any workout,
restructuring, negotiations or a solvency or bankruptcy proceedings in respect
of such Loans or Letters of Credit.  Expenses being reimbursed by the Borrowers
under this Section 9.04(a) include, without limiting the generality of the
foregoing, costs and expenses incurred in connection with:

 

(i)                                     subject to the limitations set forth in
Section 5.10, appraisals of all or any portion of the Collateral (including
travel, lodging, meals and other out of pocket expenses of the appraisers);

 

(ii)                                  subject to the limitations set forth in
Section 5.06, field examinations and the preparation of Reports at either the
Collateral Agent’s then customary charge (such charge is currently $1,000 per
day (or portion thereof) for each Person employed by the Collateral Agent (who
may be an employee of Collateral Agent) with respect to each field examination)
or at the fee charged by a third party retained by the Collateral Agent, plus in
each case travel, lodging, meals and other out of pocket expenses;

 

(iii)                               lien searches;

 

106

--------------------------------------------------------------------------------


 

(iv)                              sums paid or incurred to take any action
required of any Loan Party under the Loan Documents that such Loan Party fails
to pay or take; and

 

(v)                                 costs and expenses of forwarding loan
proceeds, collecting checks and other items of payment, and establishing and
maintaining the accounts and lock boxes, and costs and expenses of preserving
and protecting the Collateral.

 

All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.19(c).

 

(b)                                 Indemnities.  The Borrowers shall indemnify
the Administrative Agent, the Collateral Agent, the Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
on an after-Tax basis, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) the handling of the Funding Accounts, Collection Account,
Blocked Accounts and Collateral of Borrowers as herein provided, (iv) the
Agent, Issuing Bank or Lender relying on any instructions of the Administrative
Borrower, (v) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrowers or any of their
Subsidiaries, or any Environmental Liability related in any way to the Borrowers
or any of their Subsidiaries, or (vi) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee or a Loan Party is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, penalties, liabilities or related expenses are finally
determined by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee in a final nonappealable
order or judgment.  Without limiting the foregoing, but subject to the proviso
in the preceding sentence, it is agreed and intended that the foregoing
indemnity shall include the obligation of the Borrowers to indemnify, defend and
hold each Indemnitee harmless with respect to any matter otherwise included in
the scope of the foregoing indemnity whether such matter involves a proceeding
brought by a Loan Party, a proceeding where a Loan Party is party to such
proceeding or otherwise.

 

(c)                                  The relationship between any Loan Party on
the one hand and the Lenders, the Issuing Bank and the Agents on the other hand
shall be solely that of debtor and creditor.  None of the Agents, the Issuing
Bank or any Lender (i) shall have any fiduciary responsibilities to any Loan
Party, or (ii) undertakes any responsibility to any Loan Party to review or
inform such Loan Party of any matter in connection with any phase of any Loan

 

107

--------------------------------------------------------------------------------


 

Party’s business or operations.  To the extent permitted by applicable law, no
Loan Party shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(d)                                 All amounts due under this Section shall be
payable promptly after written demand therefor.

 

(e)                                  In no event shall any Indemnitee be liable
on any theory of liability for any special, indirect, consequential or punitive
damages (including any loss of profits, business or anticipated savings).

 

SECTION 9.05.                                   Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), except that (i) the Borrowers may not
assign or otherwise transfer any of their rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrowers without such consent shall be null and void), and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in Section 9.05(c)) and, to the extent
expressly contemplated hereby, the Related Parties of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                                 (1)  Subject to the conditions set forth in
Section 9.05(b)(ii), any Lender may assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans at the time owing to it).

 

(i)                                     Assignments shall be subject to the
following conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment, the amount of the Revolving
Commitments of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 in the
case of assignments of Revolving Commitments, unless each of the Administrative
Borrower and the Administrative Agent otherwise consent (such consent of
Administrative Borrower not to be unreasonably withheld or delayed),

 

108

--------------------------------------------------------------------------------


 

provided that no such consent of the Administrative Borrower shall be required
if an Event of Default has occurred and is continuing, provided further that the
Administrative Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 5 Business Days after having received notice thereof;

 

(B)                               after giving effect to any partial assignment
of a Lender’s Revolving Commitments, the assignor’s Revolving Commitments shall
not be less than $5,000,000;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 payable to the Administrative
Agent; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

(ii)                                  Subject to acceptance and recording
thereof pursuant to Section 9.05(b)(iv), from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.16, 2.18 and 9.04).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.05 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 9.05(c).

 

(iii)                               The Administrative Agent, acting for this
purpose as an agent of the Borrowers, shall maintain at one of its offices in
the United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of and interest owing on, the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the
Borrowers, the Agents, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as the
absolute owner of any Obligations held by such Person, as included in the
Register, for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Administrative
Borrower, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

109

--------------------------------------------------------------------------------


 

(iv)                              Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 9.05(b) and any written consent to such assignment required by
Section 9.05(b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Sections 2.05, 2.06,
2.07, 2.08(b), 2.19(f) or 8.07, the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon.  No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

(c)                                  (i)                                     Any
Lender may, without the consent of the Borrowers, the Administrative Agent, the
Collateral Agent, the Issuing Bank or the Lenders, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (C) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (i) through
(iii) of the first proviso to Section 9.03(b) that affects such Participant. 
Subject to Section 9.05(c)(ii), the Borrowers agree that each Participant shall
be entitled to the benefits of Sections 2.16 and 2.18 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
Section 9.05(b).  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.19(c) as though it were a
Lender.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Sections 2.16 or 2.18 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Administrative Borrower’s prior written consent.  A
Participant that would be a Non-U.S. Lender if it were a Lender shall not be
entitled to the benefits of Section 2.18 unless the Administrative Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 2.18(e) as
though it were a Lender.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender or an

 

110

--------------------------------------------------------------------------------


 

Affiliate of such Lender, including without limitation any pledge or assignment
to secure obligations to a Federal Reserve Bank, and this Section 9.05 shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(e)                                  Securitization.  In addition to any other
assignment permitted pursuant to this Section, Loan Parties hereby acknowledge
that (x) the Lenders, their Affiliates and Approved Funds (“Lender Parties”) may
sell or securitize the Loans (a “Securitization”) through the pledge of the
Loans as collateral security for loans to a Lender Party or the assignment or
issuance of direct or indirect interests in the Loans (such as, for instance,
collateralized loan obligations), and (y) such Securitization may be rated by a
rating agency.  The Loan Parties shall reasonably cooperate with the Lender
Parties to effect the Securitization including, without limitation, by
(a) amending this Agreement and the other Loan Documents, and executing such
additional documents, as reasonably requested by the Lenders in connection with
the Securitization; provided that (i) any such amendment or additional
documentation does not impose material additional costs on Borrower and (ii) any
such amendment or additional documentation does not materially adversely affect
the rights, or materially increase the obligations, of Borrower under the Loan
Documents or change or affect in a manner adverse to Borrower the financial
terms of the Loans, (b) providing such information as may be reasonably
requested by the Lenders or rating agencies in connection with the rating of the
Loans or the Securitization, and (c) providing a certificate (i) agreeing to
indemnify the Lender Parties, or any party providing credit support or otherwise
participating in the Securitization, including any investors in a securitization
entity (collectively, the “Securitization Parties”) for any losses, claims,
damages or liabilities (the “Securitization Liabilities”) to which the Lender
Parties or such Securitization Parties may become subject insofar as the
Securitization Liabilities arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in any Loan Document
or in any writing delivered by or on behalf of any Loan Party to the Lender
Partiers in connection with any Loan Document or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein, or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading, and such
indemnity shall survive any transfer by the Lenders or their successors or
assigns of the Loans, and (ii) agreeing to reimburse the Lender Parties and the
other Securitization Parties for any legal or other expenses reasonably incurred
by such Persons in connection with defending the Securitization Liabilities.

 

SECTION 9.06.                                   Survival.  All covenants,
agreements, representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue

 

111

--------------------------------------------------------------------------------


 

in full force and effect as long as the principal of or any accrued interest on
any Loan or any fee or any other amount payable under this Agreement is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.16,
2.18 and 9.04 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

 

SECTION 9.07.                                   Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agents and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

SECTION 9.08.                                   Severability.  Any provision of
any Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 9.09.                                   Right of Setoff.  In addition to
any rights and remedies of the Lenders provided by law, if an Event of Default
exists or the Loans have been accelerated, each Lender and each of its
Affiliates is authorized at any time and from time to time, without prior notice
to the Borrowers, any such notice being waived by the Borrowers to the fullest
extent permitted by law, to set-off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender or Affiliate to or for the credit
or the account of any Borrower against any and all Obligations owing to such
Lender, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Agreement
or any Loan Document and although such Obligations may be contingent or
unmatured.  Each Lender agrees promptly to notify the Borrowers and the
Administrative Agent after any such set-off and application made by such Lender
or any Affiliate; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application.  NOTWITHSTANDING THE
FOREGOING, NO LENDER OR AFFILIATE THEREOF SHALL EXERCISE ANY RIGHT OF SET OFF,
BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT ACCOUNT OR PROPERTY OF

 

112

--------------------------------------------------------------------------------


 

ANY BORROWER HELD OR MAINTAINED BY SUCH LENDER WITHOUT THE PRIOR WRITTEN CONSENT
OF THE ADMINISTRATIVE AGENT.

 

SECTION 9.10.                                   Governing Law; Jurisdiction;
Consent to Service of Process.

 

(a)                                 THE LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  EACH LETTER OF
CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS
OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE
DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST
RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED,
BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO
MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.

 

(b)                                 EACH OF THE BORROWERS AND LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY ADMINISTRATIVE AGENT, ISSUING BANK
OR LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(c)                                  EACH OF THE BORROWERS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY
DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 9.10(B).  EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN

 

113

--------------------------------------------------------------------------------


 

INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                                 EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 9.01.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

 

SECTION 9.11.                                   WAIVER OF JURY TRIAL.  EACH
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF CALIFORNIA
(THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY CLAIM AND
THE WAIVER SET FORTH ABOVE IS NOT ENFORCEABLE IN SUCH PROCEEDING, THE PARTIES
HERETO AGREE AS FOLLOWS:

 

(a)                                 WITH THE EXCEPTION OF THE MATTERS SPECIFIED
IN SUBCLAUSE (b) BELOW, ANY CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE
PROCEEDING IN ACCORDANCE WITH THE PROVISIONS OF CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 638 THROUGH 645.1.  THE PARTIES INTEND THIS GENERAL REFERENCE
AGREEMENT TO BE SPECIFICALLY ENFORCEABLE.  VENUE FOR THE REFERENCE PROCEEDING
SHALL BE IN THE COUNTY OF LOS ANGELES, CALIFORNIA.

 

(b)                                 THE FOLLOWING MATTERS SHALL NOT BE SUBJECT
TO A GENERAL REFERENCE PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY
INTERESTS IN REAL OR PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES
(INCLUDING SET-OFF OR RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND
(D) TEMPORARY, PROVISIONAL, OR ANCILLARY REMEDIES (INCLUDING WRITS OF
ATTACHMENT, WRITS OF POSSESSION, TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY
INJUNCTIONS).  THIS AGREEMENT DOES NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE
OR OPPOSE ANY OF THE RIGHTS AND REMEDIES

 

114

--------------------------------------------------------------------------------


 

DESCRIBED IN CLAUSES (A)-(D) AND ANY SUCH EXERCISE OR OPPOSITION DOES NOT WAIVE
THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING PURSUANT TO THIS
AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

 

(c)                                  UPON THE WRITTEN REQUEST OF ANY PARTY, THE
PARTIES SHALL SELECT A SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. 
IF THE PARTIES DO NOT AGREE UPON A REFEREE WITHIN TEN DAYS OF SUCH WRITTEN
REQUEST, THEN, ANY PARTY SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A
REFEREE PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B).  THE
REFEREE SHALL BE APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW. 
PENDING APPOINTMENT OF THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE
TEMPORARY OR PROVISIONAL REMEDIES.

 

(d)                                 EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE REFEREE SHALL DETERMINE THE MANNER IN WHICH THE REFERENCE
PROCEEDING IS CONDUCTED INCLUDING THE TIME AND PLACE OF HEARINGS, THE ORDER OF
PRESENTATION OF EVIDENCE, AND ALL OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE
COURSE OF THE REFERENCE PROCEEDING.  ALL PROCEEDINGS AND HEARINGS CONDUCTED
BEFORE THE REFEREE, EXCEPT FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT
REPORTER, EXCEPT WHEN ANY PARTY SO REQUESTS A COURT REPORTER AND A TRANSCRIPT IS
ORDERED, A COURT REPORTER SHALL BE USED AND THE REFEREE SHALL BE PROVIDED A
COURTESY COPY OF THE TRANSCRIPT.  THE PARTY MAKING SUCH REQUEST SHALL HAVE THE
OBLIGATION TO ARRANGE FOR AND PAY THE COSTS OF THE COURT REPORTER, PROVIDED THAT
SUCH COSTS, ALONG WITH THE REFEREE’S FEES, SHALL ULTIMATELY BE BORNE BY THE
PARTY WHO DOES NOT PREVAIL, AS DETERMINED BY THE REFEREE.

 

(e)                                  THE REFEREE MAY REQUIRE ONE OR MORE
PREHEARING CONFERENCES.  THE PARTIES HERETO SHALL BE ENTITLED TO DISCOVERY, AND
THE REFEREE SHALL OVERSEE DISCOVERY IN ACCORDANCE WITH THE RULES OF DISCOVERY,
AND SHALL ENFORCE ALL DISCOVERY ORDERS IN THE SAME MANNER AS ANY TRIAL COURT
JUDGE IN PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA.

 

(f)                                   THE REFEREE SHALL APPLY THE RULES OF
EVIDENCE APPLICABLE TO PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA AND SHALL
DETERMINE ALL ISSUES IN ACCORDANCE WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL
LAW.  THE REFEREE SHALL BE EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF
AND RULE ON ANY MOTION WHICH WOULD BE AUTHORIZED IN A TRIAL, INCLUDING MOTIONS
FOR DEFAULT JUDGMENT OR SUMMARY JUDGMENT.  THE REFEREE SHALL REPORT HIS OR HER
DECISION, WHICH REPORT SHALL ALSO INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF
LAW.  THE

 

115

--------------------------------------------------------------------------------


 

REFEREE SHALL ISSUE A DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE, SECTION 644, THE REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS
A JUDGMENT IN THE SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT.  THE
FINAL JUDGMENT OR ORDER FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE
REFEREE SHALL BE FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

 

(g)                                  THE PARTIES RECOGNIZE AND AGREE THAT ALL
CLAIMS RESOLVED IN A GENERAL REFERENCE PROCEEDING PURSUANT HERETO WILL BE
DECIDED BY A REFEREE AND NOT BY A JURY.  AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN CHOICE, EACH PARTY HERETO
KNOWINGLY AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT AGREES THAT THIS
REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE BETWEEN THEM THAT ARISES OUT OF
OR IS RELATED TO THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS.

 

SECTION 9.12.                                   Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

SECTION 9.13.                                   Confidentiality.

 

(a)                                 Parent and each Borrower acknowledges that
(i) from time to time financial advisory, investment banking and other services
may be offered or provided to it (in connection with this Agreement or
otherwise) by each Lender or by one or more subsidiaries of such Lender and
(ii) information delivered to each Lender by the Loan Parties may be provided to
each such subsidiary and affiliate, it being understood that any such subsidiary
or affiliate receiving such information shall be bound by the provisions of
Section 9.13(b) as if it were a Lender under this Agreement.

 

(b)                                 Each of the Administrative Agent, the
Issuing Bank and the Lenders severally agree to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(i) to its and its Affiliates’ directors, officers, employees, advisors,
managers and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (vi) to any nationally
recognized rating agency or service (including Moody’s Investor Services, Inc.,
Standard and Poor’s Ratings Group and Fitch Ratings Ltd.) that requires access
to information about a Lender’s (or a potential Lender’s) investment portfolio
in connection with ratings to be issued with respect to such Lender (or
potential Lender) or with respect to an Approved

 

116

--------------------------------------------------------------------------------


 

Fund, (vii) subject to an agreement containing provisions substantially similar
to those set forth in this Section, to (A) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (B) any investor or prospective investor in an Approved
Fund and any trustee, collateral manager, servicer, noteholder or secured party
in an Approved Fund or (C) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (vii) with the consent of the Administrative Borrower,
(ix) to any holder of a Subordinated Convertible Note or the Shareholder Payment
Agreement and to any other Person a counterparty to any intercreditor or
subordination agreement entered into in connection with the Obligations, or
(x) to the extent such Information (A) becomes publicly available other than as
a result of a breach of this Section, or (B) becomes available to any
Agent, Issuing Bank or Lender on a nonconfidential basis from a source other
than the Borrowers.  For the purposes of this Section 9.13, “Information” means
all information received from the Borrowers relating to the Borrowers or their
business, other than any such information that is available to any
Agent, Issuing Bank or Lender on a nonconfidential basis prior to disclosure by
the Borrowers; provided that, in the case of information received from the
Borrowers after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 9.13 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. 
Notwithstanding the foregoing, any Agent or Lender may issue and disseminate to
the public general information describing this credit facility, including the
names and addresses of the Borrowers and a general description of the Borrowers’
businesses, and may (so long as the Administrative Borrower has previously
reviewed and approved the form of such advertisement or promotional materials)
use Borrowers’ names in published advertising and other promotional materials. 
The obligations of the Administrative Agent, the Issuing Bank and the Lenders
under this Section 9.13 shall terminate upon the termination of the Commitments
and the payment and satisfaction in full of all Loans and Letter of Credit
Obligations.

 

SECTION 9.14.                                   Several Obligations;
Nonreliance; Violation of Law.  The respective obligations of the Lenders
hereunder are several and not joint and the failure of any Lender to make any
Loan or perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder.  Each Lender hereby represents
that it is not relying on or looking to any margin stock for the repayment of
the Borrowings provided for herein.  Anything contained in this Agreement to the
contrary notwithstanding, neither the Issuing Bank nor any Lender shall be
obligated to extend credit to the Borrowers in violation of any limitation or
prohibition provided by any applicable statute or regulation.

 

SECTION 9.15.                                   USA Patriot Act.  Each Lender
that is subject to the requirements of the Patriot Act hereby notifies the
Borrowers that pursuant to the requirements of the Patriot Act, it is required
to obtain, verify and record information that identifies the Borrowers, which
information includes the names and addresses of the Borrowers and other
information that will allow such Lender to identify the Borrowers in accordance
with the Patriot Act.

 

117

--------------------------------------------------------------------------------


 

SECTION 9.16.                                   Execution of Loan Documents. 
The Lenders hereby empower and authorize the Administrative Agent and Collateral
Agent, on behalf of the Lenders, to execute and deliver to the Loan Parties the
other Loan Documents and all related agreements, certificates, documents, or
instruments as shall be necessary or appropriate to effect the purposes of the
Loan Documents.

 

SECTION 9.17.                                   Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section 9.17 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

 

SECTION 9.18.                                   Administrative Borrower; Joint
and Several Liability.  Each Borrower hereby irrevocably appoints Hudson
Clothing, LLC as the borrowing agent and attorney-in-fact for all Borrowers (the
“Administrative Borrower”) which appointment shall remain in full force and
effect unless and until the Administrative Agent shall have received prior
written notice signed by each Borrower that such appointment has been revoked
and that another Borrower has been appointed Administrative Borrower.  Each
Borrower hereby irrevocably appoints and authorizes the Administrative Borrower
(i) to provide the Agents, Issuing Bank and Lenders with all notices with
respect to Borrowings and Letters of Credit obtained for the benefit of any
Borrower and all other notices and instructions under this Agreement and (ii) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Borrowings and Letters of Credit and to exercise such other powers as
are reasonably incidental thereto to carry out the purposes of this Agreement. 
It is understood that the handling of the Funding Accounts, Collection Account,
Blocked Accounts and Collateral of Borrowers in a combined fashion, as more
fully set forth herein, is done solely as an accommodation to Borrowers in order
to utilize the collective borrowing powers of Borrowers in the most efficient
and economical manner and at their request, and that no Agent, Issuing Bank or
Lender shall incur any liability to any Borrower as a result hereof.  Each
Borrower expects to derive benefit, directly or indirectly, from the handling of
the Funding Accounts, Collection Account, Blocked Accounts and the Collateral in
a combined fashion since the successful operation of each Borrower is dependent
on the continued successful performance of the integrated group.  To induce the
Agents, Issuing Bank and Lenders to do so, and in consideration thereof, each
Borrower hereby jointly and severally agrees to indemnify each Agent, Issuing
Bank and Lender and hold it harmless against any and all liability, expense,
loss or claim of damage or injury, made against such Lender by any Borrower or
by any third party whosoever, arising from or incurred by reason of (a) the
handling of the Funding Accounts, Collection Account, Blocked Accounts and
Collateral of Borrowers as herein provided, (b) such Agent, Issuing

 

118

--------------------------------------------------------------------------------


 

Bank or Lender relying on any instructions of the Administrative Borrower, or
(c) any other action taken by the Agent, Issuing Bank or Lenders hereunder or
under the other Loan Documents, except that Borrowers will have no liability
under this Section 9.18 with respect to any liability that has been finally
determined by a court of competent jurisdiction to have resulted solely from the
gross negligence or willful misconduct of such indemnified party.

 

(a)                                 Unless otherwise specifically provided
herein, all references to “Borrower” or “Borrowers” herein shall refer to and
include each of the Borrowers separately and all representations contained
herein shall be deemed to be separately made by each of them, and each of the
covenants, agreements and obligations set forth herein shall be deemed to be the
joint and several covenants, agreements and obligations of them.  Any notice,
request, consent, report or other information or agreement delivered to any
Agent or Lender by the Borrowers shall be deemed to be ratified by, consented to
and also delivered by the other Borrowers.  Each Borrower recognizes and agrees
that each covenant and agreement of “Borrower” or “Borrowers” under this
Agreement and the other Loan Documents shall create a joint and several
obligation of the Borrowers, which may be enforced against Borrowers, jointly or
against each of the Borrowers separately.

 

(b)                                 All Loans to the Borrowers, upon funding,
shall be deemed to be jointly funded to and received by the Borrowers.  Each
Borrower jointly and severally agrees to pay, and shall be jointly and severally
liable under this Agreement for, all Obligations of the Borrowers, regardless of
the manner or amount in which proceeds of such Loans are used, allocated,
shared, or disbursed by or among the Borrowers themselves, or the manner in
which an Agent and/or any Lender accounts for such Loans or other extensions of
credit on its books and records.  Each Borrower shall be liable for all amounts
due to an Agent and/or any Lender under this Agreement, regardless of which
Borrower actually receives Loans or other extensions of credit hereunder or the
amount of such Loans and extensions of credit received or the manner in which
such Agent and/or such Lender accounts for such Loans or other extensions of
credit on its books and records.  Each Borrower’s Obligations with respect to
Loans and other extensions of credit made to it, and such Borrower’s Obligations
arising as a result of the joint and several liability of such Borrower
hereunder, with respect to Loans made to the other Borrowers hereunder, shall be
separate and distinct obligations, but all such Obligations of the Borrowers
shall be primary obligations of such Borrower.  The Borrowers acknowledge and
expressly agree with the Agents, the Issuing Bank and each Lender that the joint
and several liability of each Borrower is required solely as a condition to, and
is given solely as inducement for and in consideration of, credit or
accommodations extended or to be extended under the Loan Documents to any or all
of the other Borrowers.  Each Borrower’s obligations under this Agreement and as
an obligor under the Collateral Documents shall be separate and distinct
obligations.  Upon any Event of Default, the Agents may proceed directly and at
once, without notice, against any Borrower to collect and recover the full
amount, or any portion of the Obligations, without first proceeding against any
other Borrower or any other Person, or against any security or collateral for
the Obligations.  Each Loan Party consents and agrees that the Agents shall be
under no obligation to marshal any assets in favor of any Loan Party or against
or in payment of any or all of the Obligations.

 

119

--------------------------------------------------------------------------------


 

(c)                                  With respect to any Borrower’s Obligations
arising as a result of the joint and several liability of the Borrowers
hereunder with respect to Loans or other extensions of credit made to any of the
other Borrowers hereunder, such Borrower waives, until the Obligations shall
have been indefeasibly paid in full, the Commitments and this Agreement shall
have been terminated, any right to enforce any right of subrogation or any
remedy which an Agent and/or any Lender now has or may hereafter have against
any other Borrower, any endorser or any guarantor of all or any part of the
Obligations, and any benefit of, and any right to participate in, any security
or collateral given to an Agent and/or any Lender to secure payment of the
Obligations or any other liability of any Borrower to an Agent and/or any
Lender.

 

(d)                                 Subject to Section 9.18(d), to the extent
that any Borrower shall be required to pay a portion of the Obligations which
shall exceed the amount of Loans other extensions of credit received by such
Borrower and all interest, costs, fees and expenses attributable to such Loans
or other extensions of credit, then such Borrower shall be reimbursed by the
other Borrowers for the amount of such excess.  This Section 9.18(e) is intended
only to define the relative rights of Borrowers, and nothing set forth in this
Section 9.18(e) is intended or shall impair the obligations of each Borrower,
jointly and severally, to pay to Administrative Agent, the Issuing Bank and
Lenders the Obligations as and when the same shall become due and payable in
accordance with the terms hereof.  Notwithstanding anything to the contrary set
forth in this Section 9.18(e) or any other provisions of this Agreement, it is
the intent of the parties hereto that the liability incurred by each Borrower in
respect of the Obligations of the other Borrowers (and any Lien granted by each
Borrower to secure such Obligations), not constitute a fraudulent conveyance or
fraudulent transfer under the provisions of any applicable law of any state or
other governmental unit (“Fraudulent Conveyance”).  Consequently, each Borrower,
each Agent, the Issuing Bank and each Lender hereby agree that if a court of
competent jurisdiction determines that the incurrence of liability by any
Borrower in respect of the Obligations of any other Borrower (or any Liens
granted by such Borrower to secure such Obligations) would, but for the
application of this sentence, constitute a Fraudulent Conveyance, such liability
(and such Liens) shall be valid and enforceable only to the maximum extent that
would not cause the same to constitute a Fraudulent Conveyance, and this
Agreement and the other Loan Documents shall automatically be deemed to have
been amended accordingly, nunc pro tunc.

 

(e)                                  Each Borrower’s obligation to pay and
perform the Obligations shall be absolute, unconditional and irrevocable, and
shall be paid and performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of this Agreement, or any term or provision
therein, as to any other Borrower, or (ii) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, any Borrower’s obligations hereunder.

 

SECTION 9.19.                                   Subordination of Intercompany
Indebtedness.  Each Loan Party hereby agrees that any Indebtedness of any other
Loan Party now or hereafter owing to such Loan Party, whether heretofore, now or
hereafter created (the “Loan Party

 

120

--------------------------------------------------------------------------------


 

Subordinated Debt”), is hereby subordinated to all of the Obligations and that,
except as permitted under Section 6.10, the Loan Party Subordinated Debt shall
not be paid in whole or in part until the Obligations have been paid in full and
this Agreement is terminated and of no further force or effect.  No Loan Party
shall accept any payment of or on account of any Loan Party Subordinated Debt at
any time in contravention of the foregoing.  Each payment on the Loan Party
Subordinated Debt received in violation of any of the provisions hereof shall be
deemed to have been received by such Loan Party as trustee for the Secured
Parties and shall be paid over to the Administrative Agent immediately on
account of the Obligations, but without otherwise affecting in any manner such
Loan Party’s liability hereunder.  Each Loan Party agrees to file all claims
against the Loan Party from whom the Loan Party Subordinated Debt is owing in
any bankruptcy or other proceeding in which the filing of claims is required by
law in respect of any Loan Party Subordinated Debt, and the Administrative Agent
shall be entitled to all of such Loan Party’s rights thereunder.  If for any
reason a Loan Party fails to file such claim at least ten (10) Business Days
prior to the last date on which such claim should be filed, such Loan Party
hereby irrevocably appoints the Administrative Agent as its true and lawful
attorney-in-fact, and the Administrative Agent is hereby authorized to act as
attorney-in-fact in such Loan Party’s name to file such claim or, in the
Administrative Agent’s discretion, to assign such claim to and cause proof of
claim to be filed in the name of the Administrative Agent or its nominee.  In
all such cases, whether in administration, bankruptcy or otherwise, the Person
or Persons authorized to pay such claim shall pay to the Administrative Agent
the full amount payable on the claim in the proceeding, and, to the full extent
necessary for that purpose, each Loan Party hereby assigns to the Administrative
Agent all of such Loan Party’s rights to any payments or distributions to which
such Loan Party otherwise would be entitled.  If the amount so paid is greater
than such Loan Party’s liability hereunder, the Administrative Agent shall pay
the excess amount to the party entitled thereto.  In addition, each Loan Party
hereby irrevocably appoints the Administrative Agent as its attorney-in-fact to
exercise all of such Loan Party’s voting rights in connection with any
bankruptcy proceeding or any plan for the reorganization of the Loan Party or
Loan Party from whom the Loan Party Subordinated Debt is owing.

 

SECTION 9.20.                                   Payments Set Aside.  To the
extent that (a)(i) any Loan Party makes a payment or payments to Administrative
Agent or Lenders (or to Administrative Agent, on behalf of Lenders),
(ii) Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders) receive any payment in respect of any Obligation, or
(iii) Administrative Agent, Collateral Agent or Lenders enforce any security
interests or exercise their rights of setoff, and (b) such payment or payments
or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 

SECTION 9.21.                                   Certain Waivers.  WITHOUT
LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET FORTH IN THIS

 

121

--------------------------------------------------------------------------------


 

AGREEMENT OR ANY OTHER CREDIT DOCUMENT, LOAN PARTIES HEREBY IRREVOCABLY,
VOLUNTARILY AND KNOWINGLY WAIVE, TO THE MAXIMUM EXTENT SUCH WAIVER IS NOT
PROHIBITED BY LAW, ANY AND ALL BENEFITS OR DEFENSES ARISING DIRECTLY OR
INDIRECTLY UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE §§ 2787 TO
2855, INCLUSIVE AND §§ 2899 AND 3433, INCLUSIVE, CALIFORNIA CODE OF CIVIL
PROCEDURE §§ 580A, 580B, 580C, 580D, AND 726, AND CHAPTER 2 OF TITLE 14 OF THE
CALIFORNIA CIVIL CODE OR ANY SIMILAR LAWS OF ANY OTHER APPLICABLE JURISDICTION. 
Any reference to California code sections or any other sections in this
Agreement shall be deemed to include any equivalent code provisions under New
York or other applicable law.  Without limiting the applicability of the
equivalent code provisions under New York law, the foregoing references to the
California Civil Code and the California Code of Civil Procedure or other law
shall apply if, notwithstanding the provisions of this Agreement or the other
Loan Documents, the laws of the State of California or any other laws (other
than the laws of the State of New York) are applied to this Agreement or any
other Credit Document; provided that the inclusion of such provisions does not
affect or limit in any way the parties’ choice of New York law, nor shall such
inclusion be construed to mean that any such provisions of California law or
other law are in any way applicable to this Agreement, the other Loan Documents
or the Obligations

 

122

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

JOE’S JEANS INC., as Parent

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

Name:

Hamish Sandhu

 

Title:

CFO

 

 

 

 

 

HUDSON CLOTHING, LLC, as Administrative Borrower

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

Name:

Hamish Sandhu

 

Title:

Treasurer

 

 

 

 

 

JOE’S JEANS SUBSIDIARY, INC., as a Guarantor

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

Name:

Hamish Sandhu

 

Title:

CFO

 

 

 

 

 

INNOVO WEST SALES, INC., as a Guarantor

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

Name:

Hamish Sandhu

 

Title:

CFO

 

 

 

 

 

JOE’S JEANS RETAIL SUBSIDIARY, INC., as a Guarantor

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

Name:

Hamish Sandhu

 

Title:

CFO

 

Signature Page to A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

 

HUDSON CLOTHING HOLDINGS, INC., as a Guarantor

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

Name:

Hamish Sandhu

 

Title:

Treasurer

 

 

 

 

 

HC ACQUISITION HOLDINGS, INC., as a Guarantor

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

Name:

Hamish Sandhu

 

Title:

Treasurer

 

Signature Page to A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE CIT GROUP/COMMERCIAL SERVICES, INC., individually, as Administrative Agent,
Collateral Agent, Swingline Lender and Lender

 

 

 

 

 

By:

/s/ Kulwant Kaur

 

Name:

Kulwant Kaur

 

Title:

Vice President

 

Signature Page to A&R Credit Agreement

 

--------------------------------------------------------------------------------


 

Annex I

 

COMMITMENT SCHEDULE

 

Lender

 

Revolving Commitments

 

 

 

 

 

The CIT Group/Commercial Services, Inc.

 

$

10,000,000

 

 

 

 

 

Total

 

$

10,000,000

 

 

Annex I - 1

 

--------------------------------------------------------------------------------